Exhibit 10.2

LOAN AGREEMENT

Dated as of July 31, 2018

Between

3075 LOYALTY CIRCLE OWNER, LLC,

as Borrower

and

CANTOR COMMERCIAL REAL ESTATE LENDING, L.P.,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I—DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Principles of Construction      35  

ARTICLE II—GENERAL TERMS

     36  

Section 2.1

  Loan Commitment; Disbursement to Borrower      36  

2.1.1

  Agreement to Lend and Borrow      36  

2.1.2

  Single Disbursement to Borrower      36  

2.1.3

  The Note, Security Instrument and Loan Documents      36  

2.1.4

  Use of Proceeds      36  

Section 2.2

  Interest Rate      36  

2.2.1

  Interest Rate      36  

2.2.2

  Interest Calculation      37  

2.2.3

  Default Rate      37  

2.2.4

  Usury Savings      37  

Section 2.3

  Loan Payment      38  

Section 2.4

  Prepayments      38  

Section 2.5

  Intentionally Omitted      38  

Section 2.6

  Release of Property      38  

Section 2.7

  Clearing Account/Cash Management      38  

2.7.1

  Clearing Account      38  

2.7.2

  Cash Management Account      40  

2.7.3

  Application of Cash Management Account Funds      41  

2.7.4

  Payments Received under the Cash Management Agreement      42  

ARTICLE III—CONDITIONS PRECEDENT

     42  

Section 3.1

  Conditions Precedent to Closing      42  

ARTICLE IV—REPRESENTATIONS AND WARRANTIES

     42  

Section 4.1

  Borrower Representations      42  

4.1.1

  Organization      42  

4.1.2

  Proceedings      43  

4.1.3

  No Conflicts      43  

4.1.4

  Litigation      43  

4.1.5

  Agreements      44  

4.1.6

  Title      44  

4.1.7

  Solvency      44  

4.1.8

  Full and Accurate Disclosure      45  

4.1.9

  No Plan Assets      45  

4.1.10

  Compliance      45  

4.1.11

  Financial Information      46  

4.1.12

  Condemnation      46  

4.1.13

  Federal Reserve Regulations      46  



--------------------------------------------------------------------------------

4.1.14

  Utilities and Public Access      46  

4.1.15

  Not a Foreign Person      46  

4.1.16

  Separate Lots      46  

4.1.17

  Assessments      47  

4.1.18

  Enforceability      47  

4.1.19

  No Prior Assignment      47  

4.1.20

  Insurance      47  

4.1.21

  Use of Property      47  

4.1.22

  Certificate of Occupancy; Licenses      47  

4.1.23

  Flood Zone      47  

4.1.24

  Physical Condition      48  

4.1.25

  Boundaries      48  

4.1.26

  Leases      48  

4.1.27

  Survey      49  

4.1.28

  Inventory      49  

4.1.29

  Filing and Recording Taxes      49  

4.1.30

  Special Purpose Entity/Separateness      49  

4.1.31

  Management Agreement      50  

4.1.32

  Illegal Activity      50  

4.1.33

  No Change in Facts or Circumstances; Disclosure      50  

4.1.34

  Investment Company Act      51  

4.1.35

  Embargoed Person      51  

4.1.36

  Principal Place of Business; State of Organization      51  

4.1.37

  Environmental Representations and Warranties      51  

4.1.38

  Cash Management Account      52  

4.1.39

  REA      53  

4.1.40

  TIF Agreement      53  

4.1.41

  CRA Agreement      53  

Section 4.2

  Survival of Representations      54  

ARTICLE V—BORROWER COVENANTS

     54  

Section 5.1

  Affirmative Covenants      54  

5.1.1

  Existence; Compliance with Legal Requirements      54  

5.1.2

  Taxes and Other Charges      55  

5.1.3

  Litigation      56  

5.1.4

  Access to Property      56  

5.1.5

  Notice of Default      56  

5.1.6

  Cooperate in Legal Proceedings      56  

5.1.7

  Perform Loan Documents      56  

5.1.8

  Award and Insurance Benefits      57  

5.1.9

  Further Assurances      57  

5.1.10

  Principal Place of Business, State of Organization      57  

5.1.11

  Financial Reporting      58  

5.1.12

  Business and Operations      60  

5.1.13

  Title to the Property      61  

5.1.14

  Costs of Enforcement      61  

5.1.15

  Estoppel Statement          61  

 

ii



--------------------------------------------------------------------------------

5.1.16

  Loan Proceeds      62  

5.1.17

  Performance by Borrower      62  

5.1.18

  Confirmation of Representations      62  

5.1.19

  Environmental Covenants      62  

5.1.20

  Leasing Matters      65  

5.1.21

  Alterations      66  

5.1.22

  Operation of Property      67  

5.1.23

  Embargoed Person      68  

5.1.24

  Intentionally Omitted      68  

5.1.25

  Supplemental Mortgage Affidavits      68  

5.1.26

  REA      68  

5.1.27

  TIF Agreement      69  

5.1.28

  CRA Agreement      69  

Section 5.2

  Negative Covenants      69  

5.2.1

  Operation of Property      69  

5.2.2

  Liens      70  

5.2.3

  Dissolution      70  

5.2.4

  Change In Business      70  

5.2.5

  Debt Cancellation      70  

5.2.6

  Zoning      70  

5.2.7

  No Joint Assessment      71  

5.2.8

  Intentionally Omitted      71  

5.2.9

  ERISA      71  

5.2.10

  Transfers      71  

5.2.11

  REA      81  

5.2.12

  TIF Agreement      81  

5.2.13

  CRA Agreement      81  

Section 5.3

  Major Tenant’s Obligations      81  

ARTICLE VI—INSURANCE; CASUALTY; CONDEMNATION

     81  

Section 6.1

  Insurance      81  

Section 6.2

  Casualty      86  

Section 6.3

  Condemnation      86  

Section 6.4

  Restoration      87  

ARTICLE VII—RESERVE FUNDS

     91  

Section 7.1

  Intentionally Omitted      91  

Section 7.2

  Tax and Insurance Escrow Fund      91  

Section 7.3

  Capital Expenditure Funds      93  

7.3.1

  Deposits of Capital Expenditure Funds      93  

7.3.2

  Release of Capital Expenditure Funds      93  

7.3.3

  Failure to Perform Capital Expenditure Works      95  

Section 7.4

  Rollover Funds      95  

7.4.1

  Deposits of Rollover Funds      95  

7.4.2

  Release of Rollover Funds      96  

Section 7.5

  Excess Cash Flow Reserve Fund      97  

7.5.1

  Deposits to Excess Cash Flow Reserve Account      97  

 

iii



--------------------------------------------------------------------------------

7.5.2

  Release of Excess Cash Flow Reserve Funds      97  

Section 7.6

  Reserve Funds, Generally      97  

Section 7.7

  Major Tenant Rollover Funds      98  

7.7.1

  Deposits of Major Tenant Rollover Funds      98  

7.7.2

  Release of Major Tenant Rollover Funds      98  

ARTICLE VIII—DEFAULTS

     100  

Section 8.1

  Event of Default      100  

Section 8.2

  Remedies      103  

Section 8.3

  Remedies Cumulative; Waivers      105  

ARTICLE IX—SPECIAL PROVISIONS

     105  

Section 9.1

  Securitization      105  

9.1.1

  Sale of Notes and Securitization      105  

9.1.2

  Securitization Costs      107  

Section 9.2

  Intentionally omitted      108  

Section 9.3

  Exculpation      108  

Section 9.4

  Matters Concerning Manager      112  

Section 9.5

  Servicer      113  

ARTICLE X—MISCELLANEOUS

     114  

Section 10.1

  Survival      114  

Section 10.2

  Lender’s Discretion      114  

Section 10.3

  Governing Law      114  

Section 10.4

  Modification, Waiver in Writing      115  

Section 10.5

  Delay Not a Waiver      115  

Section 10.6

  Notices      116  

Section 10.7

  Trial by Jury      117  

Section 10.8

  Headings      117  

Section 10.9

  Severability      117  

Section 10.10

  Preferences      117  

Section 10.11

  Waiver of Notice      117  

Section 10.12

  Remedies of Borrower      118  

Section 10.13

  Expenses; Indemnity      118  

Section 10.14

  Schedules Incorporated      119  

Section 10.15

  Offsets, Counterclaims and Defenses      119  

Section 10.16

  No Joint Venture or Partnership; No Third Party Beneficiaries      119  

Section 10.17

  Publicity      120  

Section 10.18

  Waiver of Marshalling of Assets      120  

Section 10.19

  Waiver of Counterclaim      120  

Section 10.20

  Conflict; Construction of Documents; Reliance      120  

Section 10.21

  Brokers and Financial Advisors      121  

Section 10.22

  Prior Agreements      121  

Section 10.23

  Liability      121  

Section 10.24

  Certain Additional Rights of Lender (VCOC)      122  

Section 10.25

  (OFAC)      122  

Section 10.26

  Successor Parties      122  

Section 10.27

  Duplicate Originals; Counterparts      122  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    –      Intentionally Omitted

Schedule II

  

–  

  

Intentionally Omitted

Schedule III    –      Organizational Chart of Borrower Schedule IV    –     
Form of Tenant Direction Letter Schedule V    –      Intentionally Omitted
Schedule VI    –      Liquid Assets Schedule VII    –      Exceptions to
Representations Schedule VIII    –      Qualified Fund Managers

 

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is made as of July 31, 2018 (this “Agreement”), between
CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., a Delaware limited partnership,
having an address at 110 East 59th Street, 6th Floor, New York, New York 10022
(together with its successors and assigns, collectively, “Lender”) and 3075
LOYALTY CIRCLE OWNER, LLC, a Delaware limited liability company, having its
principal place of business at c/o Rodin Global Property Trust, 110 East 59th
Street, New York, New York 10022, Attention: General Counsel (“Borrower”).

RECITALS:

A. Borrower desires to obtain the Loan (as hereinafter defined) from Lender.

B. Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (as hereinafter
defined).

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Major Tenant Lease Extension” shall mean an extension or renewal of
a Major Tenant Lease with respect to all or a material portion of the applicable
Major Tenant Space upon terms and conditions reasonably acceptable to Lender;
provided that, after any such extension or renewal of all or a portion of the
Major Tenant Space, the then Debt Service Coverage Ratio is equal to, or greater
than, 1.60 to 1.00.

“Acceptable Major Tenant Space Re-tenanting Event” shall mean the leasing of all
or a material portion of the applicable Major Tenant Space to one or more
replacement Tenants pursuant to a Lease(s) entered into in accordance with the
terms and conditions of this Agreement on terms reasonably acceptable to Lender;
provided that, after any such re-letting of all or a portion of the Major Tenant
Space, the then Debt Service Coverage Ratio is equal to, or greater than, 1.60
to 1.0.

“Accrual Period” means, with respect to any Payment Date, the period commencing
on and including the sixth (6th) day of the preceding calendar month and ending
on and including the fifth (5th) day of the calendar month in which such Payment
Date occurs; provided, however, that the initial Accrual Period shall begin on
the Closing Date and shall end on the immediately following fifth (5th) day of a
calendar month.

“Accrued Interest” shall have the meaning set forth in the Note.

“Action” has the meaning set forth in Section 10.3 hereof.

 



--------------------------------------------------------------------------------

“Adjusted Debt Service” shall mean, with respect to any particular period of
time, the greater of (a) the sum of all the scheduled principal (if any) and
interest payments due under this Agreement and the Note and (b) the sum of all
principal and interest payments that would be due and payable over such period
with respect to a loan in a principal amount equal to the Original Principal
Amount, assuming a thirty (30) year amortization period and an interest rate
equal to the Applicable Interest Rate.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person.

“Affiliated Manager” means any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Agent” means PNC Bank, N.A., or any successor Eligible Institution acting as
Agent under the Cash Management Agreement.

“Alteration Conditions” shall mean that such alterations are performed in a good
and workman like manner, on a lien-free basis, in accordance with applicable
laws, ordinances and building codes, and are diligently prosecuted to
completion.

“Annual Budget” means an operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.

“Anticipated Repayment Date” shall mean August 6, 2028.

“Applicable Interest Rate” shall mean (i) prior to the Anticipated Repayment
Date, the Initial Interest Rate and (ii) on and after the Anticipated Repayment
Date, the Revised Interest Rate.

“Approved Accounting Method” shall mean GAAP, the cash basis of accounting
method, the accrual basis of accounting method or the income tax basis of
accounting method utilized by Borrower and Guarantor in the preparation of
financial data, so long as the same is and remains in general use by significant
segments of the United States accounting profession and is consistently applied
throughout the full stated term of the Loan (both as to the application of the
rules governing such accounting method and the choice of which accounting method
to apply).

“Approved Annual Budget” has the meaning set forth in Section 5.1.11(d) hereof.

“Approved Operating Expenses” shall mean, for any period, the Operating Expenses
as set forth in an Approved Annual Budget.

“ARD Trigger Event” shall mean the failure to pay the Loan on or prior to the
Permitted Par Prepayment Date.

 

2



--------------------------------------------------------------------------------

“Assignment of Leases” means that certain first priority Assignment of Leases
and Rents, dated the date hereof, from Borrower, as assignor, to Lender, as
assignee, assigning to Lender all of Borrower’s interest in and to the Leases
and Rents of the Property as security for the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” means that certain Assignment of Management
Agreement and Subordination of Management Fees, dated as of the date hereof,
among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Award” means Borrower’s right, title and interest in and to any compensation
paid by any Governmental Authority in connection with a Condemnation in respect
of all or any part of the Property.

“Bankruptcy Action” means with respect to any Person (a) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) such Person consenting to or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for such Person or any portion of
the Property; (e) such Person making an assignment for the benefit of creditors,
or admitting, in writing in any legal proceeding its insolvency or inability to
pay its debts as they become due (unless failure to make such admission would be
a violation of law, or in the context of required financial reporting or
settlement discussions with Lender).

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Borrower’s Account” shall mean that certain deposit account specified in
Section 1(c) of the Clearing Account Agreement.

“Business Day” shall mean a day on which commercial banks are not authorized or
required by applicable law to close in New York, New York.

“Capital Expenditure Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Capital Expenditure Funds” shall have the meaning set forth in Section 7.3.1
hereof.

 

3



--------------------------------------------------------------------------------

“Capital Expenditure Work” shall mean any labor performed or materials provided
or installed in connection with any Capital Expenditures.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (or an Approved Accounting Method or other basis
reasonably acceptable to Lender, consistently applied including expenditures for
building improvements or major repairs, leasing commissions and tenant
improvements).

“Cash Management Account” has the meaning set forth in Section 2.7.2 hereof.

“Cash Management Agreement” means that certain a Deposit Account Agreement, by
and among Borrower, Lender, Agent and Servicer, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Cash Management Period” shall commence upon the commencement of a Cash Sweep
Period or Major Tenant Trigger Period and end at such time as no Cash Sweep
Period and no Major Tenant Trigger Period remains in effect.

“Cash Sweep Event” means the occurrence of: (a) an Event of Default; (b) any
Bankruptcy Action of Borrower, Guarantor, Sponsor or Manager; (c) a DSCR Trigger
Event or (d) an ARD Trigger Event.

“Cash Sweep Event Cure” means

(a) if the Cash Sweep Event is caused solely by an Event of Default, such Event
of Default no longer exists,

(b) if the Cash Sweep Event is caused solely by a Bankruptcy Action of Guarantor
or Manager, the replacement of Guarantor or Manager (as applicable) with a
Qualified Replacement Guarantor, provided that such Qualified Replacement
Guarantor assumes all obligations of Guarantor under the Loan Documents or a
Qualified Manager (as applicable), or, in the case of a Bankruptcy Action of
Manager, termination of the Management Agreement and Borrower’s delivery of
written notice to Lender that it shall self-manage the Property,

(c) if the Cash Sweep Event is caused solely by the occurrence of a DSCR Trigger
Event, the achievement of a Debt Service Coverage Ratio of 1.55 to 1.00 or
greater, in each case for two (2) consecutive calendar quarters based upon the
trailing three (3) month period immediately preceding the date of determination,

provided, however, that, such Cash Sweep Event Cure set forth in this definition
shall be subject to the following conditions, (i) no Event of Default shall have
occurred and be continuing under this Agreement or any of the other Loan
Documents and (ii) Borrower shall have paid all of Lender’s reasonable expenses
incurred in connection with such Cash Sweep Event Cure including, reasonable out
of pocket attorney’s fees and expenses. Notwithstanding any provision in this
Agreement to the contrary, in no event shall Borrower have the right to cure any
Cash Sweep Event caused by a Bankruptcy Action of Borrower or an ARD Trigger
Event except as expressly set forth hereinabove (unless it is a Bankruptcy
Action described under clause (c) of the definition thereof, in which case
Borrower shall have a period of ninety (90) days to cause such Bankruptcy Action
to be dismissed or discharged, and in such event, the Cash Sweep Trigger Event
shall be deemed to be cured).

 

4



--------------------------------------------------------------------------------

“Cash Sweep Period” means each period commencing on the delivery of notice to
Borrower that a Cash Sweep Event has occurred, and continuing until the earlier
of (a) the Payment Date next occurring following the related Cash Sweep Event
Cure (or, if such day is not a Business Day, the immediately preceding Business
Day) provided that no other Cash Sweep Event has occurred and remains uncured,
or (b) until payment in full of all principal and interest on the Loan and all
other amounts payable under the Loan Documents or defeasance of the Loan in
accordance with the terms and provisions of the Loan Documents.

“Casualty” has the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” has the meaning set forth in Section 6.4(b)(iii) hereof.

“Casualty Retainage” has the meaning set forth in Section 6.4(b)(iv) hereof.

“CF Companies” shall mean collectively, (i) CFLP, (ii) Cantor Fitzgerald
Investors, LLC, a Delaware limited liability company, and (iii) any other Person
controlled by CFLP (but specifically excluding Sponsor) whose assets include
assets other than the direct and indirect interests in Borrower. Each of the
foregoing, individually is referred to herein as a “CF Company”.

“CF Corporate Transaction” shall mean (i) any merger, liquidation, winding-up,
consolidation of, or other Transfer of direct and/or indirect interests in, any
of the CF Companies, or any direct or indirect owner, manager, or other
beneficial interest holder of any CF Company, or (ii) a Transfer of any direct
or indirect interest in any of the CFLP Subsidiaries, in connection with the
sale, assignment or other Transfer of any type, whether in one transaction or in
a series of transactions, provided that such sale, assignment or other Transfer
of any type, include more than just the direct or indirect interests in
Borrower, whether now owned or hereafter acquired, or (iii) a pledge of any
direct or indirect interest in any CF Company or CFLP Subsidiary (but
specifically excluding a pledge of direct interests in Sponsor), in connection
with a financing secured by the assets of the subject entity or one or more of
its subsidiaries, provided such assets include more than just the direct or
indirect interests of such entity in Borrower, or (iv) any entry into any
agreement to do any of the foregoing.

“CFLP” shall mean Cantor Fitzgerald, L.P., a Delaware limited partnership.

“CFLP Subsidiaries” means collectively, (i) CF Real Estate Holdings, LLC, a
Delaware limited liability company and (ii) Sponsor. Each of the foregoing are
individually referred to herein as a “CFLP Subsidiary”.

“City” means the City of Columbus, a municipal corporation organized and
existing under the constitution and laws of the State of Ohio.

“Clearing Account” has the meaning set forth in Section 2.7.1 hereof.

 

5



--------------------------------------------------------------------------------

“Clearing Account Agreement” means a clearing account agreement, deposit account
control agreement or similar agreement among Borrower, Lender and Clearing Bank,
which account shall at all times maintain a minimum balance of $5,000, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, relating to funds deposited in the Clearing Account.

“Clearing Bank” means PNC Bank, N.A., or any other clearing bank which
establishes, maintains and holds the Clearing Account, which shall be an
Eligible Institution acceptable to Lender in its discretion.

“Closing Date” means the date of the funding of the Loan.

“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.

“Comenity” shall mean Comenity Servicing LLC, a Texas limited liability company.

“Comenity Lease” shall mean that certain Lease Agreement dated January 6, 2016
between Borrower (as successor-in-interest to ADS Place Phase III, LLC) and
Comenity, covering the Property, as amended by that certain First Amendment to
Lease Agreement dated as of April 20, 2016, as amended by that certain Second
Amendment to Lease Agreement dated as of September 19, 2017, as the same may
hereafter amended from time to time in accordance with the terms hereof.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” have correlative meanings. The requirement of one
Person to obtain consent of any other Person which is a direct or indirect owner
of the Person to be controlled shall not be disqualifying for purposes of
determining whether Control is maintained by the first Person.

“CRA Agreement” means, collectively, (i) that certain Amended and Restated
Community Reinvestment Area Agreement dated as of April 3, 2014 by and between
the City and MORSO Holding Co. (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time and (ii) that certain
Assumption Agreement made by and between the City and Borrower dated on or about
the date hereof.

“Debt” means the outstanding principal amount of the Loan set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including the Defeasance Collateral and any
Yield Maintenance Premium (each as defined in the Note), as applicable) due to
Lender in respect of the Loan under the Note, this Agreement, the Security
Instrument or any other Loan Document.

 

6



--------------------------------------------------------------------------------

“Debt Service” means, with respect to any particular period of time, the
scheduled principal (if any) and interest payments due under this Agreement and
the Note.

“Debt Service Coverage Ratio” means a ratio for the applicable period in which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds (iii) or Capital Expenses, or
(iv) non-cash items such as depreciation and amortization, less (A) management
fees equal to the greater of (1) assumed management fees of 2.0% of Gross Income
from Operations (after giving effect to an annual vacancy allowance as
contemplated by clause (C) that follows) and (2) the actual property management
fees incurred, and (B) annual reserve contributions for capital replacements
equal to $0.15 per square foot of gross leasable area at the Property, and
(C) an annual vacancy allowance equal to 5.0% of Gross Income from Operations;
and

(b) the denominator is the aggregate amount of Adjusted Debt Service for such
period.

“Defeasance Event” has the meaning set forth in Section 10(a) of the Note.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice and/or passage of time, or both,
would be an Event of Default.

“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the Maximum Legal Rate or (b) four percent (4%) above the
Applicable Interest Rate.

“Disclosure Documents” means, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.

“DSCR Trigger Event” means, for two (2) consecutive calendar quarters, that the
Debt Service Coverage Ratio as of the date of determination is less than 1.50 to
1.00, based on the trailing three (3) month period immediately preceding the
date of each determination.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

7



--------------------------------------------------------------------------------

“Eligible Institution” means PNC Bank, N.A. or a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in
which funds are held for thirty (30) days or less (or, in the case of accounts
in which funds are held for more than thirty (30) days, the long-term unsecured
debt obligations of which are rated at least “AA-” by Fitch and S&P and “Aa3” by
Moody’s).

“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including The USA PATRIOT Act (including the
anti-terrorism provisions thereof), the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App.
1 et seq., and any Executive Orders or regulations promulgated thereunder
including those related to Specially Designated Nationals and Specially
Designated Global Terrorists, with the result that the investment in Borrower,
Principal or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Guarantor in connection
with the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment as a result of a
Release of Hazardous Substances. Environmental Law includes the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. Environmental Law also includes any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of

 

8



--------------------------------------------------------------------------------

title to or interest in property; imposing conditions or requirements in
connection with permits or other authorization for lawful activity in relation
to Hazardous Substances; relating to nuisance, trespass or other causes of
action related to the environmental conditions of the Property; or relating to
wrongful death, personal injury, or property or other damage in connection with
any condition or use or presence of Hazardous Substances on or at the Property.

“Environmental Liens” has the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” has the meaning set forth in Section 4.1.37 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“Event of Default” has the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” has the meaning set forth in Section 2.7.3(k) hereof.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.5
hereof.

“Excess Cash Flow Reserve Fund” has the meaning set forth in Section 7.5 hereof.

“Exchange Act” shall have the meaning set forth in Section 9.1.1(d) hereof.

“Extraordinary Expense” has the meaning set forth in Section 5.1.11(e) hereof.

“Extraordinary Lease Payments” shall have the meaning set forth in Section 7.4.1
hereof.

“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

“Fitch” means Fitch, Inc.

“Foreclosure Sale” has the meaning set forth in Section 9(c) of the Note.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Governing State” has the meaning set forth is Section 10.3 hereof.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” means, during any period, all income as reported
on the financial statements delivered by Borrower in accordance with this
Agreement, computed in accordance with GAAP (or an Approved Accounting Method or
other basis reasonably acceptable to Lender, consistently applied), derived from
the ownership and operation of the Property from whatever source during such
period, including (i) Rents from Tenants that are

 

9



--------------------------------------------------------------------------------

paying contractual rent without right of offset or credit, (ii) utility charges,
(iii) escalations, (iv) forfeited security deposits, (v) interest on credit
accounts, (vi) service fees or charges, (vii) license fees, (viii) parking fees,
(ix) rent concessions or credits, (x) income from vending machines,
(xi) business interruption or other loss of income or rental insurance proceeds,
(xii) other required pass-throughs and (xiii) interest on Reserve Funds, if any,
but excluding (i) Rents from month-to-month Tenants, Tenants during a free-rent
period, or Tenants that are included in any Bankruptcy Action (unless such
Tenant has affirmed its Lease and is paying unabated, post-petition Rent),
(ii) sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, (iii) refunds and
uncollectible accounts, (iv) sales of furniture, fixtures and equipment,
(v) Insurance Proceeds (other than business interruption or other loss of income
or rental insurance), (vi) Awards, (vii) unforfeited security deposits,
(viii) utility and other similar deposits and (ix) any disbursements to Borrower
from the Reserve Funds, if any. Gross income shall not be diminished as a result
of the Security Instrument or the creation of any intervening estate or interest
in the Property or any part thereof.

“Guarantor” means, CF Real Estate Holdings, LLC, a Delaware limited liability
company, and any replacement guarantor(s) permitted hereunder.

“Guaranty” means that certain Guaranty Agreement, dated as of the date hereof,
executed and delivered by Guarantor in connection with the Loan to and for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations or sold by the Major Tenant in the ordinary course of its business
and otherwise in compliance with all Environmental Laws.

“Improvements” has the meaning set forth in the granting clause of the Security
Instrument.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt or Preferred Equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).

 

10



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.

“Indemnified Parties” means Lender, its designee, (whether or not it is the
Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Security Instrument is or will have been
recorded, any Person who may hold or acquire or will have held a full or partial
interest in the Loan secured hereby (including investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including any other Person who
holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

“Independent Director” means a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and shall not while serving as Independent Director be:
(i) a stockholder, director (with the exception of serving as the Independent
Director of Borrower or its Affiliate(s)), officer, employee, partner, member
(other than a “special member” or “springing member”), manager, attorney or
counsel of Borrower, equity owners of Borrower or Guarantor or any Affiliate of
Borrower or Guarantor; (ii) a customer, supplier or other person who derives any
of its purchases or revenues from its activities with Borrower or Guarantor,
equity owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor
(with the exception of serving as the Independent Director of Borrower or its
Affiliate(s); (iii) a Person Controlling or under common Control with any such
stockholder, director, officer, employee, partner, member, manager, attorney,
counsel, equity owner, customer, supplier or other Person; or (iv) a member of
the immediate family of any such stockholder, director, officer, employee,
partner, member, manager, attorney, counsel, equity owner, customer, supplier or
other Person and (b) has (i) prior experience as an independent director or
independent manager for a corporation, a trust or limited liability company
whose charter documents required the unanimous consent of all independent
directors or independent managers thereof before such corporation, trust or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating

 

11



--------------------------------------------------------------------------------

to bankruptcy and (ii) at least three years of employment experience with CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent directors, independent managers and independent members, another
nationally-recognized company reasonably approved by Lender, that provides,
inter alia, professional independent directors or independent managers in the
ordinary course of their respective business to issuers of securitization or
structured finance instruments, agreements or securities or lenders originating
commercial real estate loans for inclusion in securitization or structured
finance instruments, agreements or securities (a “Professional Independent
Director”) and is at all times during his or her service as an Independent
Director of Borrower an employee of such a company or companies. A natural
Person who satisfies the foregoing definition except for being (or having been)
the independent director or independent manager or Trustee of a “special purpose
entity” affiliated with Borrower (provided such affiliate does not or did not
own a direct or indirect equity interest in an Borrower) shall not be
disqualified from serving as an Independent Director, provided that such natural
Person satisfies all other criteria set forth above and that the fees such
individual earns from serving as independent director or independent manager of
affiliates of Borrower or in any given year constitute in the aggregate less
than five percent (5%) of such individual’s annual income for that year. A
natural Person who satisfies the foregoing definition other than subparagraph
(a)(ii) shall not be disqualified from serving as an Independent Director of
Borrower if such individual is a Professional Independent Director and such
individual complies with the requirements of the previous sentence.

“Initial Interest Payment Per Diem” has the meaning set forth in the Loan Terms
Table of the Note.

“Initial Interest Rate” means a rate of 4.942500%.

“Institutional Controls” means any legal or physical restrictions or limitations
on the use of, or access to, the Property to eliminate or minimize potential
exposures to any Hazardous Substance, to prevent activities that could interfere
with the effectiveness of any Remediation, or to ensure maintenance of a level
of environmental risk to human health or the environment, including physical
modifications to the Property such as slurry walls, capping, hydraulic controls
for ground water, or point of use water treatment, restrictive covenants,
environmental protection easements, or property use limitations.

“Insurance Premiums” has the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Land” has the meaning set forth in the granting clause of the Security
Instrument.

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Borrower, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
(b) every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

 

12



--------------------------------------------------------------------------------

“Legal Requirements” means, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” means any mortgage, deed of trust, deed to secure debt, indemnity deed of
trust, lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting Borrower, the Property, any
portion thereof or any interest therein, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

“Liquid Assets” means a Person’s unrestricted or unencumbered (A) cash and
(B) any of the following: (x) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States;
(y) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof which, at the time of acquisition, has one of the two
highest ratings obtainable from any two (2) of Standard & Poor’s Corporation,
Moody’s Investors Service, Inc. or Fitch Investors and is not listed for
possible down-grade in any publication of any of the foregoing rating services;
(z) domestic certificates of deposit or domestic time deposits or repurchase
agreements issued by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $1,000,000,000.00, which
commercial bank has a rating of at least either AA or such comparable rating
from Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,
respectively; (aa) money market funds having assets under management in excess
or $2,000,000,000.00 and/or (bb) any unrestricted stock, shares, certificates,
bonds, debentures, notes or other instrument which constitutes a “security”
under the Security Act of 1933 (other than Guarantor, Borrower and/or any of
their affiliates) which are freely tradable on any nationally recognized
securities exchange and are not otherwise encumbered by such Person. Lender
acknowledges that the assets described on Exhibit VI hereof are deemed to be
Liquid Assets.

“Loan” means the loan in the Original Principal Amount made by Lender to
Borrower pursuant to this Agreement.

 

13



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Instrument, the Assignment of Leases, the Environmental Indemnity, the Guaranty,
the Assignment of Management Agreement, the Clearing Account Agreement, the Cash
Management Agreement, and all other documents executed or delivered in
connection with the Loan.

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the Outstanding Principal Balance as of the date of such calculation to
(ii) the fair market value (for purposes of the REMIC provisions, counting only
real property and excluding any personal property or going concern value) of the
Property, as determined, in Lender’s reasonable discretion, by any commercially
reasonable method permitted to a REMIC Trust.

“Major Lease” shall mean any Lease (a) which, either individually or when taken
together with any other Lease with the same Tenant or its Affiliates, demises in
excess of twenty percent (20%) of the total rentable square footage at the
Property or (b) made with a Tenant that is paying base rent in an amount equal
to or exceeding twenty percent (20%) of the Gross Income from Operations.

“Major Tenant” shall mean Comenity, and any replacement tenant that is
acceptable to Lender pursuant to the terms of this Agreement.

“Major Tenant Lease” shall mean (i) the Comenity Lease, and any replacement
Lease that is acceptable to Lender pursuant to the terms of this Agreement, or
(ii) any Lease which, either individually or when taken together with any other
Lease with the same Tenant or any Affiliate of such Tenant, and assuming the
exercise of all expansion rights and preferential rights to lease additional
space contained in such Lease or Leases, (a) covers (or, after giving effect to
any such proposed Lease, would cover) no less than 35% of the total rentable
square footage at the Property or (b) requires (or, after giving effect to any
such proposed Lease, would require) the payment of base rent that is no less
than 35% of the total in-place base rent at the Property, in each case under
clause (i) or (ii), as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance with the terms and
conditions of this Agreement.

“Major Tenant Rollover Account” shall have the meaning set forth in
Section 7.7.1 hereof.

“Major Tenant Rollover Funds” shall have the meaning set forth in Section 7.7.1
hereof.

“Major Tenant Rollover Funds Cap” shall have the meaning set forth in
Section 7.7.1 hereof.

“Major Tenant Satisfactory Extension or Re-tenanting Conditions” shall mean
(i) an Acceptable Major Tenant Lease Extension with respect to all of the
applicable Major Tenant Space or (ii) one or more Acceptable Major Tenant Space
Re-tenanting Events with respect to all of the applicable Major Tenant Space;
provided that (a) in connection with such Acceptable Major Tenant Lease
Extension, (1) the applicable Major Tenant Lease shall be in full force and
effect and no Major Tenant Trigger Event shall have occurred and then be
continuing with

 

14



--------------------------------------------------------------------------------

respect to such Major Tenant Lease or the related Major Tenant (or, if
applicable, any guarantor with respect to such Major Tenant Lease), (2) the
applicable Major Tenant shall be in actual, physical possession of and utilizing
(i.e., not “dark”) the space demised to the applicable Major Tenant Space in the
conduct of its normal business operations (which utilization, for purposes of
this definition, shall include remodeling or renovation of all or a portion of
such space in order for such Major Tenant to continue its normal business
operations) and paying full unabated rent (including reimbursements, if any)
under such Major Tenant Lease as evidenced by a tenant estoppel certificate in
form and substance reasonably acceptable to Lender, (3) all tenant improvement
work required to be completed or caused to be completed by Borrower in
connection with such Acceptable Major Tenant Lease Extension shall have been
completed in all material respects in a good and workmanlike manner on a lien
free basis in accordance with the terms and conditions of such Major Tenant
Lease and this Agreement, and (4) all tenant allowances, leasing commissions and
costs and expenses in connection with such Acceptable Major Tenant Lease
Extension shall have been paid in full, and all other concessions shall have
been satisfied, in accordance with the terms and conditions of such Major Tenant
Lease and this Agreement and (b) in connection with each applicable Acceptable
Major Tenant Space Re-tenanting Event, (1) the applicable replacement Lease
shall be in full force and effect, no event of default shall have occurred and
be then continuing thereunder and, if any such replacement Lease is a Major
Tenant Lease, no Major Tenant Trigger Event shall have occurred and then be
continuing with respect to such Major Tenant Lease or the related Major Tenant
(or, if applicable, any guarantor with respect to such Major Tenant Lease), (2)
the Tenant under the applicable replacement Lease shall be in actual, physical
possession of and utilizing (i.e., not “dark”) the space demised under such
replacement Lease in the conduct of its normal business operations (which
utilization, for purposes of this definition, shall include remodeling or
renovation of all or a portion of such space in order for such Tenant to
commence or continue its normal business operations) and paying full unabated
rent (including reimbursements, if any) under such replacement Lease as
evidenced by a tenant estoppel certificate in form and substance reasonably
acceptable to Lender, (3) all tenant improvement work required to be completed
or caused to be completed by Borrower in connection with the applicable
replacement Lease shall have been completed in all material respects in a good
and workmanlike manner on a lien free basis in accordance with the terms and
conditions of the applicable replacement Lease and this Agreement, and (4) all
tenant allowances, leasing commissions and costs and expenses in connection with
the applicable replacement Lease shall have been paid in full, and all other
concessions shall have been satisfied, in accordance with the terms and
conditions of the applicable replacement Lease and this Agreement.

“Major Tenant Space” shall mean the Property or the portion of the Property, as
applicable, demised to a Tenant pursuant to a Major Tenant Lease (or previously
demised to a Tenant pursuant to a Major Tenant Lease that has expired or
terminated and, following such expiration or termination and as of the date of
determination, has not been demised to a replacement Tenant pursuant to a Lease
entered into in accordance with the terms and conditions of this Agreement).

 

15



--------------------------------------------------------------------------------

“Major Tenant Trigger Event” shall mean:

(i) if a Major Tenant gives written notice to Borrower of its intention to
terminate or cancel its Major Tenant Lease or of its intention not to extend or
renew its Major Tenant Lease;

(ii) if, on or prior to the date that is 12 months prior to the then applicable
expiration date under its Major Tenant Lease, a Major Tenant does not extend or
renew such Major Tenant Lease on terms and conditions reasonably acceptable to
Lender (it being understood and agreed that an extension or renewal of a Major
Tenant Lease strictly in accordance with the terms and conditions thereof
applicable to such extension or renewal (including, for example, terms and
conditions pursuant to which the rent applicable to the extension or renewal
term are determined) shall be deemed to be reasonably acceptable to Lender);

(iii) if, on or prior to the date by which a Major Tenant is required under its
Major Tenant Lease to notify Borrower of its election to extend or renew such
Major Tenant Lease, such Major Tenant does not give such notice;

(iv) if a monetary or material non-monetary event of default under a Major
Tenant Lease occurs and continues beyond any applicable notice and cure period;

(v) if a Major Tenant (or, if applicable, any lease guarantor with respect to a
Major Tenant Lease) becomes insolvent or a debtor in a Bankruptcy Action;

(vi) if a Major Tenant Lease is terminated or is no longer in full force and
effect; or

(vii) if a Major Tenant “goes dark”, vacates, ceases to occupy or ceases to
conduct business in the ordinary course at the Major Tenant Space demised under
its Major Tenant Lease (other than temporary cessation of operations in
connection with remodeling, renovation or restoration of their leased premises).

Notwithstanding anything contained to the contrary in the foregoing, with
respect to the Comenity Lease, no Major Tenant Trigger Event shall be deemed to
exist under clause (i), (ii) or (iii) of this definition so long as Comenity has
elected to extend or renew the Comenity Lease with respect to at least 180,000
sq. ft. within the Major Tenant Space.

For purposes of clarification and without limitation, it is understood and
agreed that, with respect to any Major Tenant (or, if applicable, any lease
guarantor with respect to the applicable Major Tenant Lease) or the applicable
Major Tenant Lease, (a) more than one Major Tenant Trigger Event may exist at
any time, (b) more than one Major Tenant Trigger Event may exist at any time
pursuant to clause (iv) of this definition of “Major Tenant Trigger Event”, and
(c) more than one Major Tenant Trigger Event may exist at any time pursuant to
clause (v) of this definition of “Major Tenant Trigger Event”.

“Major Tenant Trigger Event Cure” shall mean:

(viii) if the Major Tenant Trigger Event is caused solely by the occurrence of
clause (i) in the definition of “Major Tenant Trigger Event”, (a) the
unconditional

 

16



--------------------------------------------------------------------------------

revocation or rescission by the applicable Major Tenant of all termination or
cancellation notices with respect to its Major Tenant Lease (or, if applicable,
the unconditional revocation or rescission by the applicable Major Tenant of all
notices of any intention to terminate or cancel, or to not extend or renew, its
Major Tenant Lease), (b) an Acceptable Major Tenant Lease Extension with respect
to the applicable Major Tenant Space; provided that each of the Major Tenant
Satisfactory Extension or Re-tenanting Conditions applicable thereto shall have
been satisfied, or (c) one or more Acceptable Major Tenant Space Re-tenanting
Events with respect to the applicable Major Tenant Space; provided that each of
the Major Tenant Satisfactory Extension or Re-tenanting Conditions applicable
thereto shall have been satisfied;

(ix) if the Major Tenant Trigger Event is caused solely by the occurrence of
clause (ii) in the definition of “Major Tenant Trigger Event”, (a) an Acceptable
Major Tenant Lease Extension with respect to all of the applicable Major Tenant
Space; provided that each of the Major Tenant Satisfactory Extension or
Re-tenanting Conditions applicable thereto shall have been satisfied or (b) one
or more Acceptable Major Tenant Space Re-tenanting Events with respect to all of
the applicable Major Tenant Space; provided that each of the Major Tenant
Satisfactory Extension or Re-tenanting Conditions applicable thereto shall have
been satisfied;

(x) if the Major Tenant Trigger Event is caused solely by the occurrence of
clause (iii) in the definition of “Major Tenant Trigger Event”, (a) an
Acceptable Major Tenant Lease Extension with respect to all of the applicable
Major Tenant Space; provided that each of the Major Tenant Satisfactory
Extension or Re-tenanting Conditions applicable thereto shall have been
satisfied or (b) one or more Acceptable Major Tenant Space Re-tenanting Events
with respect to all of the applicable Major Tenant Space; provided that each of
the Major Tenant Satisfactory Extension or Re-tenanting Conditions applicable
thereto shall have been satisfied;

(xi) if the Major Tenant Trigger Event is caused solely by the occurrence of
clause (iv) in the definition of “Major Tenant Trigger Event,” a cure of the
applicable event of default under the applicable Major Tenant Lease, as
determined by Lender in its reasonable discretion;

(xii) if the Major Tenant Trigger Event is caused solely by the occurrence of
clause (v) in the definition of “Major Tenant Trigger Event,” the affirmation of
the applicable Major Tenant Lease in the applicable bankruptcy proceeding;
provided that the applicable Major Tenant shall be actually paying all
contractual rents and other amounts due under its Major Tenant Lease (or, if
applicable, the discharge or dismissal of the applicable lease guarantor from
the applicable bankruptcy proceeding);

(xiii) if the Major Tenant Trigger Event is caused solely by the occurrence of
clause (vi) in the definition of “Major Tenant Trigger Event,” one or more
Acceptable Major Tenant Space Re-tenanting Events with respect to all of the
applicable Major Tenant Space; provided that each of the Major Tenant
Satisfactory Extension or Re-tenanting Conditions applicable thereto shall have
been satisfied; and

 

17



--------------------------------------------------------------------------------

(xiv) if the Major Tenant Trigger Event is caused solely by the occurrence of
clause (vii) in the definition of “Major Tenant Trigger Event,” Borrower has
provided Lender with written evidence, reasonably acceptable to Lender in all
respects, that such (A) Major Tenant has re-opened for business or (B) one or
more Acceptable Major Tenant Space Re-tenanting Events with respect to all of
the applicable Major Tenant Space; provided that in each case, each of the Major
Tenant Satisfactory Extension or Re-tenanting Conditions applicable thereto
shall have been satisfied,

provided that each Major Tenant Trigger Event Cure set forth above shall be
subject to the following conditions: (1) after giving effect to such Major
Tenant Trigger Event Cure, no other Major Tenant Trigger Event shall have
occurred and remain outstanding with respect to any Major Tenant, any lease
guarantor with respect to any Major Tenant Lease or any Major Tenant Lease, and
(2) Borrower shall have paid all of Lender’s reasonable out-of-pocket costs and
expenses incurred in connection with such Major Tenant Trigger Event Cure
(including, without limitation, reasonable attorneys’ fees and expenses).

“Major Tenant Trigger Event Excess Cash Flow” has the meaning set forth in
Section 2.7.3(j) hereof.

“Major Tenant Trigger Period” means each period commencing on the occurrence of
a Major Tenant Trigger Event, and continuing until the earlier of (a) the
Payment Date next occurring following the related Major Tenant Trigger Event
Cure (or, if such day is not a Business Day, the immediately preceding Business
Day), or (b) until payment in full of the Debt or defeasance of the Loan in
accordance with the terms and provisions of the Loan Documents.

“Management Agreement” means, that certain Property Management Agreement by and
between Manager and Borrower, dated as of the date hereof, pursuant to which
such Manager is to provide management and other services to the Property, as the
same may be amended, modified, supplemented or replaced in accordance with the
terms hereof.

“Manager” means (i) RDN Property Management, LLC, a Delaware limited liability
company or (ii) a Qualified Manager, in each case, who is managing the Property
in accordance with the terms and provisions of this Agreement pursuant to a
Management Agreement.

“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower in violation
of this Agreement, or to institute proceedings to have Borrower be adjudicated
bankrupt or insolvent, or consent to the institution of bankruptcy or insolvency
proceedings against Borrower or file a petition seeking, or consent to,
reorganization or relief with respect to Borrower under any applicable federal
or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of Borrower or a substantial part of its property, or make any
assignment for the benefit of creditors of Borrower except upon the request of
Lender, or admitting, in writing in any legal proceeding Borrower’s inability to
pay its debts generally as they become due (unless failure to make such
admission would be a violation of law, or in the context of required financial
reporting or settlement discussions with Lender), or intentionally take action
in furtherance of any such action, except as the request of Lender, or, to the
fullest extent permitted by law, dissolve or liquidate Borrower.

 

18



--------------------------------------------------------------------------------

“Material Owner Transfer” shall mean a Transfer wherein a Transferee that did
not (together with its Affiliates) own a ten percent (10%) or more direct or
indirect interest in Borrower on the Closing Date will own ten percent (10%) or
more of the direct or indirect interests in Borrower immediately following such
Transfer.

“Materiality Threshold” shall mean 10% of the Outstanding Principal Balance.

“Maturity Date” shall mean (x) provided (i) the Comenity Lease remains in full
force and effect, and (ii) no Major Tenant Trigger Event has occurred with
respect to the Comenity Lease, and (iii) no Cash Sweep Trigger Event (other than
an ARD Trigger Event) has occurred and is continuing, September 12, 2032; or
(y) in the event that (i) the Comenity Lease is no longer in full force and
effect, or (ii) a Major Tenant Trigger Event has occurred with respect to the
Comenity Lease, or (iii) a Cash Sweep Trigger Event (other than an ARD Trigger
Event) has occurred and is continuing, the Anticipated Repayment Date; or
(z) such other date on which the final payment of principal of the Note becomes
due and payable as therein or herein provided, whether at such stated maturity
date, by declaration of acceleration, or otherwise.

“Maximum Legal Rate” has the meaning set forth in Section 7 of the Note.

“Minimum Disbursement Amount” shall mean Ten Thousand and No/100 Dollars
($10,000).

“Monthly Capital Expenditure Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Monthly Debt Service Payment Amount” means an amount equal to the interest
which has accrued on the Loan through the end of the Accrual Period ending on
the day immediately preceding the related Payment Date.

“Monthly Major Tenant Rollover Deposit” shall have the meaning set forth in
Section 7.7.1 hereof.

“Monthly Rollover Deposit” shall have the meaning set forth in Section 7.4.1
hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings, LLC.

“Net Cash Flow” means, with respect to the Property for any period, the amount
obtained by subtracting Operating Expenses and Capital Expenditures for such
period from Gross Income from Operations for such period.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” has the meaning set forth in Section 6.4(b)(vi)
hereof.

 

19



--------------------------------------------------------------------------------

“Non-Recourse Parties” has the meaning set forth in Section 9.3(e) hereof.

“Note” means that certain Promissory Note, dated the date hereof, in the
Original Principal Amount, made by Borrower in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“OFAC” has the meaning set forth in Section 10.25 hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member, trustee, manager or sole member of Borrower, as applicable.

“Operating Expenses” means the total of all expenditures incurred by Borrower
(if any), computed in accordance with GAAP (or an Approved Accounting Method),
of whatever kind relating to the operation, maintenance and management of the
Property that are incurred on a regular monthly or other periodic basis,
including, ground rent (if any), bad debt, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, all fees and compensation payable to Manager pursuant to
the terms of the Management Agreement, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as reasonably
approved by Lender and other similar costs to the extent incurred by Borrower
(as opposed to Tenant), but excluding depreciation and other non-cash items,
Debt Service, Capital Expenditures and contributions to the Reserve Funds.

“Operating Partnership” means Rodin Global Property Trust Operating Partnership,
L.P., a Delaware limited partnership.

“Original Principal Amount” means $26,550,000.00.

“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, any “common expenses” or other expenses allocated to and required to
be paid by Borrower under the REA, and any other charges, including vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof to the extent incurred by Borrower (as opposed
to Tenant).

“Other Obligations” shall have the meaning as set forth in the Security
Instrument.

“Outstanding Principal Balance” means the portion of the Original Principal
Amount that remains outstanding from time to time.

“Payment Date” shall mean the sixth (6th) day of every calendar month occurring
during the term of the Loan.

“Permitted Encumbrances” means collectively, (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in Schedule B-I of the Title Insurance Policy, (c) Liens, if
any, for Taxes imposed by any Governmental Authority not yet due or delinquent
(or that Borrower is contesting in accordance with the terms of Section 5.1.2
hereof), (d) easements or other encumbrances granted pursuant to

 

20



--------------------------------------------------------------------------------

Section 5.2.10 hereof, (e) the Comenity Lease and any other Leases entered into
after the date hereof in accordance with the terms of this Agreement (and
matters permitted to be undertaken thereunder by the applicable Tenant, other
than matters for which Borrower’s consent is required and which would otherwise
constitute a violation of the Loan Documents), (f) other Liens that Borrower is
contesting in accordance with the terms hereof, and (g) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
reasonable discretion, which Permitted Encumbrances, individually or in the
aggregate, do not materially and adversely affect the value, operation or use of
the Property or Borrower’s ability to repay the Loan.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including obligations of: the U.S. Treasury (all direct or
fully guaranteed obligations), the Farmers Home Administration (certificates of
beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

21



--------------------------------------------------------------------------------

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii) commercial paper (including both non-interest bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than

 

22



--------------------------------------------------------------------------------

365 days and that at all times is rated by each Rating Agency (or, if not rated
by all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities) in its highest short-term unsecured debt rating; provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Par Prepayment Date” means June 6, 2028.

“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests, beneficial interests or other ownership interests
previously held by a decedent to the Person or Persons lawfully entitled
thereto, (b) any transfer, directly as a result of the legal incapacity of a
natural person, of stock, membership interests, partnership interests,
beneficial interests or other ownership interests previously held by such
natural person to the Person or Persons lawfully entitled thereto, (c) a
transfer for estate planning purposes of any Person’s interests in a Restricted
Party, whether direct or indirect, (d) a CF Corporate Transaction, (e)
[intentionally omitted], (f) any public issuance, sale, redemption, pledge or
Transfer of interests, directly or indirectly, in any Person provided that such
stock, shares or other beneficial interests are listed on the New York Stock
Exchange or another nationally or internationally recognized stock

 

23



--------------------------------------------------------------------------------

exchange, (g) Transfers of shares in a publicly traded mutual fund, and
(h) transfers of non-voting “accommodation” interests in a real estate
investment trust to not more than 128 Persons to qualify such entity for tax
treatment as a real estate investment trust, provided, in each case, Borrower
shall continue to comply with the representations, warranties and covenants
under Sections 4.1.30 (Special Purpose Entity), 4.1.34 (Investment Company Act),
4.1.35 (Embargoed Persons), 5.1.23 (Embargoed Persons) and 5.2.9 (ERISA).

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” has the meaning set forth in the granting clause of the
Security Instrument.

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (a) confirm that the Property and its use
complies, in all material respects, with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and
(b) include a copy of a final certificate of occupancy with respect to all
Improvements on the Property.

“Policies” has the meaning specified in Section 6.1(b) hereof.

“Policy” has the meaning specified in Section 6.1(b) hereof.

“Preferred Equity” shall mean a class of equity investment that is
distinguishable from other classes of equity because it offers the holder of
such equity a fixed rate of return and is required to be redeemed by a date
certain, and if the return requirement or redemption requirement is not
satisfied, results in change of control or material dilution of the other
classes of equity. It is acknowledged that the equity interests in Sponsor shall
not constitute Preferred Equity.

“Prepayment Date” shall mean the date on which Borrower shall prepay the Note,
in whole or in part, in accordance with the terms of Article 9 of the Note.

“Principal” means the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership or managing member or manager of
Borrower, if Borrower is a multi-member limited liability company. If Borrower
is a limited liability company formed in Delaware with only one member or
multiple members and includes a “springing member”, there shall be no Principal.

“Property” shall mean the parcel(s) of real property, the Improvements now or
hereafter erected, situated or installed thereon and all personal property owned
by Borrower and encumbered by the Security Instrument, together with all rights
pertaining to such property (real and personal) and the Improvements, all as
more particularly described in the granting clauses of the Security Instrument.

 

24



--------------------------------------------------------------------------------

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Guarantor and/or Manager.

“Qualified CF Equity Holder” shall mean CFLP, and/or an entity Controlled by
CFLP.

“Qualified Fund Manager” shall mean any Person that on the date of determination
is not subject to a Bankruptcy Action and is (i) one of the Persons listed on
Schedule VIII or (ii) another nationally recognized manager of commercial real
estate debt or equity funds investing through a fund with committed capital of
at least $200,000,000.

“Qualified Manager” shall mean (a) Manager, (b) an entity majority owned and
controlled by Sponsor or by a Qualified CF Equity Holder that, in either case is
(or was formed to be) engaged in the management of commercial real estate
assets, (c) Newmark Grubb Knight Frank, or (d) a reputable and experienced
management organization reasonably satisfactory to Lender, which organization or
its principals possess at least ten (10) years of experience in managing
properties similar in scope, size, use and value of the Property, provided that,
as to clause (d) of this definition, (i) if a Securitization has occurred,
Borrower shall, at Lender’s option, obtain prior written confirmation from the
Rating Agencies that management of the Property by such entity will not cause a
downgrading, withdrawal or qualification of the then current rating of the
Securities issued pursuant to the Securitization, and (ii) if a Securitization
has not occurred, Borrower shall have obtained the prior written consent of
Lender.

“Qualified Real Estate Investor” shall mean a Person (i) with a net worth of at
least $100,000,000, (ii) with not less than five (5) years’ experience in
commercial real estate investments, (iii) that satisfies the provisions of
Section 4.1.35 hereof, (iv) with respect to which Borrower delivers to Lender,
at Borrower’s sole cost and expense, searches pertaining to litigations,
judgments, liens and bankruptcy history and “know your customer” searches
pertaining to criminal history, OFAC and Patriot Act requirements, reasonably
acceptable to Lender, and (v) who satisfies other non-discretionary,
administrative requirements of Lender.

“Qualified Replacement Guarantor” shall mean (a) CFLP, (b) Sponsor, (c) a
Qualified Fund Manager, (d) a Qualified Real Estate Investor, (e) an entity
Controlled by CFLP, Sponsor, a Qualified Fund Manager or a Qualified Real Estate
Investor; provided that, in each case with respect to this clause (e), the
applicable Person (i) satisfies the provisions of Section 4.1.35 hereof
[Embargoed Person] and (ii) Borrower delivers to Lender, at Borrower’s sole cost
and expense, searches pertaining to litigations, judgments, liens and bankruptcy
history and “know your customer” searches pertaining to criminal history, OFAC
and Patriot Act requirements reasonably acceptable to Lender, or (f) a Person
(i) with not less than five (5) years’ experience in commercial real estate
investments, (ii) that satisfies the provisions of Section 4.1.35 hereof
[Embargoed Person], and (iii) with respect to which Borrower delivers to Lender,
at Borrower’s sole cost and expense, searches pertaining to litigations,
judgments, liens and bankruptcy history and “know your customer” searches
pertaining to criminal history, OFAC and Patriot Act requirements reasonably
acceptable to Lender; provided that, in each case with respect to clauses (a),
(b), (c), (d), (e) and (f), (A) the applicable Person satisfies other
non-discretionary, administrative requirements of Lender, if any, and (B)(x) in
the case of a Person other than Sponsor, has a net worth equal to or greater
than $21,000,000.00 (excluding any equity in the Property), and Liquid Assets of
not less than $2,100,000.00 or (y) in the case of Sponsor only,

 

25



--------------------------------------------------------------------------------

has a net worth equal to or greater than $10,000,000.00 (excluding any equity in
the Property), and Liquid Assets of not less than $1,000,000.00; and provided
further that, in each case with respect to clauses (a), (b), (c), (d), (e) and
(f), the applicable Person assumes all obligations of Guarantor under the Loan
Documents. In each case, a “Qualified Replacement Guarantor” shall Control
Borrower or be under common Control with the entity that Controls Borrower.

“Rating Agencies” means each of S&P, Moody’s, Fitch and Morningstar, Kroll Bond
Rating Agency, Inc. or any other nationally recognized statistical rating agency
which has been approved by Lender and designated by Lender to assign a rating to
the Securities.

“REA” means, collectively, as the same may be amended, restated, supplemented or
otherwise modified from time to time, that certain Declaration of Covenants,
Conditions and Restrictions for Easton made by MORSO Holding Co. of record in
Official Record Volume 32534, page C-08, as amended by First Amendment to
Declaration of Covenants, Conditions, Restrictions for Easton of record in
Official Record Volume 34316, page C-06, as amended by Second Amendment to
Declaration of Covenants, Conditions and Restrictions for Easton of record in
Instrument Number 199804240098650, as amended by Third Amendment to Declaration
of Covenants, Conditions and Restrictions for Easton of record in Instrument
Number 200005120094010, as amended by Fourth Amendment to Declaration of
Covenants, Conditions and Restrictions for Easton of record in Instrument Number
200207190177934, as re-recorded in Instrument Number 200308050246689, as amended
by Fifth Amendment to Declaration of Covenants, Conditions and Restrictions for
Easton of record in Instrument Number 200303280089787, as amended by Sixth
Amendment to Declaration of Covenants, Conditions and Restrictions for Easton of
record in Instrument Number 200410120236907, as amended by Seventh Amendment to
Declaration of Covenants, Conditions and Restrictions for Easton of record in
Instrument Number 200711280204886, as amended by Eighth Amendment to Declaration
of Covenants, Conditions and Restrictions for Easton of record in Instrument
Number 20090122000864, as amended by Ninth Amendment to Declaration of
Covenants, Conditions and Restrictions for Easton of record in Instrument Number
201006150074189, as amended by Tenth Amendment to Declaration of Covenants,
Conditions and Restrictions for Easton of record in Instrument Number
201511190163890, each as recorded with the Recorder’s Office, Franklin County,
Ohio.

“Release” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

“Relevant Documents” has the meaning set forth in Section 9.3(e) hereof.

“Relevant Restoration Threshold” shall mean 5% of the Outstanding Principal
Balance.

“Remediation” includes any response, remedial, removal, or corrective action,
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance, any actions to prevent, cure or mitigate any Release of
any Hazardous Substance, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

 

26



--------------------------------------------------------------------------------

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof or interest therein) as
a “qualified mortgage” held by such REMIC Trust, the continued qualification of
such REMIC Trust as such under the Code, the non-imposition of any tax on such
REMIC Trust under the Code (including, without limitation, taxes on “prohibited
transactions and “contributions”) and any other REMIC Trust-related constraints,
rules or other regulations or requirements relating to the servicing,
modification or other similar matters with respect to the Loan (or any portion
thereof and/or interest therein) that may now or hereafter exist under
applicable legal requirements (including, without limitation under the Code)).

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” shall mean all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents (including,
without limitation, any and all termination fees payable to Borrower under, or
in connection with, any Major Tenant Lease), royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including, without limitation,
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, all other amounts payable as rent under any Lease or
other agreement relating to the Property, including, without limitation, charges
for electricity, oil, gas, water, steam, heat, ventilation, air-conditioning and
any other energy, telecommunication, telephone, utility or similar items or time
use charges, HVAC equipment charges, sprinkler charges, escalation charges,
license fees, maintenance fees, charges for Taxes, operating expenses or other
reimbursables payable to Borrower under any Lease, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or its agents or employees from any and all sources arising from or
attributable to the Property, and proceeds, if any, from business interruption
or other loss of income insurance.

“Reserve Funds” means, collectively, the Tax and Insurance Escrow Fund, the
Capital Expenditure Funds, the Rollover Funds, the Excess Cash Flow Reserve
Fund, the Major Tenant Rollover Funds and any other escrow fund established by
the Loan Documents.

“Restricted Party” means, collectively, (a) Borrower and any Guarantor, and
(b) any shareholder, partner, member, non-member manager, any direct or indirect
legal or beneficial owner of Borrower or any Guarantor.

“Revised Interest Rate” means two and one-half percent (2.5%) per annum plus the
greater of (i) the Initial Interest Rate, or (ii) the ten (10) year swap yield
as of the first (1st) Business Day after the Anticipated Repayment Date (as
determined by Lender in its sole discretion).

“Rollover Account” shall have the meaning set forth in Section 7.4.1 hereof.

“Rollover Cap Amount” shall have the meaning set forth in Section 7.4.1 hereof.

“Rollover Funds” shall have the meaning set forth in Section 7.4.1 hereof.

 

27



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance, pledge, grant of option or other transfer or disposal of
a legal or beneficial interest, whether direct or indirect.

“Securities” has the meaning set forth in Section 9.1 hereof.

“Securitization” has the meaning set forth in Section 9.1 hereof.

“Securitization Vehicle” means each REMIC Trust or Grantor Trust into which all
or a portion of the Loan or an interest therein has been transferred.

“Security Instrument” means that certain first priority Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, or
similar instrument, dated the date hereof, executed and delivered by Borrower to
Lender as security for the Loan and encumbering the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Servicer” has the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” has the meaning set forth in Section 8.2(c) hereof.

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that, at all times on and after the date hereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender or a permitted
administrative agent thereof, or, while the Loan is securitized, confirmation
from each of the applicable Rating Agencies that such noncompliance would not
result in the requalification, withdrawal, or downgrade of the ratings of any
Securities or any class thereof:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, financing, managing, operating, and disposing of the
Property, entering into and performing its obligations under the Loan Documents
with Lender, refinancing the Property in connection with a permitted repayment
of the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing; or (B) in the case of a Principal,
acting as a general partner of the limited partnership that owns the Property or
as managing member or manager of the limited liability company that owns the
Property, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to (A) the
purposes set forth in clause (1) above, or (B) in the case of a Principal,
acting as general partner of the limited partnership that owns the Property or
as a managing member or manager of the limited liability company that owns the
Property, as applicable;

 

28



--------------------------------------------------------------------------------

(iii) has not owned and shall not own any real property other than, in the case
of Borrower, the Property;

(iv) does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Property and personal property necessary or
incidental to its ownership and operation of the Property or (B) in the case of
a Principal, its partnership interest in the limited partnership that owns the
Property or the managing member or manager interest in the limited liability
company that owns the Property, and personal property necessary or incidental to
its ownership of such interests;

(v) has not engaged in, sought, consented or permitted to and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of a
Principal, any transfer of its partnership, membership or trustee interests;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement, trust agreement or other
formation document or organizational document (as applicable) with respect to
the matters set forth in this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company (or multi-member Delaware limited liability company),
(B) has one (1) Independent Director and (C) holds a direct interest as general
partner in the limited partnership of not less than 0.5%;

(viii) if such entity is a corporation, has and shall have at least one
(1) Independent Director, and shall not cause or permit the board of directors
of such entity to take any Material Action either with respect to itself or, if
the corporation is a Principal, with respect to Borrower or any action requiring
the unanimous affirmative vote of one hundred percent (100%) of the members of
its board of directors or managers unless one (1) Independent Director shall
have participated in such vote and shall have voted in favor of such action;

(ix) (A) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
(or multi-member) limited liability company set forth in this definition of
“Special Purpose Entity”), has and shall have at least one (1) member that is a
Special Purpose Entity that is a corporation that directly owns at least
one-half-of-one percent (0.5%) of the equity of the limited liability company
and that has at least one (1) Independent Director; and (B) if such entity is a
single-member limited liability company (or multi-member limited liability
company), (I) is and shall be a Delaware limited liability company, (II) has and
shall have at least one (1) Independent Director serving as manager of such
company,

 

29



--------------------------------------------------------------------------------

(III) shall not take any Material Action and shall not cause or permit the
members or managers of such entity to take any Material Action, either with
respect to itself or, if the company is a Principal, with respect to Borrower,
in each case, without the unanimous consent of its board of directors or
managers including the consent of the Independent Director then serving as
manager of the company, and (IV) has and shall have either (x) a member which
owns no economic interest in the company, has signed the company’s limited
liability company agreement and has no obligation to make capital contributions
to the company, or (y) two natural persons or one entity that is not a member of
the company, that has signed its limited liability company agreement and that,
under the terms of such limited liability company agreement becomes a member of
the company immediately prior to the withdrawal or dissolution of the last
remaining member of the company;

(x) [reserved];

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not: (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets except
as permitted by the Loan Documents; (3) amend its organizational documents with
respect to the matters set forth in this definition without the consent of
Lender; or (4) without the unanimous consent of its board of directors or
managers including the vote of the Independent Director, or the consent of a
Principal that is its member or general partner (which Principal shall have
obtained the affirmative vote of the Independent Director), take any Material
Action;

(xii) is, as of the Closing Date, and intends to remain solvent and paying its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same become due, and is, as of the Closing
Date, and intends to remain maintaining adequate capital for the normal
obligations reasonably foreseeable within the following thirty (30) day period
for a business of its size and character and in light of its contemplated
business operations (unless any such insolvency, or failure to pay its debts and
liabilities, or failure to maintain adequate capital is due to an insufficiency
in Gross Income from Operations, or Borrower’s lack of access thereto due to the
exercise of rights or remedies by Lender or any party acting on behalf of or for
the benefit of Lender,); provided, however, that the foregoing shall not require
any member, partner or beneficiary, direct or indirect, any Guarantor, or any
other Person to make additional capital contributions (nor shall it prohibit the
provision of any such capital by such Persons);

(xiii) has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

 

30



--------------------------------------------------------------------------------

(xiv) has maintained and shall maintain its books of account, books and records,
and bank accounts (subject to clause (xix) below) separate from those of any
other Person and, to the extent that it is required to file tax returns under
applicable law, has filed and shall file its own tax returns, except to the
extent that it is required by law to file consolidated tax returns and, if it is
a corporation, has not filed and shall not file a consolidated federal income
tax return with any other corporation, except to the extent that it is required
by law to file consolidated tax returns, or to the extent that the Borrower is
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under applicable law;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person, except as required by the Loan
Documents and except with respect to a custodial account maintained by the
Manager on behalf of Borrower and certain other Affiliates of Guarantor in which
the funds have been and are separately accounted, and will continue to be
separately accounted, for each item of income and expense applicable to the
Property and the Borrower;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP (or an
Approved Accounting Method or other basis reasonably acceptable to Lender,
consistently applied); or if such entity is disregarded for federal tax
purposes, permitted by GAAP (or an Approved Accounting Method or other basis
reasonably acceptable to Lender, consistently applied); provided, however, that
any such consolidated financial statement contains a note indicating that the
Special Purpose Entity’s separate assets and credit are not available to pay the
debts of such Affiliate and that the Special Purpose Entity’s liabilities do not
constitute obligations of the consolidated entity;

(xx) has paid and intends to pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations, which may be none, (unless any failure to do
so is due to an insufficiency in Gross Income from Operations, or Borrower’s
lack of access thereto due to the exercise

 

31



--------------------------------------------------------------------------------

of rights or remedies by Lender or any party acting on behalf of or for the
benefit of Lender); provided, however, that the foregoing shall not require any
member, partner or beneficiary, direct or indirect, any Guarantor, or any other
Person to make additional capital contributions (nor shall it prohibit the
provision of any such capital by such Persons);

(xxi) has observed and shall observe all partnership, corporate, trust or
limited liability company formalities, as applicable;

(xxii) has not incurred Indebtedness other than (i) acquisition financing with
respect to the Property; construction financing with respect to the Improvements
and certain off-site improvements required by municipal and other authorities as
conditions to the construction of the Improvements; and first mortgage
financings secured by the Property; and Indebtedness pursuant to letters of
credit, guaranties, interest rate protection agreements and other similar
instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property, and (D) obligations under the Leases and
Permitted Encumbrances;

(xxiii) will have no Indebtedness other than (A) the Loan, (B) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, which
liabilities are (1) not more than sixty (60) days past the later of the date
incurred or invoiced (unless disputed in accordance with applicable law), (2)
not evidenced by a note, (3) paid when due, (4) reasonable under the
circumstances, and (5) in an aggregate amount with respect to the Property not
exceeding three percent (3.0%) of the Outstanding Principal Balance at any time,
(C) [intentionally omitted], (D) such other liabilities that are permitted
pursuant to this Agreement, and (E) obligations under the Permitted
Encumbrances; provided, however, a breach of clauses (1), (3) and/or (5) above
that is due to an insufficiency in Gross Income from Operations, Borrower’s lack
of access thereto due to the exercise of rights or remedies by Lender or any
party acting on behalf of or for the benefit of Lender shall not result in
recourse under Section 9.3 hereof; and further provided, however, that the
foregoing shall not be deemed to require any member, partner or beneficiary,
direct or indirect, any Guarantor, or any other Person to make additional
capital contributions (nor shall it prohibit the provision of any such capital
by such Persons);

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members, beneficiaries or shareholders or any other owner or
Affiliate;

 

32



--------------------------------------------------------------------------------

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxvii) has maintained and used and shall maintain and use separate invoices and
checks bearing its name and not bearing the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the Property;

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person except as provided in
(xvi) above;

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person except as provided in
(xvi) above;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable or
at least no less advantageous to those of an arm’s-length transaction with an
unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt;

(xxxv) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvi) has not formed, acquired or held and shall not form, acquire or hold any
subsidiary except in the case of Principal, the interests as Manager of
Borrower;

 

33



--------------------------------------------------------------------------------

(xxxvii) is in compliance with and shall comply with all of the terms and
provisions contained in its organizational documents.

(xxxviii) [intentionally omitted];

(xxxix) has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except as provided in
(xvi) above;

(xl) is, has always been and shall continue to be duly formed, validly existing,
and in good standing in the state of its incorporation or formation and in all
other jurisdictions where it is qualified to do business;

(xli) has paid all taxes which it owes provided that the foregoing shall not
require any member, partner or beneficiary to make additional capital
contributions, nor prohibit them from doing the same;

(xlii) has paid any and all judgments against it provided that the foregoing
shall not require any member, partner or beneficiary to make additional capital
contributions, nor prohibit them from doing the same; and

(xliii) has no material contingent or actual obligations not related to the
Property provided that the foregoing shall not require any member, partner or
beneficiary to make additional capital contributions, nor prohibit them from
doing the same.

“Sponsor” shall mean Rodin Global Property Trust, Inc., a Maryland corporation.

“State” means, the State or Commonwealth in which the Land or any part thereof
is located.

“Subaccounts” has the meaning set forth in Section 2.7.3 hereof.

“Survey” means a survey of the Property prepared by a surveyor licensed in the
State and satisfactory to Lender and the company or companies issuing the Title
Insurance Policy, and containing a certification of such surveyor satisfactory
to Lender.

“Tax and Insurance Escrow Account” has the meaning set forth in Section 7.2
hereof.

“Tax and Insurance Escrow Fund” has the meaning set forth in Section 7.2 hereof.

“Taxes” means all real estate and personal property taxes (including, without
limitation, any service payments in lieu of real estate taxes payable under the
TIF Agreement and/or “PILOT” payments (as defined in the CRA Agreement) payable
under the CRA Agreement from time to time), assessments, water rates or sewer
rents, now or hereafter levied or assessed or imposed against the Property or
part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Tenant Direction Letter” shall have the meaning set forth in Section 2.7.1(b)
hereof.

 

34



--------------------------------------------------------------------------------

“Threshold Amount” shall mean 5% of the Outstanding Principal Balance.

“TIF Agreement” shall means that certain Amended and Restated Tax Increment
Financing Agreement dated as of November 2004, by and among the City, MORSO
Holding Co. and Distribution Land Corp., as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

“Title Insurance Policy” means the mortgagee title insurance policy issued with
respect to the Property and insuring the lien of the Security Instrument.

“Transfer” has the meaning set forth in Section 5.2.10(a) hereof.

“Transferee” has the meaning set forth in Section 5.2.10(d) hereof.

“Transferee’s Principals” means collectively, (A) Transferee’s managing members,
general partners or principal shareholders and (B) such other single member,
partner or shareholder which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee, provided,
however, if Transferee is a fund managed by a Qualified Fund Manager, the
foregoing clause (B) shall not apply.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which the Property is located.

“Upstream Borrower” shall mean any CF Company whose interest in Guarantor
comprises not more than 10% of the total asset value under its ownership and/or
management.

“Upstream Loan” has the meaning set forth in Section 5.2.10(h) hereof.

“U.S. Obligations” means non-redeemable, non-prepayable, non-callable securities
evidencing an obligation to timely pay principal or interest in a full and
timely manner that constitute “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, and are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

Section 1.2 Principles of Construction. The following rules of construction
shall be applicable for all purposes of this Agreement and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

(b) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(c) an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender;

 

35



--------------------------------------------------------------------------------

(d) no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

(e) the cover page (if any) of, all recitals set forth in, and all Exhibits to,
this Agreement are hereby incorporated herein;

(f) all references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified;

(g) all uses of the words “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to” unless the
context shall indicate otherwise;

(h) unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

(i) unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

ARTICLE II - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument and the other Loan
Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past due basic carrying costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (e) fund any working
capital requirements of the Property and (f) distribute the balance, if any, to
Borrower.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the Outstanding Principal Balance shall accrue
from (and including) the Closing Date to (but excluding) the Anticipated
Repayment Date at the Initial Interest Rate or as otherwise set forth in this
Agreement or in the Note. Interest on the Outstanding Principal Balance
(including any Accrued Interest) shall accrue from (and including) the
Anticipated Repayment Date to (but excluding) the Maturity Date at the Revised
Interest Rate or as otherwise set forth in this Agreement or in the Note.

 

36



--------------------------------------------------------------------------------

2.2.2 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the
relevant Accrual Period by (b) a daily rate based on the Applicable Interest
Rate and a three hundred sixty (360) day year by (c) the Outstanding Principal
Balance. Borrower acknowledges that the calculation method for interest
described herein results in a higher effective interest rate than the numeric
Applicable Interest Rate and Borrower hereby agrees to this calculation method.

2.2.3 Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the Default Rate. Interest shall accrue and be payable at the Default
Rate from the occurrence of an Event of Default until all Events of Default have
been waived in writing by Lender in its discretion. Such accrued interest shall
be added to the Outstanding Principal Balance, and interest shall accrue thereon
at the Default Rate until fully paid. Such accrued interest shall be secured by
the Security Instrument and other Loan Documents. Borrower agrees that Lender’s
right to collect interest at the Default Rate is given for the purpose of
compensating Lender at reasonable amounts for Lender’s added costs and expenses
that occur as a result of Borrower’s default and that are difficult to predict
in amount, such as increased general overhead, concentration of management
resources on problem loans, and increased cost of funds. Lender and Borrower
agree that Lender’s collection of interest at the Default Rate is not a fine or
penalty, but is intended to be and shall be deemed to be reasonable compensation
to Lender for increased costs and expenses that Lender will incur if there
occurs an Event of Default hereunder. Collection of interest at the Default Rate
shall not be construed as an agreement or privilege to extend the Maturity Date
or to limit or impair any rights and remedies of Lender under any Loan
Documents. If judgment is entered on the Note, interest shall continue to accrue
post-judgment at the greater of (a) the Default Rate or (b) the applicable
statutory judgment rate.

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal (without prepayment premium of any
amount) and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

 

37



--------------------------------------------------------------------------------

Section 2.3 Loan Payment. Payments of principal, interest, and Late Charges (as
defined in the Note) shall be made as provided in the Note.

Section 2.4 Prepayments. Except as otherwise provided in Section 9 and
Section 10 of the Note, Borrower shall not have the right to prepay the Loan in
whole or in part prior to the Anticipated Repayment Date.

Section 2.5 Intentionally Omitted .

Section 2.6 Release of Property. Except as set forth in Section 9 of the Note or
Section 10 of the Note, as applicable and this Section 2.6, no repayment,
prepayment or defeasance of all or any portion of the Loan shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of
the Security Instrument on the Property.

(a) If Borrower has the right to and has elected to prepay in full or defease
the Loan in accordance with this Agreement and the Note, upon satisfaction of
the requirements of Section 2.4 hereof and Section 9 of the Note (in the case of
a yield maintenance prepayment, if then permitted under this Agreement and the
Note) or Section 10 of the Note (in the case of a full defeasance, if then
permitted under this Agreement and the Note), as applicable, and this
Section 2.6, the entire Property shall be released from the Lien of the Security
Instrument.

(b) In connection with the release of the Security Instrument, Borrower shall
submit to Lender, not less than ten (10) days prior to the Prepayment Date, a
release of Lien (and related Loan Documents) for the Property for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement. Borrower shall reimburse Lender and
Servicer for any costs and expenses Lender and Servicer incur arising from such
release (including reasonable attorneys’ fees and expenses) and Borrower shall
pay, in connection with such release, all recording charges, filing fees, taxes
or other expenses payable in connection therewith. Upon the release of the
Property in accordance with this Section 2.6 following a full defeasance of the
Loan in accordance with the terms and conditions of Section 10 of the Note,
Borrower shall have no further right to prepay the Note prior to the Permitted
Par Prepayment Date.

Section 2.7 Clearing Account/Cash Management.

2.7.1 Clearing Account. (a) During the term of the Loan, Borrower shall
establish (in accordance with clause (i) below) and maintain an Eligible Account
(the “Clearing Account”) with Clearing Bank for the benefit of Lender, which
Clearing Account shall be under the sole dominion and control of Lender. The
Clearing Account shall be entitled in the name of Borrower for the benefit of
Lender. Borrower hereby grants to Lender a first-priority security interest in
the Clearing Account and all deposits at any time contained therein and the
proceeds thereof and shall take all actions necessary to maintain in favor of
Lender a perfected first

 

38



--------------------------------------------------------------------------------

priority security interest in the Clearing Account, including filing UCC-1
Financing Statements and continuations thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Clearing Account. All costs and
expenses for establishing and maintaining the Clearing Account shall be paid by
Borrower. All monies now or hereafter deposited into the Clearing Account shall
be deemed additional security for the Debt. The Clearing Account Agreement and
Clearing Account shall remain in effect until the Loan has been repaid or
defeased in full.

(b) Borrower shall (i) within one (1) Business Day after the opening of the
Clearing Account with respect to the Comenity Lease in existence on the date
hereof and (ii) simultaneously with the execution of any Lease entered into
after the date hereof, deliver a written notice substantially in the form
attached hereto as Schedule IV to all Tenants to deliver all Rents payable under
their respective Leases directly to the Clearing Account (a “Tenant Direction
Letter”). Without the prior written consent of Lender, neither Borrower nor any
Manager shall (i) terminate, amend, revoke or modify any Tenant Direction Letter
in any manner or (ii) direct or cause any Tenant to pay any amount in any manner
other than as provided in the Tenant Direction Letter. Borrower shall, and shall
cause any Manager to, deposit all amounts received by Borrower or such Manager
constituting Rents into the Clearing Account within two (2) Business Days after
receipt thereof. Until so deposited, all Rents received by Borrower or Manager
shall be held in trust for the benefit of Lender and shall not be commingled
with any other funds or property of Borrower or Manager.

(c) During any Cash Management Period, the Clearing Bank shall transfer to the
Cash Management Account in immediately available funds by Federal wire transfer
all amounts on deposit in the Clearing Account once every Business Day. If a
Cash Management Period has not occurred or ceases to exist, the Clearing Bank
shall transfer to the Borrower’s Account in immediately available funds by
federal wire transfer all amounts in the Clearing Account once every Business
Day.

(d) Upon the occurrence of an Event of Default or any Bankruptcy Action of
Borrower, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in the Clearing Account to the
payment of the Debt in any order in its discretion.

(e) The Clearing Account shall not be commingled with other monies held by
Borrower, any Affiliate of Borrower or Clearing Bank, except as provided in
clause (xvi) of the definition of “Special Purpose Entity”.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Clearing Account or the Clearing Account Agreement (unless arising from the
gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Clearing Account was established.

 

39



--------------------------------------------------------------------------------

(h) Upon (i) Clearing Bank ceasing to be an Eligible Institution, (ii) the
Clearing Account ceasing to be an Eligible Account, (iii) any resignation by
Clearing Bank or termination of the Clearing Account Agreement by Clearing Bank
or Lender or (iv) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s written request,
(A) terminate the existing Clearing Account Agreement, (B) appoint a new
Clearing Bank (which such Clearing Bank shall (I) be an Eligible Institution,
(II) other than during the continuance of an Event of Default, be selected by
Borrower and approved by Lender and (III) during the continuance of an Event of
Default, be selected by Lender), (C) cause such Clearing Bank to open a new
Clearing Account (which such account shall be an Eligible Account) and enter
into a new Clearing Account Agreement with Lender on substantially the same
terms and conditions as the previous Clearing Account Agreement and (D) send new
Tenant Direction Notices and the other notices required pursuant to the terms
hereof relating to such new Clearing Account Agreement and Clearing Account.
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake any action required of
Borrower under this Section 2.7.1 in the name of Borrower in the event Borrower
fails to do the same. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked.

(i) Borrower shall (i) cause the Clearing Account to be opened at PNC Bank,
N.A., (ii) cause PNC Bank, N.A. to execute and deliver to Lender its counterpart
signature page to the Clearing Account Agreement in the form approved by Lender
prior to the Closing Date, in its capacity as the Clearing Bank thereunder and
(iii) cause PNC Bank, N.A. to execute and deliver to Lender its counterpart
signature page to the Cash Management Agreement in the form approved by Lender
prior to the Closing Date, in its capacity as Agent thereunder, in each case,
within five (5) days after the Closing Date (as such period may be extended in
Lender’s reasonable discretion for an additional five (5) days, in the event
that the foregoing covenants cannot reasonably be satisfied within such initial
five (5) day period, provided that such failure is not due to any act or
omission of Borrower or any Affiliate thereof). Borrower’s failure to comply
with this Section 2.7.1(i) shall, at Lender’s election in its sole discretion,
constitute an Event of Default hereunder.

2.7.2 Cash Management Account. (a) Upon the occurrence and during the
continuance of a Cash Management Period, a segregated Eligible Account (the
“Cash Management Account”) shall be established and maintained with Agent in
Borrower’s name for the benefit of Lender in accordance with the Cash Management
Agreement, together with any subaccounts of the Cash Management Account which
shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”), which Cash Management Account shall be under the sole dominion
and control of Lender. Borrower hereby grants to Lender a first priority
security interest in the Cash Management Account and the Subaccounts and all
deposits at any time contained therein and the proceeds thereof and shall take
all actions necessary to maintain in favor of Lender a perfected first priority
security interest in the Cash Management Account and the Subaccounts, including
filing UCC-1 Financing Statements and continuations thereof. Lender and Servicer
shall have the sole right to make withdrawals from the Cash Management Account
and the Subaccounts and all costs and expenses for establishing and maintaining
the Cash Management Account and the Subaccounts shall be paid by Borrower. All
monies now or hereafter deposited into the Cash Management Account and the
Subaccounts shall be deemed additional security for the Debt.

 

40



--------------------------------------------------------------------------------

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default and Lender’s acceleration of the Debt or any Bankruptcy
Action of Borrower may be applied by Lender in such order and priority as Lender
shall determine.

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

2.7.3 Application of Cash Management Account Funds. Provided no Event of Default
shall have occurred and is continuing, on each Payment Date during the
continuance of a Cash Management Period, Agent shall apply all funds on deposit
in the Cash Management Account to the following items in the order indicated:

(a) First, funds in an amount sufficient to pay the monthly deposit for Taxes,
if such a deposit is then required pursuant to the terms and provisions of
Section 7.2 hereof, shall be deposited in the Tax and Insurance Escrow Account;

(b) Second, funds in an amount sufficient to pay the monthly deposit for
Insurance Premiums, if such a deposit is then required pursuant to the terms and
provisions of Section 7.2 hereof, shall be deposited in the Tax and Insurance
Escrow Account;

(c) Third, payment to Agent of the monthly portion of fees charged by the Agent
in accordance with this Agreement;

(d) Fourth, payment to Lender in an amount sufficient to pay the next Monthly
Debt Service Payment Amount;

(e) Fifth, if required pursuant to Section 7.3.1, funds sufficient to pay the
next monthly deposit to the Capital Expenditure Account in accordance with the
terms and conditions of Section 7.3 hereof shall be deposited into the Capital
Expenditure Account;

(f) Sixth, if required pursuant to Section 7.4.1, funds sufficient to pay the
next monthly deposit to the Rollover Account in accordance with the terms and
conditions of Section 7.4 hereof shall be deposited into the Rollover Account;

 

41



--------------------------------------------------------------------------------

(g) Seventh, payment to Lender in an amount sufficient to pay any interest
accruing at the Default Rate (less amounts already paid pursuant to clause
(d) above), late payment charges and any other amounts due to Lender under the
Loan Documents, if any;

(h) Eighth, payment to Borrower in an amount equal to the monthly Approved
Operating Expenses for the applicable period;

(i) Ninth, payment to Borrower in an amount equal any Extraordinary Expenses for
the applicable period approved (or deemed approved) by Lender, if any; and

(j) Tenth, during the continuation of a Major Tenant Trigger Period, if and to
the extent required pursuant to Section 7.7.1 (taking into account the
provisions thereof regarding the Major Tenant Rollover Funds Cap), all amounts
remaining after payment of items (a) through (i) above (the “Major Tenant
Trigger Event Excess Cash Flow”) shall be deposited into the Major Tenant
Rollover Account in accordance with the terms and conditions of Section 7.7
hereof; and

(k) Eleventh, during the continuation of a Cash Sweep Period if either (i) no
Major Tenant Trigger Period is continuing or (ii) the balance of available funds
on deposit in the Major Tenant Rollover Account is not less than the Major
Tenant Rollover Funds Cap, all amounts then remaining after payment of items
(a) through (j) above (the “Excess Cash Flow”) shall be deposited into the
Excess Cash Flow Account.

2.7.4 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Subject to the disclosures on Schedule VII
attached hereto, Borrower represents and warrants as of the date hereof that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own the Property and to
transact the

 

42



--------------------------------------------------------------------------------

businesses in which it is now engaged. Borrower is duly qualified to do business
and is in good standing in the each jurisdiction where it is required to be so
qualified in connection with its businesses and operations, or has made all
necessary filings, paid all requisite fees and taken all other required steps to
obtain such qualification and will be so qualified following the completion of
certain ministerial, non-discretionary acts by the applicable jurisdiction.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own the Property and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The direct
and indirect ownership interests in Borrower are as set forth on the
organizational chart attached hereto as Schedule III.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which the Property or Borrower’s
assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such Governmental Authority required
for the execution, delivery and performance by Borrower of this Agreement or any
other Loan Documents has been obtained and is in full force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in
equity, arbitrations, or governmental investigations by or before any
Governmental Authority or other agency now pending, filed, or, to Borrower’s
knowledge, threatened against or affecting Borrower, Guarantor, Principal or, to
Borrower’s knowledge, the Property, which actions, suits or proceedings, or
governmental investigations, if determined against Borrower, Guarantor,
Principal or the Property, would reasonably be expected to materially adversely
affect (a) title to the Property; (b) the validity or enforceability of the
Security Instrument; (c) Borrower’s ability to perform their respective
obligations, if any, under the Loan; (d) Guarantor’s ability to perform under
the Guaranty and/or the Environmental Indemnity; (e) the use, operation or value
of the Property; (f) the principal benefit of the security intended to be
provided by the Loan Documents; (g) the current ability of the Property to
generate net cash flow sufficient to service the Loan; or (h) the current
principal use of the Property.

 

43



--------------------------------------------------------------------------------

4.1.5 Agreements. Except for those instruments and agreements set forth as
Permitted Exceptions in the Title Insurance Policy, Borrower is not a party to
any agreement or instrument or subject to any restriction which would reasonably
be expected to materially and adversely affect Borrower or the Property, or
Borrower’s business, properties or assets, operations or condition, financial or
otherwise. To Borrower’s knowledge, Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property is bound which would reasonably be
expected to materially and adversely affect Borrower or the Property, or
Borrower’s business, properties or assets, operations or condition, financial or
otherwise. Borrower has no material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property and/or as otherwise permitted pursuant to clause
(xxiii) of the definition of “Special Purpose Entity” set forth in Section 1.1
hereof and (b) obligations under the Loan Documents.

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. To the best of Borrower’s
knowledge, the Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the Property (as currently used)
or Borrower’s ability to repay the Loan. The Security Instrument, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first priority lien on the Property, subject only to
Permitted Encumbrances and the Liens created by the Loan Documents and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including the Leases), all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents. To Borrower’s actual knowledge after due inquiry,
there are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents, other than matters insured by the Title
Insurance Policy.

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into

 

44



--------------------------------------------------------------------------------

account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower). No petition
in bankruptcy has been filed against Borrower or any constituent Person in the
last seven (7) years, and neither Borrower nor any constituent Person in the
last seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower nor any of its constituent Persons are contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.

4.1.8 Full and Accurate Disclosure. To Borrower’s knowledge, no statement of
fact made by Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower which has not been
disclosed to Lender which adversely affects, nor as far as Borrower can
reasonably foresee, would reasonably be expected to materially adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including the exercise by Lender of
any of its rights under the Loan Documents.

4.1.10 Compliance. Except as disclosed in the zoning information delivered to
Lender in connection with the origination of the Loan (but only to the extent
that Borrower has no actual knowledge after due inquiry of any inconsistencies
contained therein), Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. Borrower is not in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower or, to
Borrower’s actual knowledge after due inquiry, any other Person in occupancy of
or involved with the operation or use of the Property any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Except as
disclosed in the zoning information delivered to Lender in connection with the
origination of the Loan (but only to the extent that Borrower has no actual
knowledge after due inquiry of any inconsistencies contained therein), the
Improvements at the Property were in material compliance with applicable law on
the Closing Date.

 

45



--------------------------------------------------------------------------------

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (a) are true, complete and
correct in all material respects, (b) accurately represent the financial
condition of Borrower and the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP (or an
Approved Accounting Method or other basis reasonably acceptable to Lender,
consistently applied) throughout the periods covered, except as disclosed
therein; provided, however, that if any financial data is delivered to Lender
with respect to any Person other than Borrower, Guarantor or any Affiliate of
Borrower or Guarantor, then the foregoing representations with respect to such
financial data shall be to the best of Borrower’s knowledge, after due inquiry.
Except for Permitted Encumbrances and Indebtedness otherwise permitted hereby,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a material adverse effect on the Property or the operation
thereof as office property, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower from that set forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its respective intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right of way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

 

46



--------------------------------------------------------------------------------

4.1.17 Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there, to the best of Borrower’s knowledge, after due inquiry,
any contemplated improvements to the Property that may result in such special or
other assessments for which the Major Tenant is not responsible under the Major
Tenant Lease.

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtor’s obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20 Insurance. Borrower (or Major Tenant, as applicable) has obtained and has
delivered to Lender certificates of insurance reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. To the
best of Borrower’s knowledge, no claims have been made or are currently pending,
outstanding or otherwise remain unsatisfied under any such Policy, which would
materially and adversely affect the value, operation or use of the Property or
Borrower’s ability to repay the Loan, and no Person, including Borrower, has
done, by act or omission, anything which would impair the coverage of any such
Policy.

4.1.21 Use of Property. The Property is used exclusively for office purposes and
other appurtenant and related uses.

4.1.22 Certificate of Occupancy; Licenses. To the best of Borrower’s knowledge
after due inquiry, all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
required to be obtained by any Person other than Borrower for the legal use,
occupancy and operation of the Property for office purposes, have been obtained
and are in full force and effect to the extent the failure to do so would
reasonably be expected to materially adversely affect Borrower or the continued
use and occupancy of the Property. To the best of Borrower’s knowledge after due
inquiry, the use being made of the Property is in conformity with the
certificate of occupancy issued for the Property to the extent the failure to do
so would reasonably be expected to materially adversely affect Borrower or the
continued use and occupancy of the Property.

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards, or, if so located, the flood insurance required pursuant
to Section 6.1(a) is in full force and effect with respect to the Property.

 

47



--------------------------------------------------------------------------------

4.1.24 Physical Condition. Except as disclosed in the Physical Conditions
Reports delivered to Lender in connection with the Loan, to Borrower’s
knowledge, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Property, whether latent or otherwise, and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

4.1.25 Boundaries. Except as shown on the Surveys, to Borrower’s knowledge, all
of the improvements which were included in determining the appraised value of
the Property lie wholly within the boundaries and building restriction lines of
the Property, and to Borrower’s knowledge, no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

4.1.26 Leases. The Property is not subject to any leases other than the Comenity
Lease. Borrower has delivered to Lender a true, correct and complete copy of the
Comenity Lease. Borrower is the owner and lessor of landlord’s interest in the
Comenity Lease. No Person has any possessory interest in the Property or right
to occupy the same except under and pursuant to the provisions of the Comenity
Lease. The Comenity Lease is in full force and effect, and, to Borrower’s
knowledge after due inquiry, there are no defaults thereunder by either party
and there are no conditions that, with the passage of time or the giving of
notice, or both, would constitute defaults thereunder. No Rent has been paid
more than one (1) month in advance of its due date. All security deposits are
held by Borrower in accordance with applicable law. All work to be performed by
Borrower under the Comenity Lease has been performed as required and has been
accepted by Comenity, and any payments, free rent, partial rent, rebate of rent
or other payments, credits, allowances or abatements required to be given by
Borrower to Comenity has already been received by Comenity. There has been no
prior sale, transfer or assignment, hypothecation or pledge of the Comenity
Lease or of the Rents received therein which is outstanding. To Borrower’s
knowledge after due inquiry, Comenity has not assigned the Comenity Lease or
sublet all or any portion of the premises demised thereby, Comenity does not
hold its leased premises under assignment or sublease, nor does anyone except
Comenity (including any subtenants permitted under its Lease) and its employees
occupy such leased premises, other than licensees, concessionaires and similar
occupants as permitted under the Comenity Lease. Comenity does not have a right
or option pursuant to the Comenity Lease or otherwise to purchase all or any
part of the leased premises or the building of which the leased premises are a
part. Comenity does not have any right or option for additional existing space
in the Improvements.

 

48



--------------------------------------------------------------------------------

4.1.27 Survey. To Borrower’s knowledge, the Survey for the Property delivered to
Lender in connection with this Agreement does not fail to reflect any material
matter affecting the Property or the title thereto.

4.1.28 Inventory. Subject to and except as provided in the Lease, Borrower is
the owner of all of the Equipment, Fixtures and Personal Property (as such terms
are defined in the Security Instrument) located on or at the Property and shall
not lease any Equipment, Fixtures or Personal Property other than as permitted
hereunder.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the acquisition of the Property by Borrower (including, without limitation,
in connection with the acquisition of membership interests in Borrower by the
holders thereof as of the Closing Date) have been paid or are simultaneously
being paid. In the event any such transfer taxes or similar amounts shall be
assessed in connection with Borrower’s acquisition of the Property (including,
without limitation, in connection with the acquisition of membership interests
in Borrower by the holders thereof as of the Closing Date) after the Closing
Date, Borrower shall cause all such transfer taxes or similar amounts to be paid
in full on or prior to the date due. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid.

4.1.30 Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that (i) Borrower has been since its formation, is now, and shall
continue to be a Special Purpose Entity and (ii) Principal (if applicable) has
been since its formation, is now, and shall continue to be a Special Purpose
Entity.

(b) Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days’ prior written notice prior to the removal of an Independent Director
of Borrower.

(c) Borrower hereby represents, warrants and covenants that the existence of
Borrower has not been and will not become dependent on any Affiliate being one
of its owners, and the business of Borrower now and in the future could be
maintained even if any Affiliate were not one of its owners.

(d) Borrower hereby represents, warrants and covenants that, to the extent that
certain of the officers, directors, managers or employees of Borrower may also
be officers, directors, managers or employees of an Affiliate (“Common
Representatives”), each of Borrower and such Affiliate has had and will continue
to have one or more officers, directors, managers or employees which do not also
serve in such roles for the other. Borrower will ensure that unaffiliated
parties dealing with Common Representatives are able to distinguish the
particular entities that each such person is representing at any particular
time. To the extent that a Common Representative has a fiduciary duty to
Borrower and also has a fiduciary duty to any

 

49



--------------------------------------------------------------------------------

Affiliate, such person will act in the interests of each entity to which such
person has a fiduciary duty and will not act contrary to the interests of
Borrower at the direction, or for the benefit, of any Affiliate, or act contrary
to the interests of any Affiliate at the direction, or for the benefit, of
Borrower.

(e) Borrower (i) is and has always been since its formation duly formed, validly
existing and in good standing in the state of its incorporation or formation and
in all other jurisdictions where it is qualified to do business; (ii) has not
had and does not have any judgments or liens of any nature against it (except
for Liens for Taxes not yet due); (iii) has been and is in compliance in all
material respects with all applicable Legal Requirements; (iv) is not the
subject of, or currently involved in any capacity in, any pending or threatened
litigation; (v) is not, and has not been, involved in any dispute with any
taxing authority; (vi) has never owned any property other than the Property and
has never engaged in any business except the ownership and operation of the
Property; (vii) is not now and has not ever been a party to any lawsuit,
arbitration, summons or legal proceeding; and (viii) has no material contingent
or actual obligations not related to the Property.

(f) The representations, warranties and covenants set forth in Section 4.1.30
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (if any), reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document, are true, complete and correct in all material respects,
provided, however, that if such information was provided to Borrower or on
behalf of Borrower by non-affiliated third parties, Borrower represents that
such information is, to the best of its knowledge after due inquiry, true,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or would reasonably
be expected to materially and adversely affect the use, operation or value of
the Property or the business operations or the financial condition of Borrower.
To the best of Borrower’s knowledge, Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

 

50



--------------------------------------------------------------------------------

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower or Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law. Notwithstanding the
foregoing, to the extent that an Embargoed Person acquires a non-controlling
interest in Borrower, either (1) without the knowledge of Borrower or Guarantor,
through a transaction brokered by a FINRA and SEC registered broker dealer,
provided such broker dealer has executed a dealer agreement or selling agreement
with Guarantor or an affiliate of Guarantor in which it covenants to, among
other things, comply with The USA PATRIOT Act (or any successor legislation), or
(2) without the knowledge of Borrower or Guarantor, after the initial sale or
offering of such interests in Borrower, the resulting breach of the foregoing
representations shall be deemed to be unintentional and not willful or grossly
negligent for purposes of Section 9.3 hereof.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
6963178. Borrower shall not change its principal place of business set forth in
the introductory paragraph of this Agreement without first giving Lender thirty
(30) days prior written notice. Borrower shall not change the place of its
organization without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned or delayed. Upon Lender’s request,
Borrower shall execute and deliver additional financing statements, security
agreements and other instruments which may be necessary to effectively evidence
or perfect Lender’s security interest in the Property as a result of such change
of principal place of business or place of organization.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (a) to the best of Borrower’s knowledge after due
inquiry, there are no Hazardous Substances or underground storage tanks in, on,
or under the Property, except those that are (i) in compliance with
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required under

 

51



--------------------------------------------------------------------------------

Environmental Law), and (ii) de minimis amounts necessary to operate the
Property for the purposes set forth in this Loan Agreement which will not result
in an environmental condition in, on or under the Property and which are
otherwise permitted under and used in compliance with Environmental Law, (b) to
the best of Borrower’s knowledge, there are no past, present or threatened
Releases of Hazardous Substances in, on, under or from the Property which has
not been fully remediated in accordance with Environmental Law; (c) to the best
of Borrower’s knowledge, there is no threat of any Release of Hazardous
Substances migrating to the Property; (d) to the best of Borrower’s knowledge,
there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto (including, but not limited to, the payment of
any fees required in connection therewith), in connection with the Property
which has not been fully remediated in accordance with Environmental Law;
(e) Borrower does not know of, and has not received, any written or oral notice
or other communication from any Person (including but not limited to a
Governmental Authority) relating to Hazardous Substances or Remediation thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; and (f) Borrower has truthfully and fully disclosed to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from the Property that is known to Borrower and has provided to Lender
all information that has been requested by Lender relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property, to the extent such is contained in Borrower’s files
and records. To Borrower’s actual knowledge based on the Environmental Report
delivered to Lender in connection herewith, and except as set forth in such
Environmental Report, no hazardous wastes or toxic substances, as defined by
applicable federal, state or local statutes, rules and regulations, have been
disposed, stored or treated by any tenant under any Lease on or about the leased
premises nor does Borrower have any knowledge of any tenant’s intention to use
its leased premises for any activity which, directly or indirectly, involves the
use, generation, treatment, storage, disposal or transportation of any petroleum
product or any toxic or hazardous chemical, material, substance or waste, except
in either event, in compliance with applicable federal, state or local statues,
rules and regulations.

4.1.38 Cash Management Account. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Clearing Account and Cash Management Account in favor of Lender, which security
interest is prior to all other Liens, other than Permitted Encumbrances, and is
enforceable as such against creditors of and purchasers from Borrower. Other
than in connection with the Loan Documents and except for Permitted
Encumbrances, Borrower has not sold, pledged, transferred or otherwise conveyed
the Clearing Account or Cash Management Account;

(b) Each of the Clearing Account and Cash Management Account constitutes a
“deposit account” or “securities account” within the meaning of the Uniform
Commercial Code);

 

52



--------------------------------------------------------------------------------

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Clearing Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and Cash Management Account and
all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities;

(d) The Clearing Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has not
consented to the Clearing Bank and Agent complying with instructions with
respect to the Clearing Account and Cash Management Account from any Person
other than Lender; and

(e) The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

4.1.39 REA. To the best of Borrower’s knowledge, after due inquiry, the REA is
in full force and effect and neither Borrower nor, to the best of Borrower’s
knowledge, after inquiry, any other party to the REA, is in default thereunder,
and there are no conditions which, with the passage of time or the giving of
notice, or both, would constitute a default thereunder. Except as set forth on
set forth in Section 1.1 (definition of “REA”), the REA has not been modified,
amended or supplemented.

4.1.40 TIF Agreement. Borrower hereby represents and warrants, to the best of
Borrower’s knowledge, after due inquiry, as follows: (a) the TIF Agreement is in
full force and effect and contains all of the rights, duties, interests and
obligations of the parties thereto with respect to the matters contained
therein; (b) intentionally omitted; (c) there exists no material breach or
default of any of the obligations under the TIF Agreement by Borrower; (d) there
is no outstanding financial or other material obligation currently due or past
due and owing by Borrower or any prior owner of the Property pursuant to the TIF
Agreement; (e) Borrower has not received any notice from the City alleging or
asserting that Borrower or any other party subject to the TIF Agreement is in
breach of or default under the TIF Agreement; (f) there are no facts or
circumstances in existence which with the passage of time or giving of notice or
both would constitute a breach of, or default under, the TIF Agreement by
Borrower; and (h) no consent is required to be obtained from the City or any
other Governmental Authority in order for Borrower and Guarantor to execute and
deliver the Loan Documents to which each is a party and to perform their
respective obligations thereunder.

4.1.41 CRA Agreement. Borrower hereby represents and warrants, to the best of
Borrower’s knowledge, after due inquiry, as follows: (a) the CRA Agreement is in
full force and effect and contains all of the rights, duties, interests and
obligations of the parties thereto with respect to the matters contained
therein; (b) intentionally omitted; (c) there exists no material breach or
default of any of the obligations under the CRA Agreement by Borrower; (d) there
is no outstanding financial or other material obligation currently due or past
due and owing by Borrower pursuant to the CRA Agreement; (e) Borrower has not
received any notice from the City alleging or asserting that Borrower or any
other party subject to the CRA Agreement is in breach of or default under the
CRA Agreement; (f) there are no facts or circumstances in existence which with
the passage of time or giving of notice or both would constitute a breach of,

 

53



--------------------------------------------------------------------------------

or default under, the CRA Agreement by Borrower or any prior owner of the
Property; and (g) no consent is required to be obtained from the City or any
other Governmental Authority in order for Borrower and Guarantor to execute and
deliver the Loan Documents to which each is a party and to perform their
respective obligations thereunder. No “PILOT” Payment (as defined in the CRA
Agreement) has been paid or is due and payable with respect to the 2017 or 2018.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents, as to their
accuracy on the date hereof, shall survive for so long as any amount remains
owing to Lender under this Agreement or any of the other Loan Documents by
Borrower. All representations, warranties, covenants and agreements made in this
Agreement or in the other Loan Documents by Borrower shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and the Property, including, without
limitation, building and zoning codes and certificates of occupancy. There shall
never be committed by Borrower, and Borrower shall never permit any other Person
in occupancy of or involved with the operation or use of the Property to commit
any act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents, subject to the rights of the Major Tenant under
the Major Tenant Lease. Borrower shall keep (or cause to be kept) the Property
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement. Borrower shall from time to time, upon
Lender’s request, provide Lender with evidence reasonably satisfactory to Lender
that the property complies with all Legal Requirements or is exempt from
compliance with Legal Requirements. Borrower shall give prompt notice to Lender
of the receipt by Borrower of any notice related to a violation of any Legal
Requirements and of the commencement of any proceedings or investigations which
relate to compliance with Legal Requirements. Borrower or Major Tenant, at its
own expense, may

 

54



--------------------------------------------------------------------------------

contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement, provided that (i) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (ii) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iii) if Borrower is the party contesting,
Borrower shall provide to Lender notice of such contest concurrently with its
notice to the governmental body or instrumentality to which the contest is
directed; (iv) Borrower or Major Tenant shall promptly upon final determination
thereof comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (v) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Borrower or the Property; and (vi) Borrower or Major Tenant shall furnish such
security as may be required in the proceeding to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

5.1.2 Taxes and Other Charges.

(a) Borrower shall pay or cause to be paid all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Property or any part thereof
as the same become due and payable: provided, however, Borrower’s obligation to
directly pay Taxes shall be suspended for so long as Borrower complies with the
terms and provisions of Section 7.2 hereof, or the Comenity Lease is in full
force and effect and Comenity complies with its obligations thereunder to pay
such Taxes (subject to any notice and cure periods under the Comenity Lease). If
the Comenity Lease no longer is in effect, Borrower shall deliver or cause to be
delivered to Lender receipts for payment or other evidence that the Taxes and
Other Charges have been so paid or are not then delinquent no later than ten
(10) days prior to the date on which the Taxes and/or Other Charges would
otherwise be delinquent if not paid (provided, however, Borrower is not required
to furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 7.2 hereof). Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property (subject to the
rights of the Major Tenant under the Major Tenant Lease to contest the same),
and shall promptly pay for all utility services provided to the Property.

(b) Borrower or Major Tenant, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Liens, Taxes or Other Charges, provided that (i) if the Major Tenant Lease is no
longer in effect, Borrower shall provide prior written notice of any such
contest to Lender; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all

 

55



--------------------------------------------------------------------------------

applicable statutes, laws and ordinances; (iii) neither the Property nor any
part thereof or interest therein will be in imminent danger of being sold,
forfeited, terminated, cancelled or lost; (iv) Borrower or Major Tenant shall
promptly upon final determination thereof pay the amount of any such Liens,
Taxes or Other Charges, together with all costs, interest and penalties which
may be payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Liens, Taxes or Other Charges from the Property;
and (vi) Borrower or Major Tenant shall furnish such security as may be required
in the proceeding to insure the payment of any such Liens, Taxes or Other
Charges, together with all interest and penalties thereon. Lender may pay over
any such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established or the Property (or part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Security
Instrument being primed by any related Lien.

(c) If at any time, Lender determines that Taxes have not been paid and the
Property or any part thereof or interest therein will be in imminent danger of
being sold, Lender shall have the right, without notice to Borrower, to take
such action as Lender deems necessary to protect its interest in the Property,
including, without limitation, payment of such Taxes. All amounts incurred by
Lender in connection with such action or in paying such Taxes shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower or
Guarantor which might materially adversely affect Borrower’s or Guarantor’s
condition (financial or otherwise) or business or the Property.

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice, subject to the rights of Tenants under
their respective Leases.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of the occurrence
of any Default or Event of Default of which Borrower has knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

56



--------------------------------------------------------------------------------

5.1.8 Award and Insurance Benefits. Subject to the terms of the Major Tenant
Lease, Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Awards or Insurance Proceeds lawfully or equitably payable in connection
with the Property, and Lender shall be reimbursed for any expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and the payment by Borrower of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation (if such Casualty or Condemnation exceeds
the Materiality Threshold or Lender otherwise determines that an appraisal is
required to comply with applicable REMIC rules or regulations) affecting the
Property or any part thereof) out of such Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense
(except as otherwise provided herein):

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals (to the
extent required by applicable REMIC rules on regulations), title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve or protect the collateral at any time securing or intended
to secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

Notwithstanding the foregoing, however, Borrower shall have no obligation to
take any actions or execute any documents pursuant to this Section 5.1.9, which
(i) increase Borrower’s or Guarantor’s obligations, (ii) diminish their
respective rights, (iii) otherwise adversely affect Borrower, Guarantor or any
Affiliate of Borrower, except (in each case) to a de minimis extent, or
(iv) would constitute a default by Borrower, as landlord, under the Major Tenant
Lease.

5.1.10 Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (unless otherwise permitted
hereunder) unless Borrower shall have first notified Lender in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of
perfecting or protecting the lien and security interests of Lender pursuant to
this Agreement, and the other Loan Documents and, in the case of a change in
Borrower’s entity type, without first obtaining the prior written consent of
Lender, which consent may be given or denied in Lender’s sole discretion (unless
otherwise permitted hereunder). Upon Lender’s request, Borrower shall, at
Borrower’s sole cost and expense, execute and deliver additional security
agreements and other instruments which may be necessary to effectively evidence
or perfect Lender’s security interest in the Property as a result of such change
of principal place of business or place of organization. Borrower’s principal
place of business and chief executive office, and the place where Borrower keeps
its books and records, including recorded data of any kind or nature,

 

57



--------------------------------------------------------------------------------

regardless of the medium or recording, including software, writings, plans,
specifications and schematics, has been for the preceding four months (or, if
less, the entire period of the existence of Borrower) and will continue to be
the address of Borrower set forth at the introductory paragraph of this
Agreement (unless Borrower notifies Lender in writing at least thirty (30) days
prior to the date of such change). Borrower shall promptly notify Lender of any
change in its organizational identification number. If Borrower does not now
have an organizational identification number and later obtains one, Borrower
promptly shall notify Lender of such organizational identification number.

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and in accordance
with an Approved Accounting Method (or another accounting basis reasonably
acceptable to Lender, consistently applied) proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire. After the
occurrence and during the continuance of an Event of Default, Borrower shall pay
any costs and expenses incurred by Lender to examine Borrower’s accounting
records with respect to the Property, as Lender shall reasonably determine to be
necessary or appropriate in the protection of Lender’s interest.

(b) Borrower shall furnish, or cause to be furnished, to Lender annually, within
ninety (90) days following the end of each Fiscal Year, annual financial
statements of Borrower, certified by an officer of Borrower (but not audited)
and prepared in accordance with an Approved Accounting Method (or another
accounting basis reasonably acceptable to Lender, consistently applied) covering
the Property on a combined basis for such Fiscal Year, together with, upon
Lender’s request, certified financial statements relating to the Property. Such
financial statements for the Property for such Fiscal Year shall contain
statements of profit and loss for the Borrower and the Property and a balance
sheet for the Borrower (which shall reflect the book value of the Property based
on its allocated purchase price, and will not reflect depreciation). Such
statements shall set forth the financial condition and the results of Borrower’s
operations for the Property for such Fiscal Year, and shall include, but not be
limited to, amounts representing annual Net Cash Flow, Net Operating Income,
Gross Income from Operations and Operating Expenses.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
sixty (60) days after the end of each calendar quarter ending in March, June and
September the following items, accompanied by an Officer’s Certificate stating
that such items are true, correct, accurate, and complete and fairly present the
financial condition and results of the operations of Borrower and the Property
(subject to normal year-end adjustments) as applicable: (i) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar quarter, noting Net Operating Income, Gross Income from
Operations, and Operating Expenses and other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Property during such calendar quarter, and containing a comparison of
budgeted income and expenses and the actual income and expenses together with a
detailed explanation of

 

58



--------------------------------------------------------------------------------

any variances of five percent (5%) or more between budgeted and actual amounts
for such periods, all in form satisfactory to Lender; and (ii) a calculation
reflecting the annual Debt Service Coverage Ratio for the immediately preceding
three (3) month period as of the last day of such period. In addition, such
certificate shall also be accompanied by an Officer’s Certificate stating that
the representations and warranties of Borrower set forth in Section 4.1.30(a)
are true and correct as of the date of such certificate.

(d) For the partial year period commencing on the date hereof and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than forty-five (45) days prior to the commencement of such period or
Fiscal Year in form reasonably satisfactory to Lender; provided, that if no Cash
Management Period then exists, Borrower shall only be required to submit an
Annual Budget upon Lender’s request, and shall have an additional sixty
(60) days (i.e., for thirty (30) days after the commencement of such period or
Fiscal Year) within which to submit the Annual Budget. During a Cash Management
Period, the Annual Budget shall be subject to Lender’s written approval (each
such Annual Budget, an “Approved Annual Budget”) not to be unreasonably withheld
or conditioned. Until the approval of any such submitted Annual Budget, the
Annual Budget for the immediately preceding period or Fiscal Year shall be
utilized for all purposes set forth herein. Borrower’s written request for such
approval shall be delivered together with such materials reasonably requested by
Lender in order to evaluate such request (it being acknowledged and agreed that
no request for consent shall be effective unless and until such materials have
been delivered to Lender) and shall conspicuously state, in large bold type,
that “PURSUANT TO SECTION 5.1.11(d) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR
LENDER’S CONSENT. THE PROPOSED ANNUAL BUDGET SHALL BE DEEMED APPROVED IF LENDER
DOES NOT RESPOND TO THE CONTRARY WITHIN FIFTEEN (15) DAYS’ OF LENDER’S RECEIPT
OF THIS WRITTEN NOTICE”. In the event that Lender fails to approve or disapprove
the foregoing written request within such fifteen (15) day period, then Lender’s
consent shall be deemed to have been granted. In the event that Lender objects
to a proposed Annual Budget submitted by Borrower, Lender shall advise Borrower
of such objections within fifteen (15) days after receipt thereof (and deliver
to Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Such
notice shall conspicuously state, in large bold type, that “PURSUANT TO SECTION
5.1.11(d) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT. THE
PROPOSED ANNUAL BUDGET SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO
THE CONTRARY WITHIN TEN (10) DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.
In the event that Lender fails to approve or disapprove the second written
request within such ten (10) day period, then Lender’s consent shall be deemed
to have been granted. Lender shall advise Borrower of any objections to such
revised Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise and resubmit the same to Lender until Lender approves the
Annual Budget. During a Cash Management Period, until such time that Lender
approves a proposed Annual Budget (or such proposed Annual Budget is deemed
approved pursuant to this Section 5.1.11(d)), the most recently Approved Annual
Budget shall apply; provided, that, such Approved Annual Budget shall be
adjusted to reflect actual increases in Taxes, Insurance Premiums and Other
Charges and utility expenses.

 

59



--------------------------------------------------------------------------------

(e) During a Cash Management Period, in the event that Borrower must incur an
extraordinary operating expense or capital expense not set forth in the Approved
Annual Budget (each, an “Extraordinary Expense”), then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval, not to be unreasonably withheld or
conditioned. Borrower’s written request therefor shall be delivered together
with such materials reasonably requested by Lender in order to evaluate such
request (it being acknowledged and agreed that no request for consent shall be
effective unless and until such materials have been delivered to Lender) and
shall conspicuously state, in large bold type, that “PURSUANT TO SECTION
5.1.11(e) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT. THIS
REQUEST SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY
WITHIN TEN (10) DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”. In the event
that Lender fails to approve or disapprove the foregoing written request within
such ten (10) day period, then Lender’s consent shall be deemed to have been
granted. Notwithstanding the foregoing, this Section 5.1.11(e) does not impose
on Lender any obligation to disburse any funds if an Event of Default then
exists.

(f) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).

(g) Borrower shall deliver to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from each Tenant (to the extent such financial
and sales information is required to be provided under the applicable Lease and
same is received by Borrower after request therefor).

(h) [intentionally omitted].

(i) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in electronic form or (ii) in any other
format reasonably requested by Lender. Borrower agrees that Lender may disclose
information regarding the Property and Borrower that is provided to Lender
pursuant to this Section 5.1.11(i) in connection with the Securitization to such
parties requesting such information in connection with such Securitization.

(j) Notwithstanding anything to the contrary contained in this Section 5.1.11 to
the contrary, Lender acknowledges and agrees that for so long as the Comenity
Lease is in full force and effect, financial statements or other information
related solely to Comenity’s operation of the Comenity Premises will be provided
to Lender by Borrower only to the extent such reporting is received by, or made
available to, Borrower.

5.1.12 Business and Operations. Borrower will continue to engage in its business
as presently conducted. Borrower will qualify to do business and will remain in
good standing under the laws of the jurisdiction of its formation as and to the
extent the same are required for the ownership, maintenance, management and
operation of the Property. Borrower shall at all times during the term of the
Loan, continue to own the Personal Property that it owns as of the date hereof,
if any, which are necessary to operate the Property in the manner required
hereunder and in the manner in which it is currently operated.

 

60



--------------------------------------------------------------------------------

5.1.13 Title to the Property. Borrower shall warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of the Security Instrument, subject only to Liens permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
if an interest in the Property, other than as permitted hereunder, is claimed by
another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and expenses, incurred by Lender or
Borrower in connection therewith and in connection with any appellate proceeding
or post judgment action involved therein, together with all required service or
use taxes.

5.1.15 Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the Applicable Interest Rate of the Note, (iv) the date installments
of interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, if any, claimed by Borrower, and (vi) that the Note, this
Agreement, the Security Instrument and the other Loan Documents have not been
modified or if modified, giving particulars of such modification.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender upon
request, tenant estoppel certificates from each commercial Tenant leasing space
at the Property in form and substance reasonably satisfactory to Lender provided
that Borrower shall not be required to use such efforts to deliver such
certificates more frequently than one (1) time in any calendar year, unless an
Event of Default then exists and an estoppel signed by the Major Tenant in the
form of the estoppel attached as an exhibit or otherwise described in the Major
Tenant Lease shall satisfy this requirement.

(c) Within thirty (30) days of a written request by Borrower, Lender shall
deliver to Borrower a statement setting forth the items described at (a)(i),
(ii), (iii), and (iv) of this Section 5.1.15, provided that Lender shall not be
required to deliver such certificates more frequently than once in any calendar
year.

 

61



--------------------------------------------------------------------------------

(d) Borrower shall use commercially reasonable efforts to deliver to Lender,
upon request, estoppel certificates from the association under the REA, and the
City under the TIF Agreement and/or CRA Agreement in form and substance
reasonably satisfactory to Lender; provided that such certificates may be in the
form required under the REA, TIF Agreement and/or CRA Agreement, as applicable.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, one (1) or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions
(subject to any matters set forth on an updated Schedule VII that will also be
provided at such time).

5.1.19 Environmental Covenants. Subject to pre-existing matters described in the
Phase I Environmental Report for the Property delivered to Lender prior to the
date hereof, if any (a) Borrower covenants and agrees that: (i) all uses and
operations on or of the Property, whether by Borrower or any other person or
entity, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (ii) there shall be no Releases of Hazardous Substances in,
on, under or from the Property; (iii) there shall be no Hazardous Substances in,
on, or under the Property, except those that are (A) in compliance with all
Environmental Laws and with permits issued pursuant thereto, and (B) in de
minimis amounts necessary to operate the Property for the purposes set forth in
the Loan Agreement which will not result in an environmental condition in, on or
under the Property and which are otherwise permitted under and used in
compliance with Environmental Law; (iv) subject to a right to contest under
applicable environmental law, provided any such contest stays any enforcement
proceeding by the applicable authority, Borrower shall keep the Property free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Borrower or any other
person or entity (the “Environmental Liens”); (v) Borrower shall, at its sole
cost and expense, fully and expeditiously cooperate in all activities pursuant
to subsection (b) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property, pursuant to any reasonable written request of Lender made in
the event that Lender has a good faith reason to believe based upon credible
evidence or information that an environmental hazard exists on or affects the
Property (including but not limited to sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), and share with Lender the reports and other results
thereof, and Lender and other Indemnified Parties shall be entitled to rely on
such

 

62



--------------------------------------------------------------------------------

reports and other results thereof; (vii) Borrower shall, at its sole cost and
expense, comply with all reasonable written requests of Lender made in the event
that Lender has a good faith reason to believe based on credible evidence or
information that an environmental hazard exists on or affects the Property to
(A) reasonably effectuate Remediation of any condition (including but not
limited to a Release of a Hazardous Substance) in, on, under or from the
Property pursuant to and in accordance with the applicable law; (B) comply with
any Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment as a result of or relating to an
environmental hazard at the Property, pursuant to and in accordance with
applicable law; (viii) Borrower shall not do or knowingly allow any tenant or
other user of the Property to do any act that materially increases the dangers
to human health or the environment, poses an unreasonable risk of harm to any
Person (whether on or off the Property), impairs or may impair the value of the
Property, is contrary to any requirement of any insurer, involves Hazardous
Substances or an environmental condition and constitutes a public or private
nuisance, involves Hazardous Substances or an environmental condition and
constitutes waste, or involves Hazardous Substances or an environmental
condition and constitutes and violates any covenant, condition, agreement or
easement applicable to the Property; (ix) upon actual knowledge of the same,
Borrower shall immediately notify Lender in writing of (A) any presence or
Releases or threatened Releases of Hazardous Substances in, on, under, from or
migrating towards the Property; (B) any non-compliance with any Environmental
Laws related in any way to the Property; (C) any actual or potential
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to the Property; and (E) any written or oral notice or other
communication of which any Borrower becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with the Property, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Section;
(x) Borrower shall not install, use, generate, manufacture, store, treat,
release or dispose of, nor knowingly permit the installation, use, generation,
storage, treatment, release or disposal of, any Hazardous Substances (except de
minimis amounts necessary to operate the Property for the purposes set forth in
the Loan Agreement which will not result in an environmental condition in, on or
under the Property and which are otherwise permitted under and used in
compliance with Environmental Law) on, under or about the Property, and all uses
and operations on or of the Property, whether by Borrower or any other person or
entity, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (xi) Borrower shall not make any change in the use or
condition of the Property which (A) might lead to the presence on, under or
about the Property of any Hazardous Substances which is not in accordance with
any applicable Environmental Law, or (B) would require, under any applicable
Environmental Law, notice be given to or approval be obtained from any
governmental agency in the event of a transfer of ownership or control of the
Property, in each case without the prior written consent of Lender;
(xii) Borrower shall not consent to or otherwise allow any Institutional Control
on or to affect the Property without Lender’s prior written consent; and
(xiii) Borrower shall take all acts necessary to preserve its status, if
applicable, as an “innocent landowner,” “contiguous property owner,” or
“prospective purchaser” as to the Property and as those terms are defined in
CERCLA; provided, however, that this covenant does not limit or modify any of
Borrower’s other duties or obligations under this Agreement.

 

63



--------------------------------------------------------------------------------

(b) Subject to the rights of the tenants, and any limitations imposed under the
Leases, in the event that Lender has reason to believe that an environmental
hazard exists on the Property that may, in Lender’s sole discretion, endanger
any Tenants or other occupants of the Property or their guests or the general
public, or may materially and adversely affect the value of the Property, upon
reasonable notice from Lender, Borrower shall, at Borrower’s expense, promptly
cause an engineer or consultant satisfactory to Lender to conduct an
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and take any samples of soil, groundwater
or other water, air, or building materials or any other invasive testing
requested by Lender and promptly deliver the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Lender within a reasonable period or if Lender has reason to
believe that an environmental hazard exists on the Property that, in Lender’s
sole judgment, endangers any Tenant or other occupant of the Property or their
guests or the general public or may materially and adversely affect the value of
the Property, upon reasonable notice to Borrower, Lender and any other Person
designated by Lender, including but not limited to any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing. Borrower shall cooperate with and provide Lender and any such
Person designated by Lender with access to the Property.

(c) Borrower shall promptly perform all necessary remedial work in response to
the presence of any Hazardous Substances on the Property, any violation of any
Environmental Laws, or any claims or requirements made by any governmental
agency or authority in each case subject to and in accordance with applicable
law. All such work shall be conducted by licensed and reputable contractors
pursuant to written plans approved by the agency or authority in question (if
applicable), under proper permits and licenses (if applicable) and with such
insurance coverage as is customarily maintained by prudent property owners in
similar situations. If the cost of the work to be done by Borrower (as opposed
to Major Tenant) exceeds $250,000, then Lender shall have the right of prior
approval over the environmental contractor and plans, which shall not be
unreasonably withheld or delayed. All costs and expenses of the remedial work
shall be promptly paid by Borrower. In the event Borrower fails to undertake the
remedial work, or fails to complete the same within a reasonable time period
after the same is undertaken, and if Lender is of the good faith opinion that
Lender’s security in the Property is jeopardized thereby, then Lender shall have
the right to undertake or complete the remedial work itself. In such event all
costs of Lender in doing so, including all fees and expenses of environmental
consultants, engineers, attorneys, accountants and other professional advisors,
shall become a part of the Loan and shall be due and payable from Borrower upon
demand. Such amount shall be secured by the Loan Documents, and failure to pay
the same shall be an Event of Default under the Loan Documents. In the event any
Hazardous Substances are removed from the Property, either by Borrower or
Lender, the number assigned by the United States Environmental Protection Agency
to such Hazardous Substances shall be solely in the name of Borrower (or Major
Tenant, as required by Environmental Law), and Borrower (or Major Tenant, as
required by Environmental Law) shall have any and all liability for such removed
Hazardous Substances.

 

64



--------------------------------------------------------------------------------

5.1.20 Leasing Matters.

(a) All Leases and all renewals of Leases executed after the date hereof shall
(i) provide for economic terms, including rental rates, comparable to existing
local market rates for similar properties, (ii) be on commercially reasonable
terms, (iii) have a term of not less than five (5) years (unless Lender approves
in writing a shorter term), (iv) have a term of not more than fifteen
(15) years, including all extensions and renewals (unless Lender approves in
writing a longer term), (v) provide that such Lease is subordinate to the
Security Instrument and the Assignment of Leases and that the Tenant thereunder
will attorn to Lender and any purchaser at a foreclosure sale, (vi) be with
Tenants that are creditworthy as determined by Borrower in the exercise of
prudent property management practices, (vii) be written substantially in
accordance with a standard form of Lease which shall have been approved in
writing by Lender (subject to any commercially reasonable changes made in the
course of negotiations with the applicable Tenant), (viii) not be with any
Affiliate of Borrower, Guarantor or Manager, and (ix) not contain any option to
purchase, any right of first option to purchase, any right of first refusal to
purchase, any right to terminate, any requirement for a non-disturbance or
recognition agreement, or any other terms which are reasonably likely to
materially adversely affect Lender’s rights under the Loan Documents; provided
that, in connection with extensions or renewals of Leases existing on the date
hereof, any applicable term that would otherwise breach the requirements set
forth in this Section 5.1.20(a) shall be permitted to the extent necessary to
implement an extension or renewal term expressly contained in the applicable
Lease and with respect to which Borrower has no discretion. Any non-compliance
with the foregoing requirements shall require Lender’s prior written approval,
which shall not be unreasonably withheld or delayed.

(b) Notwithstanding the foregoing clause (a) to the contrary, Borrower may not
enter into Major Leases or modify existing Major Leases demising all or any
portion of the Property without the prior written approval of Lender, such
consent not to be unreasonably withheld. Notwithstanding the foregoing, if a
Major Tenant enters into Lease or modifies a Lease (including, without
limitation, a sublease or an assignment) with respect to all or a portion of its
rights under a Major Tenant Lease without obtaining Borrower’s prior consent
pursuant to a right granted to such Major Tenant under such Major Tenant Lease,
such action by Major Tenant shall not be deemed to violate this Agreement. For
sake of clarity, the foregoing shall not give Borrower and/or Major Tenant a
right to modify or terminate a Major Tenant Lease without the prior written
approval of Lender.

(c) To the extent Lender’s written approval is required pursuant to this
Section 5.1.20 to any modification of a Lease (excluding a modification that
reduces rent or the term of a Lease, or grants any option to terminate or to
purchase the Property), Borrower’s written request therefor shall be delivered
together with such materials reasonably requested by Lender in order to evaluate
such request (it being acknowledged and agreed that no request for consent shall
be effective unless and until such materials have been delivered to Lender) and
shall conspicuously state, in large bold type, that “PURSUANT TO SECTION 5.1.20
OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT. LENDER’S RESPONSE
IS REQUESTED WITHIN TEN (10) BUSINESS DAYS. LENDER’S FAILURE TO RESPOND WITHIN
SUCH TIME PERIOD WILL ENABLE BORROWER TO DELIVER A SECOND NOTICE REQUESTING
LENDER’S CONSENT”. In the event Lender fails to approve or disapprove to such
request within ten (10)

 

65



--------------------------------------------------------------------------------

Business Days’ of the effective date of such initial request, Borrower may
deliver to Lender a second written request for approval, which second written
request for approval shall conspicuously state, in large bold type, that “THIS
IS A REQUEST FOR LENDER’S CONSENT. LENDER’S CONSENT IS REQUESTED WITHIN FIVE
(5) BUSINESS DAYS. THE LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND
TO THE CONTRARY WITHIN FIVE (5) BUSINESS DAYS’ OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE”. In the event that Lender fails to approve or disapprove the
second written request within such five (5) Business Day period, then Lender’s
consent shall be deemed to have been granted.

(d) Borrower shall furnish Lender with executed copies of all Leases and a copy
of the executed Tenant Direction Letter signed by Borrower and to the extent
available, the Tenant.

(e) Borrower (i) shall observe and perform the obligations imposed upon the
Borrower, as lessor, under the Leases in a commercially reasonable manner;
(ii) shall enforce the terms, covenants and conditions contained in the Major
Tenant Lease and any other Leases to which Borrower is a party upon the part of
the Tenant thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Property involved except
that, subject to the terms of this Section 5.1.20, no termination by Borrower or
acceptance of surrender by a tenant under the Major Tenant Lease or any other
Leases to which Borrower is a party (and for which Major Tenant would not
continue to be bound) shall be permitted without the written consent of Lender
which consent may be withheld in the sole discretion of Lender; (iii) shall not
collect any of the rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any other assignment of lessor’s interest in
the Leases or the Rents (except as contemplated by the Loan Documents); (v)
shall not alter, modify or change the terms of the Major Tenant Lease or any
other Leases to which Borrower is a party in a manner inconsistent with the
provisions of the Loan Documents; and (vi) shall execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.

5.1.21 Alterations. (a) Subject to the rights of Comenity to make alterations
pursuant to the terms of the Comenity Lease without the prior consent of
Borrower, Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Property’s Net Operating Income. Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations to be
undertaken by Borrower that will not have a material adverse effect on
Borrower’s financial condition, the value of the Property or the Property’s Net
Operating Income, provided that such alterations are made in connection with
(a) tenant improvement work performed pursuant to the terms of any Lease
executed on or before the date hereof, or any Lease executed after the date
hereof for which Lender’s approval was given, (b) tenant improvement work
performed pursuant to the terms and provisions of a Lease and not adversely
affecting any structural component of any Improvements, any utility or HVAC
system contained in any Improvements or the exterior of any building
constituting a part of any Improvements, (c) alterations performed in connection
with the Restoration of the Property after the occurrence of a Casualty or
Condemnation in accordance with the terms and provisions of this Agreement, or
(d) any alteration which costs less than the Threshold Amount (in the

 

66



--------------------------------------------------------------------------------

aggregate for all current alterations at the Property), provided that, in all of
the foregoing clauses (a) through (d), Borrower complies with the Alteration
Conditions. If the total unpaid amounts due and payable by Borrower with respect
to alterations to the Improvements at the Property (other than such amounts to
be paid or reimbursed by Tenants under the Leases) shall at any time exceed the
Threshold Amount, Borrower shall promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following: (A) cash, (B) U.S. Obligations,
(C) other securities having a rating acceptable to Lender and that, at Lender’s
option, the applicable Rating Agencies have confirmed in writing will not, in
and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or any
class thereof in connection with any Securitization or (D) a completion bond or
an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution having a rating by S&P of not less than “A-1+” if the term
of such bond or letter of credit is no longer than three (3) months or, if such
term is in excess of three (3) months, issued by a financial institution having
a rating that is acceptable to Lender and that, at Lender’s option, the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or class thereof in
connection with any Securitization. Such security shall be in an amount equal to
the excess of the total unpaid amounts with respect to alterations to the
Improvements on the Property (other than such amounts to be paid or reimbursed
by Tenants under the Leases) over the Threshold Amount and Lender may apply such
security from time to time at the option of Lender to pay for such alterations.

(b) Borrower shall not waive any material terms, covenants and conditions
contained in any Major Tenant Lease upon the part of the Tenant thereunder to be
observed or performed in connection with any alterations to be performed by any
Tenant under any such Major Tenant Lease.

5.1.22 Operation of Property. (a) Subject to the rights of the Major Tenant
under the Major Tenant Lease, Borrower shall cause the Property to be operated,
in all material respects, in accordance with the Management Agreement. In the
event that the Management Agreement expires or is terminated (without limiting
any obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Management Agreement to the extent such consent is required
pursuant to Section 5.2.1 hereof), Borrower shall promptly enter into a
replacement Management Agreement with another Qualified Manager, provided,
however, so long as no Event of Default shall then exist, if the Property is
encumbered by the Comenity Lease, then Borrower shall not be required to enter
into a replacement Management Agreement.

(b) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under any Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; and (iii) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.

 

67



--------------------------------------------------------------------------------

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (b) no Embargoed Person has any interest of any nature whatsoever in
Borrower or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower or Guarantor, as applicable, have been derived from, or are the
proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law, or may cause the Property to be subject to
forfeiture or seizure. Notwithstanding the foregoing, to the extent that an
Embargoed Person acquires a non-controlling interest in Borrower, either
(1) without the knowledge of Borrower or Guarantor, through a transaction
brokered by a FINRA and SEC registered broker dealer, provided such broker
dealer has executed a dealer agreement or selling agreement with Guarantor or an
affiliate of Guarantor in which it covenants to, among other things, comply with
The USA PATRIOT Act (or any successor legislation), or (2) provided Borrower
performs reasonable due diligence, without the knowledge of Borrower or
Guarantor, after the initial sale or offering of such interests in Borrower, the
resulting breach of the foregoing representations shall be deemed to be
unintentional and not willful or grossly negligent for purposes of Section 9.3
hereof.

5.1.24 Intentionally Omitted.

5.1.25 Supplemental Mortgage Affidavits. As of the date hereof, Borrower
represents that it has paid all state, county and municipal recording and all
other taxes imposed upon the execution and recordation of the Security
Instrument. If at any time Lender determines based on applicable law, that
Lender is not being afforded the maximum amount of security available from the
Property as a direct or indirect result of applicable taxes not having been paid
with respect to the Property and Lender and/or the Rating Agencies, in
connection with a Securitization, require the amount secured by the Security
Instrument be increased, Borrower agrees that it will execute, acknowledge and
deliver to Lender, immediately upon Lender’s request, supplemental affidavits
and/or Security Instrument increasing the amount of the Debt attributable to the
Property for which all applicable taxes have been paid to an amount determined
by Lender, and Borrower shall, on demand, pay any additional taxes.

5.1.26 REA.

(a) Borrower shall timely and diligently perform and satisfy all of its duties,
responsibilities and obligations under the REA.

(b) Within ten (10) calendar days after receipt, Borrower shall deliver copies
to Lender of all correspondence, notices, agreements and/or other documents
received from the any party to the REA pertaining to, or in any way related to,
the REA or the matters set forth therein.

 

68



--------------------------------------------------------------------------------

(c) Borrower shall simultaneously deliver to Lender a copy of any and all
correspondence, notices, agreements or other documents which Borrower sends to
any party to the REA pertaining to, or in any way related to, the REA or the
matters contained therein.

5.1.27 TIF Agreement.

(a) Borrower shall timely and diligently perform and satisfy all of its duties,
responsibilities and obligations under the TIF Agreement.

(b) Within ten (10) calendar days after receipt, Borrower shall deliver copies
to Lender of all correspondence, notices, agreements and/or other documents
received from the City or any other Governmental Authority pertaining to, or in
any way related to, the TIF Agreement or the matters set forth therein.

(c) Borrower shall simultaneously deliver to Lender a copy of any and all
correspondence, notices, agreements or other documents which Borrower sends to
the City or any other Governmental Authority pertaining to, or in any way
related to, the TIF Agreement or the matters contained therein.

5.1.28 CRA Agreement.

(a) Borrower shall timely and diligently perform and satisfy all of its duties,
responsibilities and obligations under the CRA Agreement.

(b) Within ten (10) calendar days after receipt, Borrower shall deliver copies
to Lender of all correspondence, notices, agreements and/or other documents
received from the City or any other Governmental Authority pertaining to, or in
any way related to, the CRA Agreement or the matters set forth therein.

(c) Borrower shall simultaneously deliver to Lender a copy of any and all
correspondence, notices, agreements or other documents which Borrower sends to
the City or any other Governmental Authority pertaining to, or in any way
related to, the CRA Agreement or the matters contained therein.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it shall not do,
directly or indirectly, any of the following:

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld) surrender,
terminate, cancel, amend or modify any Management Agreement; provided, that
Borrower may, without Lender’s consent, (x) replace the Manager or appoint a
Manager so long as the replacement manager is a Qualified Manager and such
Manager executes and delivers to Lender an assignment and subordination of
management fees in the same form and substance delivered to Lender at Closing
(as same may be modified thereafter pursuant to a written agreement between
Borrower and Lender) or in such other form and substance reasonably acceptable
to Lender, and/or (y) amend the Management

 

69



--------------------------------------------------------------------------------

Agreement, provided no such replacement agreement or amendment shall (i) reduce
or consent to the reduction of the term of the Management Agreement to a term of
less than one (1) year (subject to termination for cause); (ii) increase or
consent to the increase of the amount of any charges under the Management
Agreement (to an amount in excess of 2.0% of Gross Income from Operations, plus
reimbursement for costs and expenses), or (iii) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect adverse to Borrower.
Notwithstanding the foregoing, so long as no Event of Default shall then exist,
if the Property is encumbered by a Major Tenant Lease, then Borrower may
terminate an existing Management Agreement upon notice to Lender, but without
Lender’s consent.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s discretion.

(c) Subject to the rights of the Major Tenant, if under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Borrower shall not cause or permit the nonconforming use or
Improvement to be discontinued or abandoned without the express written consent
of Lender.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3 Dissolution. Subject to Borrower’s rights under Section 5.2.10, Borrower
shall not (a) engage in any dissolution, liquidation or consolidation or merger
with or into any other business entity, (b) engage in any business activity not
related to the ownership and operation of the Property, or (c) transfer, lease
or sell, in one transaction or any combination of transactions, the assets or
all or substantially all of the properties or assets of Borrower except to the
extent permitted by the Loan Documents.

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6 Zoning. Subject to the rights of Major Tenant under the Major Tenant
Lease, Borrower shall not initiate or consent to any zoning reclassification of
any portion of the Property or seek any variance under any existing zoning
ordinance or use or permit the use of any portion of the Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender.

 

70



--------------------------------------------------------------------------------

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its discretion, that (A) Borrower is not and
does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the creditworthiness and experience of the Restricted Parties, as applicable,
in owning and operating properties such as the Property in agreeing to make the
loan secured by the Security Instrument, and that Lender will continue to rely
such Restricted Parties’ direct or indirect ownership and/or operation of the
Property as a means of maintaining the value of the Property as security for
repayment of the Debt. Borrower shall not without Lender’s prior written consent
(not to be unreasonably withheld, conditioned or delayed) and except as
otherwise expressly provided in this Section 5.2.10: (i) sell, assign, convey,
mortgage, grant, pledge, assign, grant options with respect to, transfer or
otherwise dispose of its legal or beneficial interests in the Property or any
part thereof other than pursuant to Leases permitted under, and entered into in
accordance with, Section 5.1.20 hereof, and/or with respect to other Permitted
Encumbrances, (ii) permit any owner, directly or indirectly, of an ownership
interest the Property, to transfer or dispose of such interest, whether by
transfer of stock or other interest in a Restricted Party, or

 

71



--------------------------------------------------------------------------------

otherwise, (iii) [intentionally omitted], (iv) mortgage, hypothecate or
otherwise encumber or grant a security interest in the Property or any part
thereof, (v) sell, assign, convey, transfer, mortgage, encumber, grant a
security interest in, or otherwise transfer or dispose of any direct or indirect
ownership interest in any Restricted Party, or permit any Restricted Party that
owns an interest in another Restricted Party to do the same, or (vi) file a
declaration of condominium with respect to the Property (any of the foregoing
transactions, a “Transfer”). Notwithstanding the foregoing, for purposes hereof,
a “Transfer” shall not include Permitted Transfers. Further notwithstanding the
foregoing, for purposes of determining recourse liability pursuant to
Section 9.3, a “Transfer” shall not include any of the following (1) the
granting of, amendment of, extension or renewal of, or any other action taken
with respect to any Permitted Encumbrance (without limiting Borrower’s
obligations with respect to any Permitted Encumbrances pursuant to the terms and
provisions of this Agreement and the other Loan Documents), (2) the settlement
of any claim, dispute, litigation or regulatory proceeding (without limiting
Borrower’s obligations with respect to any such settlements pursuant to the
terms and provisions of this Agreement and the other Loan Documents), (3) the
expenditure of funds by Borrower or any other Restricted Party (without limiting
Borrower’s obligations with respect to any such expenditures pursuant to the
terms and provisions of this Agreement and the other Loan Documents), or (4) the
disposition or removal of personal property owned or leased by Major Tenant to
the extent not prohibited under the Major Tenant Lease, provided, however, the
foregoing shall not preclude a determination that the foregoing result in
recourse liability for reasons other than being deemed a Transfer.

(b) Notwithstanding Section 5.2.10(a), Lender’s consent shall not be required in
connection with (1) one or a series of Transfers, of up to forty-nine percent
(49%) of the stock, limited partnership interests, membership interests or
beneficial interests (as the case may be) in a Restricted Party, (2) one or a
series of Transfers of the stock in Sponsor, (3) one or a series of Transfers of
the limited partnership interests in Operating Partnership and (4) one or a
series of Transfers of the direct membership interests owned as of the Closing
Date by CF Loyalty Holdings, LLC in Borrower to the Operating Partnership;
provided, however, (x) after giving effect to each such Transfer described in
clauses (1), (2), (3) and (4), Borrower and Guarantor each shall be Controlled,
directly or indirectly, by CFLP (or in connection with any Transfer pursuant to
clause (4) above resulting in Operating Partnership acquiring ninety-five
percent (95%) of the membership interests owned by CF Loyalty Holdings, LLC in
Borrower, Sponsor), and Borrower shall continue to comply with the
representations, warranties and covenants under Sections 4.1.30 (Special Purpose
Entity), 4.1.34 (Investment Company Act), 4.1.35 (Embargoed Persons), 5.1.23
(Embargoed Persons) and 5.2.9 (ERISA) and upon reasonable request of Lender,
from time to time, Borrower will reaffirm its ongoing compliance with the same;
and (y) as a condition to any Transfers described in clause (4) above, upon
Operating Partnership acquiring ninety-five percent (95%) of the membership
interest owned by CF Loyalty Holdings, LLC in Borrower, (A) Sponsor shall have
assumed all of the obligations of Guarantor under the Loan Documents and become
the replacement Guarantor in accordance with the terms of the Loan Documents,
(B) Borrower shall have delivered prior written notice to Lender of such
Transfer and (C) the Operating Partnership shall have become the managing member
of Borrower in accordance with the terms of Borrower’s operating agreement and
Operating Partnership shall Control Borrower and the Property. In addition,
(i) after giving effect to each such Transfer, Guarantor (or a Qualified
Replacement Guarantor) shall Control the Borrower or be under common Control
with the Borrower, and (ii) if such Transfer is a Material Owner

 

72



--------------------------------------------------------------------------------

Transfer, Borrower shall deliver with respect to each transferee, prior to such
transfer and at Borrower’s sole cost and expense, “know your customer” searches
confirming compliance with the sections referenced above, and verifying the
transferee has not been convicted of a felony, is not then, nor has it been in
the prior seven (7) years, the subject of a Bankruptcy Action. If a Transfer
described in this clause (b) involves a Transfer of a direct interest in
Borrower, no such Transfer shall be permitted during the period commencing
thirty (30) days prior to a Securitization and ending thirty (30) days after a
Securitization.

(c) Notwithstanding Section 5.2.10(a), Lender’s consent shall not be required in
connection with a Transfer of the direct or indirect interests in Borrower;
provided, however, that after giving effect to such Transfer, Borrower and
Guarantor each shall be Controlled, directly or indirectly, by CFLP, and after
giving effect to such Transfer, Borrower shall continue to comply with the
representations, warranties and covenants under Sections 4.1.30 (Special Purpose
Entity), 4.1.34 (Investment Company Act), 4.1.35 (Embargoed Persons), 5.1.23
(Embargoed Persons) and 5.2.9 (ERISA). Upon reasonable request of Lender, from
time to time, Borrower will reaffirm its ongoing compliance with the same. In
addition, (i) Guarantor or a Qualified Replacement Guarantor at all times must
continue to Control the Borrower, or be under common Control with the entity
that Controls Borrower, and (ii) if such Transfer is a Material Owner Transfer,
Borrower shall deliver with respect to each transferee, prior to such transfer
and at Borrower’s sole cost and expense, “know your customer” searches
confirming compliance with the sections referenced above, and verifying the
transferee has not been convicted of a felony, is not then, nor has it been in
the prior seven (7) years, the subject of a Bankruptcy Action. If a Transfer
described in this clause (c) involves a Transfer of a direct interest in
Borrower, no such Transfer shall be permitted during the period commencing
thirty (30) days prior to a Securitization and ending thirty (30) days after a
Securitization;

(d) Notwithstanding Section 5.2.10(a), at any time other than during the period
commencing thirty (30) days prior to a Securitization and ending thirty
(30) days after a Securitization, Borrower may undertake one or more Transfers
of the entire Property to an unrelated third party transferee (or a Transfer of
more than fifty percent (50%) of the direct or indirect beneficial interests in
Borrower to an unrelated third party transferee in a single Transfer, to the
extent such Transfer is not otherwise compliant with clause (c) above) and
assumption of the entire Loan, provided that Lender receives thirty (30) days’
prior written notice of such Transfer and further provided that the following
additional requirements are satisfied:

(i) the proposed transferee of the Property shall be a Special Purpose Entity
(the “Transferee”) which at the time of such transfer will be in compliance
with, and must be able to satisfy all of, the representations, warranties and
covenants contained in Section 4.1.30, Section 4.1.35, Section 5.1.23 and
Section 5.2.9 and which shall have assumed in writing (subject to the terms of
Section 9.3 hereof) and agreed to comply with all the terms, covenants and
conditions set forth in this Agreement and the other Loan Documents, expressly
including, without limitation the representations, warranties and covenants
contained in Section 4.1.30, Section 4.1.35, Section 5.1.1 and Section 5.1.23
hereof;

 

73



--------------------------------------------------------------------------------

(ii) if the Loan is held by a REMIC Trust, Borrower shall deliver confirmation
in writing from the Rating Agencies that such proposed Transfer will not cause a
downgrading, withdrawal, reduction or qualification of the ratings in effect
immediately prior to such Transfer for the Securities, or any class thereof,
issued in connection with a Securitization which are then outstanding;

(iii) Transferee and Transferee’s Principals shall, as of the date of such
transfer, be (or be Controlled by) a Person satisfying the requirements for a
Qualified Replacement Guarantor, Qualified Fund Manager or Qualified Real Estate
Investor, or otherwise be reasonably acceptable to Lender;

(iv) Lender shall have received with respect to Transferee, prior to such
Transfer and at Borrower’s sole cost and expense, “know your customer” searches
confirming compliance with the sections referenced in clause (i) above, and
verifying the transferee has not been convicted of a felony, is not then, nor
has it been in the prior seven (7) years, the subject of a Bankruptcy Action;

(v) Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals must not
have been party to any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within seven (7) years prior to the
date of the proposed Transfer, unless otherwise reasonably acceptable to Lender;

(vi) if the Transfer involves Transfer of the Property, Transferee shall assume
all of the obligations of Borrower under the Loan Documents in a manner
reasonably satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender;

(vii) there shall be no material litigation or regulatory action pending or
threatened, in writing, against Transferee or Controlling Transferee’s
Principals which in Lender’s reasonable judgment would likely result in a
material adverse change in the financial condition, operations or business of
Transferee or Guarantor;

(viii) unless the Property is self-managed, the Property shall be managed by a
Qualified Manager pursuant to a replacement Management Agreement;

(ix) Transferee and Controlling Transferee’s Principals shall not have defaulted
under its or their obligations with respect to any other Indebtedness in a
manner which is not reasonably acceptable to Lender;

(x) no Event of Default shall have occurred and be continuing and no Default or
Event of Default shall otherwise occur as a result of such Transfer;

(xi) if the Transfer involves a Transfer of the Property, Borrower shall
deliver, at its sole cost and expense, an endorsement to the Title Insurance
Policy insuring the Security Instrument, as modified by the assumption
agreement, as a valid first lien on the Property and naming Transferee as owner
of the fee estate (or leasehold estate, as

 

74



--------------------------------------------------------------------------------

applicable) of the Property, which endorsement shall insure that, as of the date
of the recording of the assumption agreement, the Property shall not be subject
to any additional exceptions or liens other than those contained in the Title
Insurance Policy issued on the date hereof and the Permitted Encumbrances
relating thereto;

(xii) [Reserved];

(xiii) The proposed Transfer shall be permitted under the terms of each Major
Lease and Borrower shall have assigned each Lease to Transferee and Transferee
shall have assumed, in writing, all obligations of landlord under each Lease;

(xiv) The proposed Transfer shall be permitted under the terms of the CRA and
the Transferee shall have obtained an assumption agreement (in the form attached
as an exhibit to the CRA agreement or such other form as may be required by the
City at such time) from the City in accordance with the terms of the CRA
Agreement;

(xv) Transferee, at its sole cost and expense, shall deliver opinions regarding
existence, authority and enforceability, which opinions may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives with respect to the proposed transaction;

(xvi) Transferee shall deliver (1) all organizational documentation reasonably
requested by Lender, which shall evidence due formation and existence, and shall
comply with Section 4.1.30, and (2) all certificates, agreements or covenants
reasonably required by Lender, provided that, in each case, the same do not
increase its obligations, decrease its rights, or otherwise adversely affect
Borrower, any other Affiliate of Borrower or Transferee, in each case, except to
a de minimis extent;

(xvii) Prior to any release of Guarantor, if such a release is requested by
Borrower, one (1) or more Qualified Replacement Guarantors (or substitute
guarantors reasonably acceptable to Lender) shall have assumed all of the
liabilities and obligations first arising thereafter of Guarantor under the
Guaranty and Environmental Indemnity executed by Guarantor or execute a
replacement guaranty and environmental indemnity reasonably satisfactory to
Lender (and upon the execution of the same, the then-existing Guarantor shall be
released from any and all liabilities under the Guaranty and Environmental
Indemnity with respect to events first occurring thereafter);

(xviii) Borrower shall have paid an assumption fee equal to (A) one-quarter of
one percent (0.25%) of the then Outstanding Principal Balance in connection with
the first such Transfer, and (B) one percent (1.0%) of the then Outstanding
Principal Balance in connection with the any subsequent Transfer; and

(xix) Borrower shall pay (or cause to be paid) (A) any and all reasonable
out-of-pocket costs actually incurred by Lender in connection with such Transfer
(including, without limitation, Lender’s reasonable counsel fees and
disbursements), (B) all recording fees, title insurance premiums and mortgage
and intangible taxes and (C) all the fees and expenses of the Rating Agencies
(if any) pursuant to clause (ii) above.

 

75



--------------------------------------------------------------------------------

With respect to matters above in this Section 5.2.10(d) wherein Lender’s
approval, satisfaction or consent is required, it is agreed that Lender shall
not condition its approval, satisfaction or consent upon the payment of any
other fee, and Borrower shall not otherwise be required to pay any additional
fee or expense to Lender, except as specifically provided in clauses (xvii) and
(xviii).

(e) [Reserved.]

(f) After any Transfer permitted hereunder or consented to by Lender, Borrower
shall, upon request, provide Lender an updated organizational chart certified by
Borrower as true, correct and complete.

(g) [Reserved.]

(h) Notwithstanding the provisions of Section 5.2.10(a) above, Lender’s consent
shall not be required in connection with a pledge of the direct or indirect
interests in Sponsor by an Upstream Borrower as part of a financing secured by
all or substantially all of the assets of such Upstream Borrower (such
financing, together with any renewal or replacement financing, an “Upstream
Loan”).

(i) Borrower, without the consent of Lender, may grant easements, restrictions,
covenants, reservations and right of way in the ordinary course of business for
access, parking, water and sewer lines, telephone and telegraph lines, electric
lines and other utilities or for other similar purposes, provided that no such
transfer, conveyance or encumbrance shall materially impair the utility and
operation of the Property or materially adversely affect the value of the
Property or the Net Operating Income of the Property. In connection with any
transfer, conveyance or encumbrance permitted in the immediately preceding
sentence, the Lender shall execute and deliver any instrument reasonably
necessary or appropriate to evidence its consent to said action or to
subordinate the Lien of the Security Instrument to such easements, restrictions,
covenants, reservations and rights of way or other similar grants upon receipt
by the Lender of: (A) a copy of the instrument of transfer; and (B) an Officer’s
Certificate stating with respect to any transfer described above, that such
transfer does not materially impair the utility and operation of the Property or
materially reduce the value of the Property or the Net Operating Income of the
Property. If Borrower shall receive any consideration in connection with any of
said described transfers or conveyances, Borrower shall have the right to use
any such proceeds in connection with any alterations performed in connection
therewith, or required thereby, provided, however, during a Cash Management
Period, to the extent any such proceeds are not used in connection with
alterations (or any such proceeds exceeds the amount required to perform the
related alterations), Borrower shall immediately deposit such amount or the
remainder thereof, as the case may be, into the Clearing Account.

(j) Notwithstanding Section 5.2.10(a), at any time other than during the period
commencing thirty (30) days prior to a Securitization and ending thirty
(30) days after a Securitization, Borrower may undertake one or more Transfers
of the entire Property to a Person that is Controlled by CFLP and assumption of
the entire Loan, provided that Lender receives thirty (30) days’ prior written
notice of such Transfer and further provided that the following additional
requirements are satisfied:

 

76



--------------------------------------------------------------------------------

(i) the proposed Transferee which at the time of such transfer will be in
compliance with, and must be able to satisfy all of, the representations,
warranties and covenants contained in Section 4.1.30, Section 4.1.35,
Section 5.1.23 and Section 5.2.9 and which shall have assumed in writing
(subject to the terms of Section 9.3 hereof) and agreed to comply with all the
terms, covenants and conditions set forth in this Agreement and the other Loan
Documents, expressly including, without limitation the representations,
warranties and covenants contained in Section 4.1.30, Section 4.1.35,
Section 5.1.1 and Section 5.1.23 hereof;

(ii) if the Loan is held by a REMIC Trust, Borrower shall deliver confirmation
in writing from the Rating Agencies that such proposed Transfer will not cause a
downgrading, withdrawal, reduction or qualification of the ratings in effect
immediately prior to such Transfer for the Securities, or any class thereof,
issued in connection with a Securitization which are then outstanding;

(iii) Lender shall have received with respect to Transferee, prior to such
Transfer and at Borrower’s sole cost and expense, “know your customer” searches
confirming compliance with the sections referenced in clause (i) above, and
verifying the transferee has not been convicted of a felony, is not then, nor
has it been in the prior seven (7) years, the subject of a Bankruptcy Action

(iv) Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals must not
have been party to any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within seven (7) years prior to the
date of the proposed Transfer, unless otherwise reasonably acceptable to Lender;

(v) Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner reasonably satisfactory to Lender in all respects,
including, without limitation, by entering into an assumption agreement in form
and substance reasonably satisfactory to Lender;

(vi) there shall be no material litigation or regulatory action pending or
threatened, in writing, against Transferee or Controlling Transferee’s
Principals which in Lender’s reasonable judgment would likely result in a
material adverse change in the financial condition, operations or business of
Transferee or Guarantor;

(vii) unless the Property is self-managed (by Borrower or Major Tenant), the
Property shall be managed by a Qualified Manager pursuant to a replacement
Management Agreement;

(viii) Transferee and Controlling Transferee’s Principals shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not reasonably acceptable to Lender;

(ix) no Event of Default shall have occurred and be continuing and no Default or
Event of Default shall otherwise occur as a result of such Transfer;

 

77



--------------------------------------------------------------------------------

(x) Borrower shall deliver, at its sole cost and expense, an endorsement to the
Title Insurance Policy insuring the Security Instrument, as modified by the
assumption agreement, as a valid first lien on the Property and naming
Transferee as owner of the fee estate (or leasehold estate, as applicable) of
the Property, which endorsement shall insure that, as of the date of the
recording of the assumption agreement, the Property shall not be subject to any
additional exceptions or liens other than those contained in the Title Insurance
Policy issued on the date hereof and the Permitted Encumbrances relating
thereto;

(xi) [Reserved;]

(xii) Transferee, at its sole cost and expense, shall deliver opinions regarding
existence, authority and enforceability, which opinions may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives with respect to the proposed transaction;

(xiii) Transferee shall deliver (1) all organizational documentation reasonably
requested by Lender, which shall evidence due formation and existence, and shall
comply with Section 4.1.30, and (2) all certificates, agreements or covenants
reasonably required by Lender, provided that, in each case, the same do not
increase its obligations, decrease its rights, or otherwise adversely affect
Borrower, any other Affiliate of Borrower or Transferee, in each case, except to
a de minimis extent;

(xiv) Prior to any release of Guarantor, if such a release is requested by
Borrower, one (1) or more Qualified Replacement Guarantors (or substitute
guarantors reasonably acceptable to Lender) shall have assumed all of the
liabilities and obligations first arising thereafter of Guarantor under the
Guaranty and Environmental Indemnity executed by Guarantor or execute a
replacement guaranty and environmental indemnity reasonably satisfactory to
Lender (and upon the execution of the same, the then-existing Guarantor shall be
released from any and all liabilities under the Guaranty and Environmental
Indemnity with respect to events first occurring thereafter);

(xv) Borrower shall pay (or cause to be paid) (A) any and all reasonable
out-of-pocket costs actually incurred by Lender in connection with such Transfer
(including, without limitation, Lender’s reasonable counsel fees and
disbursements), (B) all recording fees, title insurance premiums and mortgage
and intangible taxes and (C) all fees and expenses of the Rating Agencies (if
any) pursuant to clause (ii) above;

(xvi) The proposed Transfer shall be permitted under the terms of each Major
Lease and Borrower shall have assigned each Lease to Transferee and Transferee
shall have assumed, in writing, all obligations of landlord under each Lease;
and

(xvii) The proposed Transfer shall be permitted under the terms of the CRA and
the Transferee shall have obtained an assumption agreement (in the form attached
as an exhibit to the CRA agreement or such other form as may be required by the
City at such time) from the City in accordance with the terms of the CRA
Agreement.

 

78



--------------------------------------------------------------------------------

With respect to matters above in this Section 5.2.10(j) wherein Lender’s
approval, satisfaction or consent is required, it is agreed that Lender shall
not condition its approval, satisfaction or consent upon the payment of any
other fee, including any assumption fee, and Borrower shall not otherwise be
required to pay any additional fee or expense to Lender, except as specifically
provided in clause (xv).

(k) Lender shall approve or disapprove any proposed Transfer governed by this
Section 5.2.10 within twenty (20) days of Lender’s receipt of a written notice
from Borrower requesting Lender’s approval, provided such notice includes all
information necessary to make such decision, and further provided that such
written notice from Borrower shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.2.10 OF THE LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN
TWENTY (20) DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”. If Lender fails
to disapprove any proposed Transfer within such period, Borrower shall provide a
second written notice requesting approval, which written notice shall
conspicuously state, in large bold type, that “PURSUANT TO SECTION 5.2.10 OF THE
LOAN AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE DEEMED APPROVED IF LENDER
DOES NOT RESPOND TO THE CONTRARY WITHIN TEN (10) DAYS’ OF LENDER’S RECEIPT OF
THIS WRITTEN NOTICE”. Thereafter, if Lender does not disapprove the proposed
Transfer within said ten (10) day period, Lender’s consent to the proposed
Transfer shall be deemed to have been given; provided, however, and
notwithstanding the foregoing, if the Note (or any portion thereof) is held by a
REMIC Trust, no such consent to the proposed Transfer shall be deemed given
unless and until Borrower shall have delivered confirmation in writing from the
Rating Agencies that such proposed Transfer will not cause a downgrading,
withdrawal, reduction or qualification of the ratings in effect immediately
prior to such Transfer for the Securities, or any class thereof, issued in
connection with a Securitization which are then outstanding, or Lender has
determined that Rating Agency confirmation is not required.

(l) Except as set forth herein, no sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer all or any part of the Property, shall be
permitted during the term of the Loan without Lender’s prior written approval.
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Property without Lender’s
consent if such consent is required herein. This provision shall apply to every
sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property regardless of whether voluntary or not, or whether or not Lender has
consented to any previous sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property.

(m) Lender’s consent to any sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property shall not be deemed to be a waiver of
Lender’s right to require such consent in the future. Any sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Property made in
contravention of this Section shall be null and void and of no force or effect

 

79



--------------------------------------------------------------------------------

(n) Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable expenses (including, without limitation, Lender’s actual
out-of-pocket attorneys’ fees and disbursements, title search costs, rating
agency fees and title insurance endorsement premiums) incurred by Lender in
connection with the review, approval or disapproval, and documentation of any
such sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer;
provided, however, that Borrower is not obligated to pay any administrative fee,
processing fee or other similar fee unless any such fee is specifically set
forth elsewhere in Section 5.2.10. With respect to Transfers for which Lender’s
review and/or approval of certain information is required, it is agreed that
Lender shall not condition its approval, satisfaction or consent upon the
payment of any assumption or transfer fee (except as otherwise expressly
provided herein), and Borrower shall not otherwise be required to pay any
additional fee or expense to Lender, other than Lender’s reasonable
out-of-pocket expenses.

(o) Notwithstanding anything to the contrary herein, the organizational
documents of the relevant entity may be amended as and to the extent necessary
to effectuate a Transfer which is permitted (or not otherwise prohibited)
hereby, provided that with respect to Borrower or any other Person required to
be a Special Purpose Entity under the Loan Documents, no such amendment may
modify the Special Purpose Entity components of such organizational documents
without the prior written consent of Lender (which shall not be unreasonably
withheld, conditioned or delayed).

(p) With respect to Transfers that are not prohibited hereby, or which are
expressly permitted hereby, or for which the relevant provision provides that
“Lender’s consent is not required” (or variations thereon), it is agreed that no
approval, confirmation or consent from, and no notice to, any other Person shall
be required in connection therewith, including without limitation any servicer,
Rating Agency, trustee, bondholder, controlling class holder or other holder of
any beneficial interest in the Loan unless expressly provided herein.

(q) Notwithstanding anything to the contrary herein, if a Transfer of a
beneficial interest in Borrower which is permitted hereunder involves a reverse
tax-deferred exchange under Section 1031 of the Code, such Transfer may be
effectuated through one or more steps, including by means of an intermediate
transfer to a qualified intermediary; provided, however, with respect to any
such Transfer, the ultimate beneficiary satisfies the requirements set forth
herein and such step transaction is completed within 180 days from the date the
initial step in such Transfer is affected.

(r) Any Event of Default or event giving rise to recourse under Section 9.3
hereof, resulting from Transfer undertaken by Borrower or any other Person
which, but for the provision of any required notice or documentation to Lender,
the Rating Agencies or other Person as required hereby, would be permitted
hereunder, shall be deemed cured (and shall not result in recourse under
Section 9.3 hereof) if such notice or documentation is subsequently provided to
Lender within ten (10) Business Days after notice by Lender to Borrower
(provided that Borrower shall be required to reimburse Lender for actual,
out-of-pocket expenses incurred in connection with such Transfer).

(s) If and to the extent that a particular Transfer could be construed as being
within more than one of the categories of Transfers permitted hereunder
(including Permitted Transfers), the least restrictive provision as to
Borrower’s rights shall apply; it is acknowledged that the Borrower and Lender,
for an abundance of clarity, intentionally included certain provisions for which
the rights of Borrower therein may be fully or partially subsumed in another
provision.

 

80



--------------------------------------------------------------------------------

5.2.11 REA. Borrower shall not, without the prior written consent of Lender,
such consent not to be unreasonably withheld, modify or terminate the REA or
waive material obligations of any other party thereto.

5.2.12 TIF Agreement. Without the prior written consent of Lender, such consent
not to be unreasonably withheld, Borrower shall not: (i) agree, acquiesce or
consent to any amendment, restatement, modification or supplement of the TIF
Agreement; or (ii) execute any amendment of or modification to the TIF Agreement
or otherwise execute any other document or agreement with the City or any other
Governmental Authority pursuant to which Borrower assumes any additional
obligation or responsibility or potential liability with respect to the Property
or the TIF Agreement or the matters contained therein. Borrower shall not take
any action, or fail to take any action, in contravention of the TIF Agreement.

5.2.13 CRA Agreement. Without the prior written consent of Lender, such consent
not to be unreasonably withheld, Borrower and/or Principal shall not: (i) agree,
acquiesce or consent to any amendment, restatement, modification or supplement
of the CRA Agreement; or (ii) execute any amendment of or modification to the
CRA Agreement or otherwise execute any other document or agreement with the City
or any other Governmental Authority pursuant to which Borrower and/or Principal
assumes any additional obligation or responsibility or potential liability with
respect to the Property or the CRA Agreement or the matters contained therein.
Borrower and/or Principal shall not take any action, or fail to take any action,
in contravention of the CRA Agreement.

Section 5.3 Major Tenant’s Obligations. It is acknowledged and agreed that the
Major Tenant Lease is a triple-net lease, for which the Major Tenant is required
to manage and perform all aspects of the daily operation of the Property and pay
all expenses relating thereto. Lender acknowledges and agrees that Borrower’s
obligations under Sections 3.4 and 3.6 of the Security Instrument shall, in each
case, be subject to the rights and obligations of Major Tenant under the Major
Tenant Lease.

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance.

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

(i) comprehensive all risk “special form” insurance including, but not limited
to, loss caused by any type of windstorm/named storm or hail on the Improvements
and the Personal Property, in each case (A) in an amount equal to the lesser of
(x) one hundred percent (100%) of the “Full Replacement Cost,” which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation or (y) the original principal balance of the Loan with a
replacement cost endorsement; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal

 

81



--------------------------------------------------------------------------------

Property waiving all co insurance provisions; (C) providing for no deductible in
excess of One Hundred Thousand and No/100 Dollars ($100,000.00), except for
wind/named storms and earthquake which shall provide for no deductible in excess
of 5% of the total insurable value of the Property, for all such insurance
coverage; and (D) containing “Ordinance or Law Coverage” covering the value of
the undamaged portion of the Property, the cost of demolition and increased cost
of construction in amounts as requested by Lender if any of the Improvements or
the use of the Property shall at any time constitute legal non-conforming
structures or uses. In addition, Borrower shall obtain: (y) if at any time any
portion of the Improvements is located in a federally designated “special flood
hazard area”, (I) flood hazard insurance in an amount equal to the maximum
amount of building and if applicable, contents insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
(II) subject to Section 6.1(a) below, such additional excess flood coverage in
an amount as Lender shall reasonably require and generally required by prudent
institutional commercial mortgage lenders originating mortgage loans for
securitization, notwithstanding that the sum of such primary and excess flood
insurance shall not exceed the insurable value attributable to the first floor
of the Improvements and loss of rent income in an amount equal to one hundred
percent (100%) of the projected gross income from each applicable Property for a
twelve (12) month period, and (z) earthquake insurance in amounts and in form
and substance satisfactory to Lender (but in any event, in an amount no more
than 200% of the “probable maximum loss”) in the event the Property is located
in an area with a high degree of seismic activity and the probable maximum loss
(PML) or scenario expected loss (SEL), as determined by an engineer satisfactory
to Lender, is greater than 20% (based on a 475-year return period, an exposure
period of 50 years and a 10% probability of exceedance), provided that the
insurance pursuant to clauses (y) and (z) hereof shall be on terms consistent
with the comprehensive all risk insurance policy required under this subsection
(i);

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so called “occurrence” form with a
combined limit of not less than Two Million and No/100 Dollars ($2,000,000.00)
in the aggregate (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement) and One Million and No/100 Dollars ($1,000,000.00) per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) contractual liability for
all insured contracts; and (5) contractual liability covering the indemnities
contained in Article 9 of the Security Instrument to the extent the same is
available;

(iii) business income/loss of rents insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsections (i), (iv), (v), (ix) and the relevant portions of (xi) and (xii) for
a period commencing at the time of loss for such length of time as it takes to
repair or replace with the exercise of due diligence and dispatch; (C) in an
amount equal to one hundred percent (100%) of the

 

82



--------------------------------------------------------------------------------

projected gross income from each applicable Property for an eighteen (18) month
period and (D) containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and the Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the applicable Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the gross income from the Property for the succeeding eighteen
(18) month period. All proceeds payable to Lender pursuant to this subsection
shall be held by Lender and shall be applied in Lender’s sole discretion to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligation to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property and
Liability insurance coverage forms do not otherwise apply, (A) commercial
general liability and umbrella liability insurance covering claims related to
construction, repair and alteration at the Property not covered by or under the
terms or provisions of the above mentioned commercial general liability
insurance and umbrella liability insurance policies; and (B) the insurance
provided for in subsection (i) above written in a so called builder’s risk
completed value form in amounts and with deductibles, terms and conditions
reasonably required by Lender (1) on a non-reporting basis, (2) against all
risks insured against pursuant to subsections (i), (iii), (iv) and the relevant
portions of (ix) and (x) herein, (3) including permission to occupy the
Property, and (4) with an agreed amount endorsement waiving co insurance
provisions;

(v) comprehensive boiler and machinery insurance, if steam boilers or other
pressure fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

(vi) at any time Borrower has any direct employees or owns and/or operates any
motor vehicles, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of One Million Dollars and 00/100 Dollars ($1,000,000.00);

(vii) at any time Borrower has any direct employees, worker’s compensation
subject to the worker’s compensation laws of the applicable state and employer’s
liability insurance with a limit of at least One Million and No/100 Dollars
($1,000,000) per accident and per disease per employee, and One Million and
No/100 Dollars ($1,000,000) for disease aggregate in respect of any work or
operations on or about the Property, or in connection with the applicable
Property or its operation and insurance against employee dishonesty in an amount
required by Lender and with a deductible not greater than Ten Thousand and
No/100 Dollars ($10,000);

 

83



--------------------------------------------------------------------------------

(viii) umbrella and excess liability insurance in addition to primary coverage
in an amount not less than Six Million and No/100 Dollars ($6,000,000.00) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) and the commercial auto liability policy
under subsection (vi) above;

(ix) the commercial property, general liability, loss of rents, and umbrella
liability insurance required under this Section 6.1(a) shall include coverage
for loss resulting from perils and acts of terrorism in amounts and with terms
and conditions consistent with the commercial property, general liability, loss
of rents, and umbrella liability insurance required under this Section 6.1(a),
or such terrorism coverage shall be provided on a standalone basis. The policy
or endorsement providing for such insurance shall be in form and substance
satisfactory to Lender and shall satisfy Rating Agency criteria for securitized
loans; and

(x) upon sixty (60) days’ written notice, such other reasonable insurance
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b) All insurance provided for in Section 6.1(a) above shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims-paying ability rating of “A-X” or
better by A.M. Best. Notwithstanding the foregoing, if S&P rates the
Securitization, all Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
having a claims-paying ability rating of “A- X” or better by A.M. Best and “A-“
by S&P. The Policies described in Section 6.1 (other than those strictly limited
to liability protection) shall designate Lender as mortgagee/loss payee. Prior
to the expiration dates of the Policies theretofore furnished to Lender,
Borrower shall provide Lender certificates of insurance evidencing the renewal
or successor Policies (and, within 10 business days of Lender’s written request,
certified copies of such Policies or, if certified copies of the Policies are
not then available, as soon after Lender’s request as the Policies become
available) accompanied by evidence satisfactory to Lender of payment of the
premiums then due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender.

(c) Any blanket insurance Policy shall be subject to Lender’s approval, which
approval shall be conditioned upon, among other things, evidence satisfactory to
Lender that such Policy provides the same protection as would a separate Policy
insuring only the Property in compliance with the provisions of Section 6.1(a)
hereof.

 

84



--------------------------------------------------------------------------------

(d) All Policies of insurance provided for or contemplated by Section 6.1(a)
shall be primary coverage and shall name Borrower as a named insured, except
that only the tenant shall be a named insured on any property insurance policies
obtained and maintained by that tenant in satisfaction of the insurance
requirements noted in this section 6.1, and, in the case of all liability
insurance policies, except for the policies referenced in subsection 6.1(a)(v)
and (vii), shall name Lender and its successors and/or assigns as the additional
insured, as its interests may appear, and in the case of property insurance
(including, but not limited to, terrorism, boiler and machinery, flood and
earthquake insurance), shall name Lender and its successors and/or assigns, as
its interests may appear, as mortgagee pursuant to a non-contributing mortgagee
clause in favor of Lender and its successors and/or assigns providing that the
loss thereunder shall be payable to Lender and its successors and/or assigns.
All policies shall include a waiver of subrogation in favor of Lender. Borrower
shall not procure or permit any of its constituent entities to procure any other
insurance coverage which would be on the same level of payment as the Policies
or would adversely impact in any way the ability of Borrower or Lender to
collect any proceeds under any of the Policies.

(e) All property Policies provided pursuant to Section 6.1(a) shall provide
that:

(i) no act or negligence of Borrower, or of any other insured under the Policy
or failure to comply with the provisions of any Policy, which might otherwise
result in a forfeiture of the insurance or any part thereof, or commencement of
foreclosure or similar action, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days written
notice to Lender except 10 days’ notice for nonpayment of premium. If the issuer
cannot or will not provide the required notice, the insurance agent or broker
for such policy shall provide such notice;

(iii) the issuers thereof shall give ten (10) days’ written notice to Lender if
the issuers elect not to renew the Policies prior to its expiration. If the
issuer cannot or will not provide the required notice, the insurance agent or
broker for such policy shall provide such notice; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, with five (5) Business Days’ notice to Borrower (or without prior notice
at any time Lender deems necessary to avoid lapse of any such coverage), to take
such action as Lender deems necessary to protect its interest in the Property
(or any portion thereof), including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All costs
and expense (including any Insurance Premiums) incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand with interest from the date such costs
and expenses were incurred to and including the date until paid and received by
Lender, shall be secured by the Security Instrument and shall bear interest at
the Default Rate.

 

85



--------------------------------------------------------------------------------

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property pursuant
to Section 6.4 hereof as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be permitted by
the Major Tenant Lease, or as otherwise reasonably approved by Lender and
otherwise in accordance with Section 6.4 hereof (a “Restoration”). Borrower
shall pay, or cause Major Tenant to pay, all costs of such Restoration whether
or not such costs are covered by insurance. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower. In addition,
but subject to the rights of the Major Tenant under the Major Tenant Lease,
Lender may participate in any settlement discussions with any insurance
companies (and shall approve the final settlement, which approval shall not be
unreasonably withheld or delayed) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
the Relevant Restoration Threshold and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Subject to the rights of the Major Tenant
under the Major Tenant Lease, Lender may participate in any such proceedings,
and Borrower shall from time to time deliver to Lender all instruments requested
by it to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any portion of the
Property is taken by a condemning authority, Borrower shall promptly commence
and diligently prosecute the Restoration of the Property pursuant to Section 6.4
hereof and otherwise comply with the provisions of Section 6.4 hereof. Subject
to the rights of the Major Tenant under the Major Tenant Lease, if the Property
is sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

Notwithstanding the foregoing provisions of this Section 6.3, Section 6.4 hereof
or in the Major Tenant Lease, if the Loan or any portion thereof is included in
a REMIC Trust and, immediately following a release of any portion of the Lien of
the Security Instrument in connection with a Condemnation or Casualty (but
taking into account any proposed Restoration on the remaining portion of the
Property), the Loan to Value Ratio is greater than 125%, the principal balance
of the Loan must be paid down by the least of the following amounts: (i) the net
Condemnation Proceeds, (ii) the fair market value of the released property at
the time of the

 

86



--------------------------------------------------------------------------------

release, or (iii) an amount such that the Loan to Value Ratio (as so determined
by Lender) does not increase after the release, unless the Lender receives an
opinion of counsel that if such amount is not paid, the Securitization will not
fail to maintain its status as a REMIC Trust as a result of the related release
of such portion of the Lien of the Security Instrument. Any such prepayment
shall not require the payment of any yield maintenance premium or other
prepayment penalty.

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than the Relevant Restoration Threshold
and the costs of completing the Restoration shall be less than the Relevant
Restoration Threshold, the Net Proceeds will be disbursed to Borrower, provided
that all of the conditions set forth in Section 6.4(b)(i) (excluding clauses
(E), (F), and (K)) hereof are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Relevant Restoration
Threshold or the costs of completing the Restoration is equal to or greater than
the Relevant Restoration Threshold, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (1) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (ix) and (x) as a result of such damage or destruction, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”), or
(2) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, and (x) less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (y) Borrower is required under a Major Tenant Lease to use the Net
Proceeds for the Restoration of the Property, or (2) in the event the Net
Proceeds are Condemnation Proceeds, and (x) less than ten percent (10%) of the
land constituting the Property is taken, and such land is located along the
perimeter or periphery of the Property, and no portion of the Improvements is
located on such land, or (y) Borrower is required under a Major Tenant Lease to
use the Net Proceeds for the Restoration of the Property;

 

87



--------------------------------------------------------------------------------

(C) The applicable Major Lease or Leases demising in the aggregate a percentage
amount equal to or greater than the Rentable Space Percentage of the total
rentable space in the Property which has been demised under executed and
delivered Leases in effect as of the date of the occurrence of such Casualty or
Condemnation, whichever the case may be, shall remain in full force and effect
during and after the completion of the Restoration, notwithstanding the
occurrence of any such Casualty or Condemnation, whichever the case may be, and
Borrower and/or Tenant, as applicable under the respective Lease, will make all
necessary repairs and restorations thereto at their sole cost and expense. The
term “Rentable Space Percentage” shall mean (1) in the event the Net Proceeds
are Insurance Proceeds, a percentage amount equal to seventy five percent (75%)
and (2) in the event the Net Proceeds are Condemnation Proceeds, a percentage
amount equal to seventy five percent (75%);

(D) Subject to the rights of the Major Tenant under the Major Tenant Lease,
Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than ninety (90) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii) hereof, if applicable, or (3) by other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Anticipated
Repayment Date, (2) the earliest date required for such completion under the
terms of any Leases, (3) such time as may be required under all applicable Legal
Requirements in order to repair and restore the Property to the condition it was
in immediately prior to such Casualty or to as nearly as possible the condition
it was in immediately prior to such Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(ii) hereof
(if the Major Tenant is not otherwise obligated to continue payment of rent
without offset);

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

(J) the Debt Service Coverage Ratio for the Property, after giving effect to the
Restoration shall be equal to or greater than 1.50 to 1.0;

 

88



--------------------------------------------------------------------------------

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s reasonable approval; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.

(ii) The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (B) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”), such review and acceptance not to be unreasonably withheld or
delayed. Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and approval by Lender and the
Casualty Consultant, such review and acceptance not to be unreasonably withheld
or delayed. All costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant

 

89



--------------------------------------------------------------------------------

certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of the Restoration have been
paid in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
Security Instrument and evidence of payment of any premium payable for such
endorsement. If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, and the Major Tenant is not otherwise obligated
to pay the same, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be deposited in
the Cash Management Account (or, provided no Cash Sweep Event shall have
occurred, to Borrower) to be disbursed to Borrower in accordance with this
Agreement, provided no Event of Default shall have occurred and shall be
continuing under the Note, this Agreement or any of the other Loan Documents.

 

90



--------------------------------------------------------------------------------

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with the Note, whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper (provided no Event of Default exists, Borrower shall not be
required to pay any yield maintenance or other prepayment penalty in connection
with such payment), or, at the discretion of Lender, the same may be paid,
either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.

(d) [intentionally omitted].

(e) In the event of foreclosure of the Security Instrument, or other transfer of
title to the Property (or any portion thereof) in extinguishment in whole or in
part of the Debt all right, title and interest of Borrower in and to the
Policies then in force concerning the Property (or any portion thereof) and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

(f) [intentionally omitted].

(g) If a Tenant leases all or substantially all of the Improvements located on
the Property, and the Improvements thereon suffer a Casualty or Condemnation,
then provided (i) such Tenant is not in monetary or material non-monetary
default under its Lease, (ii) such Tenant has not given notice of its intention
to terminate such Lease as a result of such Casualty or Condemnation, (iii) such
Tenant remains liable for the obligations under such Lease (without reduction or
abatement unless covered by business interruption/rent loss insurance)
notwithstanding such Casualty or Condemnation, and (iv) such Lease requires
Restoration of the Improvements or entitles such Tenant to use or possession of
any Net Proceeds or Awards, such Lease shall govern and control in the event of
a conflict between the foregoing provisions of this Section 6.4 regarding
disbursement of Net Proceeds or Awards and such Lease. For sake of clarity, if
the terms and conditions of Section 6.4 contain conditions to the disbursement
or use of Net Proceeds or Awards which are not conditions in the applicable
Lease, such additional conditions herein shall be deemed to be in “conflict”
with such Lease.

ARTICLE VII - RESERVE FUNDS

Section 7.1 Intentionally Omitted.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall pay to Lender (a) on
the Closing Date an initial deposit and (b) on each Payment Date thereafter
(i) one-twelfth (1/12) of the Taxes and Other Charges that Lender estimates will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Taxes and Other Charges at least
thirty (30) days prior to their respective delinquency dates, and
(ii) one-twelfth (1/12) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Escrow Fund” and the account in which such amounts are held by

 

91



--------------------------------------------------------------------------------

Lender shall hereinafter be referred to as the “Tax and Insurance Escrow
Account.”). Provided, however, so long as Borrower maintains blanket policies of
insurance in accordance with Section 6.1 hereof, the provisions of this Section
with regard to Insurance Premiums shall not be applicable, until and unless
Lender elects to apply such provisions following (i) the issuance by any insurer
or its agent of any notice of cancellation, termination, or lapse of any
insurance coverage required under Section 6.1 hereof, (ii) any cancellation,
termination, or lapse of any insurance coverage required under Section 6.1
hereof whether or not any notice is issued, (iii) Lender having not received
from Borrower evidence of insurance coverages as required by and in accordance
with the terms of Section 6.1 hereof, or (iv) the occurrence of any Event of
Default or the occurrence of any event which with the giving of notice, the
passage of time or both would result in an Event of Default. Lender shall apply
the Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Security Instrument. In making any payment relating to the Tax and Insurance
Escrow Fund, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof; provided, however, Lender
shall use reasonable efforts to pay such real property taxes sufficiently early
to obtain the benefit of any available discounts to which it has knowledge. If
the amount of the Tax and Insurance Escrow Fund shall exceed the amounts due for
Taxes, Other Charges and Insurance Premiums pursuant to Section 5.1.2 hereof,
Lender shall, in its discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Tax and Insurance Escrow Fund.
If at any time Lender reasonably determines that the Tax and Insurance Escrow
Fund is not or will not be sufficient to pay Taxes, Other Charges and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall increase its monthly payments
to Lender by the amount that Lender estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the due date of the Taxes and
Other Charges or thirty (30) days prior to expiration of the Policies, as the
case may be.

Notwithstanding anything to the contrary hereinbefore contained, Lender shall
waive the requirement set forth herein for Borrower to make deposits for the
payment of Taxes into the Tax and Insurance Escrow Fund so long as (I) if the
Comenity Lease is no longer in full force and effect, (a) no Event of Default
then exists, (b) the Debt Service Coverage Ratio, based on the trailing three
(3) month period immediately preceding the date of such determination is equal
to or greater than 1.50 to 1.00, and (c) Borrower provides to Lender prior to
the date on which such Taxes would be delinquent, evidence satisfactory (as
determined by Lender) that such Taxes have been paid, or (II) if the Comenity
Lease remains in full force and effect, (a) no Event of Default then exists,
(b) Comenity is required under the Comenity Lease to pay, and does pay in a
timely manner, Taxes directly to the appropriate public office (and Lender, upon
written request, receives evidence of such payment), (c) no event of default
(after applicable notice and cure periods) exists under such Comenity Lease and
(d) no Major Tenant Trigger Period shall have occurred and be continuing.

 

92



--------------------------------------------------------------------------------

Section 7.3 Capital Expenditure Funds.

7.3.1 Deposits of Capital Expenditure Funds. On the date hereof, Borrower shall
deposit with Lender an amount equal to $108,000.00 for deposit into an account
of Lender (such account, the “Capital Expenditure Account” and any amounts
deposited pursuant to this Section 7.3.1 are referred to herein as the “Capital
Expenditure Funds”) for annual Capital Expenditures approved by Lender, which
approval shall not be unreasonably withheld or delayed. Thereafter, if at any
time from time to time, the available balance of Capital Expenditure Funds on
deposit in the Capital Expenditure Account is less than $70,000.00, then
Borrower shall deposit with Lender on each Payment Date thereafter an amount
equal to $3,018.66 (the “Monthly Capital Expenditure Deposit”), until such time
as the balance of available Capital Expenditure Funds on deposit in the Capital
Expenditure Account equals $108,000.00. Lender may reassess its estimate of the
amount necessary for Capital Expenditures from time to time and may require
Borrower to increase the monthly deposits required pursuant to this
Section 7.3.1 upon thirty (30) days’ notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary for proper maintenance
and operation of the Property.

7.3.2 Release of Capital Expenditure Funds.

(a) Lender shall disburse Capital Expenditure Funds only for Capital
Expenditures.

(b) Lender shall disburse to Borrower the Capital Expenditure Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least thirty (30) days prior to the
date on which Borrower requests such payment be made and specifies the Capital
Expenditures to be paid, (ii) on the date such request is received by Lender and
on the date such payment is to be made, no Default or Event of Default shall
have occurred and remain outstanding, (iii) Lender shall have received an
Officer’s Certificate (A) stating that all items to be funded by the requested
disbursement are Capital Expenditures, (B) stating that all Capital Expenditures
to be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval required by any Governmental Authority in connection with such Capital
Expenditures, (C) identifying each Person that supplied materials or labor in
connection with the Capital Expenditures to be funded by the requested
disbursement, (D) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, such certificate to be accompanied by lien
waivers, conditional lien waivers or other evidence of payment satisfactory to
Lender, and (E) stating that the Capital Expenditures to be funded by the
requested disbursement have not been the subject of a previous disbursement,
(iv) at Lender’s option, a title search for the Property indicating that the
Property is free from all liens, claims and other encumbrances not previously
approved by Lender, and (v) Lender shall have received such other evidence as
Lender shall reasonably request that the Capital Expenditures to be funded by
the requested disbursement have been completed and are paid for or will be paid
for in full upon such disbursement to Borrower. Lender shall not be required to
disburse Capital Expenditure Funds more frequently than once each calendar
month, and each disbursement of Capital Expenditure Funds must be in an amount
not less than the Minimum Disbursement Amount (or a lesser amount if the total
remaining balance of Capital Expenditure Funds is less than the Minimum
Disbursement Amount, in which case only one disbursement of the amount remaining
in the Capital Expenditure Account shall be made).

 

93



--------------------------------------------------------------------------------

(c) Nothing in this Section 7.3 shall (i) make Lender responsible for making or
completing any Capital Expenditure Work; (ii) obligate Lender to commence or
proceed with any Capital Expenditure Work; (iii) require Lender to expend funds
in addition to the Capital Expenditure Funds to complete any Capital Expenditure
Work; or (iv) obligate Lender to demand from Borrower additional sums to perform
or complete any Capital Expenditure Work.

(d) If a disbursement of Capital Expenditure Funds will exceed Fifty Thousand
and No/100 Dollars ($50,000), Lender may require an inspection of the Property
prior to such disbursement in order to verify completion of the Capital
Expenditure Work for which reimbursement is sought. Lender may require that such
inspection be conducted by an independent professional selected by Lender and
may require a certificate of completion by an independent professional
acceptable to Lender prior to such disbursement of Capital Expenditure Funds.

(e) Borrower shall permit Lender and its agents and representatives (including,
without limitation, Lender’s engineer or architect) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenants
under their Leases) to inspect the progress of any Capital Expenditure Work and
all materials being used in connection therewith and to examine all plans,
specifications and shop drawings relating to such Capital Expenditure Work.
Borrower shall cause all contractors, subcontractors and materialmen to
cooperate with Lender and its agents and representatives or such other Persons
described above in connection with the inspections, if any, required by Lender
in accordance with this Section 7.3.2.

(f) All Capital Expenditure Works and all materials, equipment, fixtures, or any
other item comprising a part of any Capital Expenditure Work shall be
constructed, installed or completed, as applicable, free and clear of all liens,
claims and other encumbrances not previously approved by Lender.

(g) All Capital Expenditure Works shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property, the REA, the TIF Agreement, the CRA Agreement and all applicable
insurance requirements (including, without limitation, applicable building
codes, special use permits, environmental regulations, and requirements of
insurance underwriters).

(h) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided builder’s risk insurance, workers’
compensation insurance, public liability insurance and other insurance to the
extent required by the applicable Legal Requirements in connection with any
Capital Expenditure Work. All such policies shall be in form and amount
reasonably satisfactory to Lender. All such policies which can be endorsed with
a non-contributing mortgagee clause (or its equivalent) making loss thereunder
payable to Lender and its successors and/or assigns shall be so endorsed. At
Lender’s request, certified copies of such policies shall be delivered to
Lender.

(i) All reasonable costs and expenses incurred by Lender in connection with
holding and disbursing the Capital Expenditure Funds (including, without
limitation, the costs and expenses of the inspections, if any, required
hereunder) shall be paid by Borrower.

 

94



--------------------------------------------------------------------------------

7.3.3 Failure to Perform Capital Expenditure Works. It shall be an Event of
Default if Borrower fails to comply with any provision of this Section 7.3 and
such failure is not cured within thirty (30) days after notice from Lender. Upon
the occurrence of an Event of Default, Lender may, at its option, use the
Capital Expenditure Funds (or any portion thereof) to perform or complete any
Capital Expenditure Work as provided in Section 7.3.2 hereof or any other repair
or replacement to the Property. Such right to withdraw and apply the Capital
Expenditure Funds shall be in addition to all other rights and remedies provided
to Lender under this Agreement and the other Loan Documents.

Section 7.4 Rollover Funds.

7.4.1 Deposits of Rollover Funds.

(a) On the date hereof, Borrower shall deposit with Lender an amount equal to
$280,000.00 for deposit into an account of Lender (such account, the “Rollover
Account” and any amounts deposited pursuant to this Section 7.4.1 are referred
to herein as the “Rollover Funds”) for tenant improvements and leasing
commissions that may be incurred following the date hereof. Thereafter, if at
any time from time to time, the available balance of Rollover Funds on deposit
in the Rollover Account is less than $150,000.00, then Borrower shall deposit
with Lender on each Payment Date thereafter an amount equal to $8,049.77 (the
“Monthly Rollover Deposit”), until such time as the balance of available
Rollover Funds on deposit in the Rollover Reserve Account pursuant to this
Section 7.4.1(a) equals $280,000.00 (the “Rollover Cap Amount”). Notwithstanding
anything to contrary contained herein, upon the occurrence and during the
continuance of a Major Tenant Trigger Period, Borrower shall commence making
monthly deposits to the Rollover Account on each Payment Date in an amount equal
to the Monthly Rollover Deposit until such time as no Major Tenant Trigger
Period exists, notwithstanding the balance of available funds in the Rollover
Account may exceed the Rollover Cap Amount. At such time that the applicable
Major Tenant Trigger Event Cure has occurred and provided no other Major Tenant
Trigger Period exists, all available Rollover Funds in excess of the Rollover
Cap Amount shall be deposited into the Clearing Account.

(b) In addition to the deposits required under Section 7.4.1(a), Borrower shall
deposit, or cause to be deposited, with Lender all amounts paid to Borrower in
connection with (i) any modification or amendment of any Lease, (ii) any consent
(including any consent to an assignment or sublease of any Lease) or waiver by
Borrower of any term, condition or provision under any Lease, (iii) any
settlement of claims of Borrower against third parties in connection with any
Lease, (iv) any rejection, termination, surrender, cancellation or buy-out of
any Lease (including in connection with any Bankruptcy Action and including any
payment relating to unamortized tenant improvements and/or leasing commissions),
and (v) any other extraordinary event pursuant to which Borrower receives
payment (in whatever form) derived from or generated by the use, ownership or
operation of the Property not otherwise covered by this Agreement or the Cash
Management Agreement (collectively, the “Extraordinary Lease Payments”), in each
case, with respect to clauses (i), (ii), (iii), (iv) and (v), net of reasonable,
out-of-pocket costs and expenses, if any, incurred by Borrower. In connection
with any amount required to be deposited with Lender pursuant to this
Section 7.4.1(b), Borrower shall provide prior notice to Lender of the amount
and the nature thereof and otherwise cooperate with Lender to ensure that such
amounts are properly accounted for and held as Rollover Funds.

 

95



--------------------------------------------------------------------------------

7.4.2 Release of Rollover Funds.

(a) Lender shall disburse to Borrower the Rollover Funds upon satisfaction by
Borrower of each of the following conditions: (i) Borrower shall submit a
request for payment to Lender at least thirty (30) days prior to the date on
which Borrower requests such payment be made and specifies the tenant
improvement costs and leasing commissions to be paid or reimbursed, (ii) on the
date such request is received by Lender and on the date such payment or
reimbursement is to be made, no Default or Event of Default shall have occurred
and remain outstanding, (iii) Lender shall have received and, if applicable,
approved the Lease in respect of which Borrower is obligated to pay or reimburse
certain tenant improvement costs and leasing commissions, (iv) Lender shall have
received and, if applicable, approved a budget for tenant improvement costs and
a schedule of leasing commission payments and the requested disbursement will be
used to pay all or a portion of such costs and payments, (v) Lender shall have
received an Officer’s Certificate (A) stating that all tenant improvements at
the Property to be funded by the requested disbursement have been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, such certificate to be accompanied by a copy of any license,
permit or other approval required by any Governmental Authority in connection
with such tenant improvements, (B) identifying (1) each Person that supplied
materials or labor in connection with the tenant improvements to be funded by
the requested disbursement and (2) each Person that provided brokerage services
in connection with the leasing commissions to be funded by the requested
disbursement, (C) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, such certificate to be accompanied by lien
waivers or other evidence of payment satisfactory to Lender, and (D) stating
that the tenant improvement costs and/or leasing commission payments to be
funded have not been the subject of a previous disbursement, (vi) at Lender’s
option, a title search for the Property indicating that the Property is free
from all liens, claims and other encumbrances not previously approved by Lender,
(vii) Lender shall have received an estoppel certificate from the applicable
Tenant stating that (A) (1) all work required to be performed by Borrower have
been completed in accordance with the applicable Lease and have been accepted by
such Tenant or (2) all work required to be performed by such Tenant have been
completed and a reimbursement of the amount specified in such estoppel
certificate is due to such Tenant pursuant to its Lease and (B) such Tenant is
in occupancy and paying full unabated rent or has taken possession of the
demised premises, and (viii) Lender shall have received such other evidence as
Lender may reasonably request that (A) the tenant improvements at the Property
to be funded by the requested disbursement have been completed and are paid for
or will be paid for in full upon such disbursement to Borrower and (B) the
leasing commissions to be funded by the requested disbursement have been paid
for or will be paid for in full upon such disbursement to Borrower. Lender shall
not be required to disburse Rollover Funds more frequently than once each
calendar month, and each disbursement of the Rollover Funds must be in an amount
not less than the Minimum Disbursement Amount (or a lesser amount if the total
remaining balance of Rollover Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
Rollover Account shall be made).

(b) All reasonable costs and expenses incurred by Lender in connection with
holding and disbursing the Rollover Funds shall be paid by Borrower.

 

96



--------------------------------------------------------------------------------

Section 7.5 Excess Cash Flow Reserve Fund.

7.5.1 Deposits to Excess Cash Flow Reserve Account. During a Cash Sweep Period,
provided that a Major Tenant Trigger Period does not then exist (unless
available funds on deposit in the Major Tenant Rollover Account exceed the Major
Tenant Rollover Funds Cap), prior to the Anticipated Repayment Date, Borrower
shall deposit with Lender all Excess Cash Flow in the Cash Management Account,
which shall be held by Lender as additional security for the Loan and amounts so
held shall be hereinafter referred to as the “Excess Cash Flow Reserve Fund” and
the account to which such amounts are held shall hereinafter be referred to as
the “Excess Cash Flow Reserve Account”. If on or prior to the Anticipated
Repayment Date Borrower does not pay to Lender the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Security Instrument and the other Loan Documents, then, on
the Anticipated Repayment Date, all funds in the Excess Cash Flow Reserve
Account and all Excess Cash Flow that accrues thereafter shall be applied
pursuant to the Note. Following the Anticipated Repayment Date, all Excess Cash
Flow in the Cash Management Account shall be applied by Lender pursuant to the
Note.

7.5.2 Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a Cash
Sweep Event Cure, so long as no other Cash Management Period is then continuing,
all Excess Cash Flow Reserve Funds shall be deposited into the Clearing Account
to be disbursed to Borrower. Any Excess Cash Flow Reserve Funds remaining after
the Debt has been paid in full shall be paid to Borrower.

Section 7.6 Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall be added to or become a part thereof. Borrower shall be responsible
for payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Neither Lender nor Lender’s Servicer shall be liable for any loss sustained
on the investment of any funds constituting the Reserve Funds unless caused
solely by the gross negligence or willful misconduct of Lender and/or Lender’s
Servicer, as applicable. Borrower

 

97



--------------------------------------------------------------------------------

shall indemnify Lender and Servicer and hold Lender and Servicer harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established unless occasioned solely by the gross negligence
or willful misconduct of Lender and/or Lender’s Servicer, as applicable,
provided, however, it being acknowledged and agreed that any default in the
payment under a Permitted Investment shall not constitute the gross negligence
or willful misconduct of Lender and/or Lender’s Servicer. Borrower shall assign
to Lender all rights and claims Borrower may have against all persons or
entities supplying labor, materials or other services which are to be paid from
or secured by the Reserve Funds; provided, however, that Lender may not pursue
any such right or claim unless an Event of Default has occurred and remains
uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Upon repayment of the Debt, in full, Lender shall use commercially
reasonable efforts to return any amount remaining in the Reserve Funds to
Borrower within five (5) Business Days.

Section 7.7 Major Tenant Rollover Funds.

7.7.1 Deposits of Major Tenant Rollover Funds. Upon the occurrence and during
the continuation of a Major Tenant Trigger Period, Borrower shall deposit with
Lender the Major Tenant Trigger Event Excess Cash Flow (the “Monthly Major
Tenant Rollover Deposit”) for tenant improvements and leasing commissions that
may be incurred by Borrower following the occurrence of either (a) an Acceptable
Major Tenant Lease Extension or (b) an Acceptable Re-tenanting Event with
respect to the Major Tenant Space. Amounts deposited pursuant to this
Section 7.7.1 are referred to herein as the “Major Tenant Rollover Funds” and
the account in which such amounts are held by Lender shall hereinafter be
referred to as the “Major Tenant Rollover Account.” With respect to each Major
Tenant Trigger Event, the amount of the Major Tenant Rollover Funds on deposit
in the Major Tenant Rollover Account related to such Major Tenant Trigger Event
shall not exceed an amount equal to $30.00 per square foot of the gross square
footage of the applicable Major Tenant Space (the “Major Tenant Rollover Funds
Cap”). Upon reaching the Major Tenant Rollover Funds Cap, Borrower may cease
making the Monthly Major Tenant Rollover Deposit. If at any time thereafter the
Major Tenant Rollover Funds shall be less than the Major Tenant Rollover Funds
Cap, Borrower shall recommence and continue making the Monthly Major Tenant
Rollover Deposit until the amount of the Major Tenant Rollover Funds equals the
Major Tenant Rollover Funds Cap.

7.7.2 Release of Major Tenant Rollover Funds.

(a) Lender shall disburse to Borrower the Major Tenant Rollover Funds on deposit
in the Major Tenant Rollover Account upon satisfaction by Borrower of each of
the following conditions, only with respect to specified tenant improvements and
leasing commissions with respect to the related Major Tenant Lease: (i) an
Acceptable Major Tenant Lease Extension or

 

98



--------------------------------------------------------------------------------

an Acceptable Re-tenanting Event shall have occurred; (ii) Borrower shall submit
a request for payment to Lender at least twenty (20) days prior to the date on
which Borrower requests such payment be made and specifies the tenant
improvement costs and leasing commissions to be paid or reimbursed, (iii) on the
date such request is received by Lender and on the date such payment or
reimbursement is to be made, no Event of Default shall have occurred and remain
outstanding, (iv) regarding an Acceptable Re-tenanting Event, Lender shall have
received and approved (which approval shall not be unreasonably withheld,
delayed or conditioned) the new Lease in respect of which Borrower is obligated
to pay or reimburse for certain tenant improvement costs and leasing
commissions, (v) regarding an Acceptable Major Tenant Lease Extension, Lender
shall have received and approved the written notice of extension of the Major
Tenant Lease, in respect of which Borrower is obligated to pay or reimburse for
certain tenant improvement costs and leasing commissions, (vi) Lender shall have
received and, if applicable, approved a budget for tenant improvement costs and
a schedule of leasing commission payments and the requested disbursement will be
used to pay all or a portion of such costs and payments, (vii) Lender shall have
received an Officer’s Certificate (A) stating that all tenant improvements at
the Property to be funded by the requested disbursement have been completed in
all material respects in a good and workmanlike manner and in accordance with
all applicable Legal Requirements, in the case of a final disbursement with
respect to the tenant improvements such certificate to be accompanied by a copy
of any license, permit or other approval required by any Governmental Authority
in connection with such tenant improvements, (B) identifying (1) each Person
that supplied materials or labor in connection with the tenant improvements to
be funded by the requested disbursement and (2) each Person that provided
brokerage services in connection with the leasing commissions to be funded by
the requested disbursement, (C) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such certificate to be
accompanied by lien waivers or other evidence of payment reasonably satisfactory
to Lender, and (D) stating that the tenant improvement costs and/or leasing
commission payments to be funded have not been the subject of a previous
disbursement, (viii) at Lender’s option, a title search for the Property
indicating that the Property is free from all liens, claims and other
encumbrances not previously approved by Lender, (ix) regarding an Acceptable
Re-tenanting Event, with respect to the last disbursement for the applicable
leased space for which the tenant improvements or leasing commissions are being
funded pursuant to this Section 7.7.2, Lender shall have received an estoppel
certificate from the applicable replacement Tenant or Tenants stating that
(A) (1) all work required to be performed by Borrower have been completed in all
material respects in accordance with the applicable Lease and have been accepted
by such Tenant or (2) all work required to be performed by such Tenant have been
completed in all material respects and a reimbursement of the amount specified
in such estoppel certificate is due to such Tenant pursuant to its Lease and
(B) such Tenant is in occupancy and paying full unabated rent without offset or
has taken possession of the demised premises and is paying full unabated rent
without offset, (x) regarding an Acceptable Major Tenant Lease Extension, with
respect to the last disbursement for the applicable leased space for which the
tenant improvements or leasing commissions are being funded pursuant to this
Section 7.7.2, Lender shall have received an estoppel certificate from Major
Tenant stating that (A) (1) all work required to be performed by Borrower have
been completed in all material respects in accordance with the applicable Lease
and have been accepted by Major Tenant or (2) all work required to be performed
by Major Tenant has been completed and a reimbursement of the amount specified
in such estoppel certificate is due to Major Tenant pursuant to its Lease and

 

99



--------------------------------------------------------------------------------

(B) Major Tenant is in occupancy and paying full unabated rent without offset or
has taken possession of the demised premises and is paying full unabated rent
without offset, and (xi) Lender shall have received such other evidence as
Lender may reasonably request that (A) the tenant improvements at the Property
to be funded by the requested disbursement have been completed in all material
respects and are paid for or will be paid for in full upon such disbursement to
Borrower and (B) the leasing commissions to be funded by the requested
disbursement have been paid for or will be paid for in full upon such
disbursement to Borrower. Lender shall not be required to disburse Major Tenant
Rollover Funds more frequently than once each calendar month, and each
disbursement of the Major Tenant Rollover Funds must be in an amount not less
than the Minimum Disbursement Amount (or a lesser amount if the total remaining
balance of Major Tenant Rollover Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the Major
Tenant Rollover Account shall be made). Upon the occurrence of a Major Tenant
Trigger Event Cure and provided no other Major Tenant Trigger Event has
occurred, the remaining amount in the Major Tenant Rollover Account shall be
deposited to the Clearing Account.

(b) All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Major Tenant Rollover Funds shall be
paid by Borrower.

ARTICLE VIII - DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”), subject to Section 5.3
hereof:

(i) if any portion of the Debt, including, without limitation, the payment of
the Monthly Debt Service Payment Amount, is not paid on date on which it is due;

(ii) if any of the Taxes or Other Charges are not paid prior to the date when
the same become delinquent, except to the extent that (x) Borrower or Major
Tenant is contesting the same in accordance with the terms of Section 5.1.2
hereof, or (y) during a Cash Sweep Period caused solely by a DSCR Trigger Event,
there are sufficient funds in the Tax and Insurance Escrow Account (after
deducting funds deposited into such account in respect of Premiums) to pay such
Taxes or Other Charges and Lender fails to or refuses to pay the same to the
extent required under this Agreement;

(iii) if the Policies are not kept in full force and effect;

(iv) if Borrower Transfers or otherwise encumbers any portion of the Property
without Lender’s prior written consent (to extent such consent is required) or
otherwise violates any of the restrictions on Transfer under Section 5.2.10
herein;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document (including, without limitation, any representation or covenant
contained in Section 4.1.30 hereof), or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender by or
on behalf of Borrower shall have been false or misleading in any material
respect as of the date the representation or warranty was made, provided that,
with respect to this clause (v), if such breach (1) was inadvertent or
unintentional and is susceptible of cure, (2) should not increase the risk of

 

100



--------------------------------------------------------------------------------

substantive consolidation of the assets and liabilities of Borrower with those
of any other Person as evidenced by a bankruptcy opinion reasonably acceptable
to Lender, and (3) if the representation relates to Borrower’s, Guarantor’s or
Major Tenant’s financial condition at the Closing Date, does not materially
impair Borrower’s or Guarantor’s ability to perform its obligations hereunder or
under the other Loan Documents, then such breach shall not constitute an Event
of Default if Borrower cures such breach within five (5) Business Days after
Lender’s written notice to Borrower of such breach;

(vi) if Borrower or any Principal shall make an assignment for the benefit of
creditors;

(vii) if (A) Borrower, any Principal, Guarantor or any other guarantor or
indemnitor under any guarantee issued in connection with the Loan shall commence
any case, proceeding or other action (I) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (II) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower, any Principal, Guarantor or any other guarantor
or indemnitor shall make a general assignment for the benefit of its creditors;
or (B) there shall be commenced against Borrower, any Principal, Guarantor or
any other guarantor or indemnitor any case, proceeding or other action of a
nature referred to in clause (A) above that is not dismissed within ninety
(90) days of filing (provided, further, however, that with respect to Guarantor
or any other guarantor or indemnitor, it shall be at Lender’s option to
determine whether any of the foregoing shall be an Event of Default); or
(C) there shall be commenced against the Borrower, any Principal, Guarantor or
any other guarantor or indemnitor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets; or (D) the Borrower, any
Principal, Guarantor or any other guarantor or indemnitor shall take any action
in furtherance of, or indicating its consent to, approval of, any of the acts
set forth in clause (A), (B), or (C) above;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower breaches any negative covenant contained in Section 5.2 hereof;

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

101



--------------------------------------------------------------------------------

(xi) if any of the material terms of any Major Lease are amended or modified
without Lender’s prior written consent;

(xii) if there shall be a default by Borrower under the terms of any Major Lease
beyond any applicable notice and cure periods which default could permit the
Tenant thereunder to (x) terminate such Major Lease and/or (y) offset Rent under
such Major Lease in an amount which would result in the Debt Service Coverage
Ratio to fall below 1.50 to 1:00;

(xiii) intentionally omitted;

(xiv) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for five (5) Business Days after notice to Borrower from Lender;

(xv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if Lender determines that such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
ninety (90) days;

(xvi) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
the Property, or if any other such event shall occur or condition shall exist,
if the effect of such default, event or condition is to accelerate the maturity
of any portion of the Debt or to permit Lender to accelerate the maturity of all
or any portion of the Debt;

(xvii) Borrower shall be in default under any other deed of trust, mortgage or
security agreement covering any part of the Property whether it be superior or
junior in priority to the Security Instrument or this Agreement (it not being
implied by this clause that any such encumbrance will be permitted);

(xviii) if Borrower fails to comply in all material respects with the terms and
conditions of the REA and such failure continues beyond the expiration of any
applicable notice and/or cure periods set forth therein;

(xix) if Borrower fails to comply in all material respects with the terms and
conditions of the TIF Agreement and such failure continues beyond the expiration
of any applicable notice and/or cure periods set forth therein; or

 

102



--------------------------------------------------------------------------------

(xx) if Borrower fails (i) to comply in all material respects with the terms and
conditions of the CRA Agreement and such failure continues beyond the expiration
of any applicable notice and/or cure periods set forth therein or (ii) to
deliver to Lender copies of any material notice thereunder, including, without
limitation, any notice of default or notice of required “PILOT” payment (as
defined in the CRA) as and when required pursuant to Section 5.1.28(b) hereof.

With exception for clause (a)(i) above, the notice rights and/or cure periods in
this Section 8.1 are hereby supplemented and/or extended, as the case may be, to
the extent that the Major Tenant under the Major Tenant Lease is afforded a
notice and opportunity to cure a particular default which is also a default
hereunder but for which there is no notice, or a more limited period of notice
and opportunity to cure hereunder than under the Major Tenant Lease. For
example, if the Major Tenant has ten (10) business days to cure a particular
non-monetary default, but the Borrower is only afforded five (5) business days,
then the Borrower’s cure period would be automatically extended to ten
(10) business days to be consistent with the Major Tenant Lease.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and any or all of the Property, including all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

(c) With respect to any Event of Default that pertains to Guarantor (the
“Defaulting Party”) such as a Bankruptcy Action with respect to Guarantor,
Borrower may cure the same by replacing the Defaulting Party with a Qualified
Replacement Guarantor within thirty (30) days thereafter in accordance with the
provisions herein which, but for such Event of Default, would permit the
replacement(s). It shall be a condition to such replacement, that Borrower
delivers, or causes to be delivered, a re-affirmation by the Qualified
Replacement Guarantor of the obligations under the Guaranty and the
Environmental Indemnity, and any other agreement to which Defaulting Party is a
party.

Section 8.2 Remedies. (a) Upon the occurrence of an Event of Default, all or any
one or more of the rights, powers, privileges and other remedies available to
Lender against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent

 

103



--------------------------------------------------------------------------------

and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property and the
Security Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt. In addition, to the extent
permitted by applicable law, Lender shall have the right from time to time to
partially foreclose the Security Instrument in any manner and for any amounts
secured by the Security Instrument then due and payable as determined by Lender
in its discretion including the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Security Instrument to recover such delinquent payments or (ii) in the event
Lender elects to accelerate less than the entire Outstanding Principal Balance,
Lender may foreclose the Security Instrument to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by the
Security Instrument as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Security Instrument to
secure payment of sums secured by the Security Instrument and not previously
recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder, provided the same do not
(i) increase Borrower’s or Guarantor’s obligations, (ii) diminish their
respective rights, or (iii) otherwise adversely affect Borrower, Guarantor or
any Affiliate of Borrower, except (in each case) to a de minimis extent.
Borrower shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender provided
the same do not (i) increase Borrower’s or Guarantor’s obligations,
(ii) diminish their respective rights, or (iii) otherwise adversely affect
Borrower, Guarantor or any Affiliate of Borrower, except (in each case) to a de
minimis extent. Borrower hereby absolutely and irrevocably appoints Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) Business Days after notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under such power.
If Lender elects to sever the Note and other Loan Documents during an Event of
Default, Borrower shall be

 

104



--------------------------------------------------------------------------------

obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date. For sake of clarity, so long as Borrower is
marketing, has marketed, (or intends to market) the sale of beneficial interests
in Borrower as eligible replacement property for a tax-deferred exchange of
property under Section 1031 of the Code, in complying with its obligations under
this Section 8.2, Borrower shall not be required to undertake (nor may Lender,
on behalf of Borrower, undertake) any action that could, in the reasonable
judgment of Borrower’s counsel, adversely affect the ability to characterize
beneficial interests in Borrower as qualified replacement property for purposes
of a tax deferred exchange.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization. (a) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations or securitizations, collectively,
a “Securitization”).

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall at no
additional cost or expense to Borrower (other than de minimis costs and expenses
and costs of Borrower’s counsel), use reasonable efforts to provide information
not in the possession of Lender or which may be reasonably required by Lender or
take other actions reasonably required by Lender, in each case in order to
satisfy the market standards to which Lender customarily adheres or which may be
reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization, other than an amendment to the Loan
Document that would (i) increase

 

105



--------------------------------------------------------------------------------

Borrower’s or Guarantor’s obligations, (ii) diminish their respective rights, or
(iii) otherwise adversely affect Borrower, Guarantor or any Affiliate of
Borrower, except (in each case) to a de minimis extent. Lender shall have the
right to provide to prospective investors and the Rating Agencies any
information in its possession, including financial statements relating to
Borrower, Guarantor, any mezzanine borrower, the Property and any Tenant of the
Improvements. Borrower acknowledges that certain information regarding the Loan
and the parties thereto and the Property may be included in a private placement
memorandum, prospectus or other disclosure documents. Borrower agrees that each
of Borrower, Principal, Guarantor and their respective officers and
representatives, shall, at Lender’s request, at Lender’s cost and expense (other
than for fees and expenses incurred by Borrower’s, Principal’s or Guarantor’s
outside counsel, which shall be borne by Borrower, Principal or Guarantor,
respectively), cooperate with Lender’s efforts to arrange for a Securitization
in accordance with the market standards to which Lender customarily adheres
and/or which may be required by prospective investors and/or the Rating Agencies
in connection with any such Securitization. Borrower, Principal and Guarantor
agree to review, at Lender’s request in connection with the Securitization, the
Disclosure Documents as such Disclosure Documents relate to Borrower, Principal,
Guarantor, any mezzanine borrower, the Property and the Loan, including, the
sections entitled “Risk Factors,” “Special Considerations,” “Description of the
Security Instrument,” “Description of the Mortgage Loan and Mortgaged Property,”
“The Manager,” “The Borrower,” and “Certain Legal Aspects of the Mortgage Loan,”
and shall confirm that the factual statements and representations contained in
such sections and such other information in the Disclosure Documents (to the
extent such information relates to, or is based on, or includes any information
regarding the Property, Borrower, Guarantor, any mezzanine borrower, Manager
and/or the Loan) do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading. For sake
of clarity, none of Borrower, Guarantor or any of their respective Affiliates,
shall be required to review, confirm the accuracy of, comment and/or approve
(a) any general risk factors or disclosures which are not specific to the
Property, Borrower, Principal or Guarantor, (b) any summary of the economic Loan
terms, (c) any matters pertaining to the securities issued in connection with
the Securitization or other disposition of the Loan (or any part thereof) or
(d) any third party materials such as environmental or engineering reports, or
summaries thereof or (e) any lease, easement or contract or other due diligence
summaries not prepared by Borrower, an Affiliate of Borrower or their respective
counsel, which are applicable to tenants or occupants of the Property, or
(f) any information which is publicly available.

(c) Borrower agrees to make upon Lender’s reasonable written request, without
limitation, all structural or other changes to the Loan (including delivery of
one or more new component notes to replace the original note or modify the
original note to reflect multiple components of the Loan and such new notes or
modified note may have different interest rates and amortization schedules),
modifications to any documents evidencing or securing the Loan, creation of one
or more mezzanine loans (including amending Borrower’s organizational structure
to provide for one or more mezzanine borrowers), delivery of opinions of counsel
acceptable to the Rating Agencies or potential investors and addressing such
matters as the Rating Agencies or potential investors may require; provided,
however, that in creating such new notes or modified notes or mezzanine notes
Borrower shall not be required to modify (i) the overall weighted average
interest rate of the Note at the time of the creation of such new notes or
modified notes or mezzanine notes or at any time thereafter (i.e. the weighted
average interest

 

106



--------------------------------------------------------------------------------

rate payable under such new notes or modified notes or mezzanine notes shall at
all times equal the Applicable Interest Rate), provided, however, that such
weighted average interest rate may change as a result of the non-pro-rata
application of casualty or condemnation proceeds or principal following an Event
of Default, (ii) the stated maturity of the Note, (iii) the aggregate
amortization of principal of the Note, (iv) any other material economic term of
the Loan, or (v) decrease the time periods during which Borrower is permitted to
perform its obligations under the Loan Documents or, (vi) any other term that
would not (i) increase Borrower’s or Guarantor’s obligations, (ii) diminish
their respective rights, or (iii) otherwise adversely affect Borrower, Guarantor
or any Affiliate of Borrower, except (in each case) to a de minimis extent. In
connection with the foregoing, Borrower covenants and agrees to modify the Cash
Management Agreement to reflect the newly created components and/or mezzanine
loans.

(d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

(e) Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment shall be deemed to be coupled with an interest
and to be irrevocable until the Loan is paid and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to execute and deliver all documents and do all
other acts and things necessary or desirable to effect any Securitization
authorized hereunder; provided, however, that unless an Event of Default exists,
Lender shall not execute or deliver any such documents or do any such acts or
things under such power until five (5) days after written notice has been given
to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower’s failure to deliver any document or to take any other action
Borrower is obligated to take hereunder with respect to any Securitization for a
period of ten (10) Business Days after such notice by Lender shall, at Lender’s
option, constitute an Event of Default hereunder.

(f) For sake of clarity, so long as Borrower is marketing or has marketed (or
intends to market) the sale of beneficial interests in Borrower as eligible
replacement property for a tax-deferred exchange of property under Section 1031
of the Code, in complying with its obligations under this Section 9.1.1,
Borrower shall not be required to undertake (nor may Lender, on behalf of
Borrower, undertake) any action that could, in the reasonable judgment of
Borrower’s counsel, adversely affect the ability to characterize beneficial
interests in Borrower as qualified replacement property for purposes of a tax
deferred exchange.

9.1.2 Securitization Costs. All reasonable out of pocket third party costs and
expenses incurred by Borrower in connection with Borrower’s complying with
requests made by Lender under Section 9.1.1(c), other than fees and expenses of
Borrower’s outside counsel, shall be paid or reimbursed by Lender.

 

107



--------------------------------------------------------------------------------

Section 9.2 Intentionally omitted.

Section 9.3 Exculpation. (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Security Instrument and the other Loan Documents, or
in the Property, the Rents, or any other collateral given to Lender pursuant to
the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Property, in
the Rents and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Security Instrument and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Security Instrument or the other
Loan Documents. The provisions of this Section shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument (iii) affect the validity or enforceability of or
any guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (iv) impair the right of Lender to obtain the appointment
of a receiver; (v) impair the enforcement of any security interest in Rents and
Leases under any assignment of leases contained in the Security Instrument and
any other Loan Document; (vi) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Security Instrument or to commence any other appropriate action
or proceeding in order for Lender to exercise its remedies against all of the
Property.

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs), but excluding consequential, special, punitive and exemplary
damages) incurred or suffered by Lender arising out of or in connection with the
following:

(i) Fraud. Fraud or intentional misrepresentation by Borrower, any Principal,
Guarantor or any Affiliate of the foregoing in connection with the Loan;

(ii) Misconduct. The willful misconduct of Borrower, any Principal, Guarantor or
any Affiliate of the foregoing;

(iii) Waste. The intentional material physical waste of the Property by
Borrower, any Principal, Guarantor or any Affiliate of the foregoing;

(iv) Removal of Property. The removal or disposal of any portion of the Property
after an Event of Default and in violation of the terms of the Loan Documents by
Borrower, any Principal, Guarantor or any Affiliate of the foregoing, unless
replaced with personal property of the same or greater utility and value;

 

108



--------------------------------------------------------------------------------

(v) Misappropriation. The misapplication, misappropriation or conversion by
Borrower, Principal or Guarantor of (A) any Insurance Proceeds paid by reason of
any loss, damage or destruction to the Property, (B) any Awards received in
connection with a Condemnation of all or a portion of the Property, (C) any
Rents during an Event of Default, or (D) any Rents paid more than one month in
advance (excluding security deposits);

(vi) Misapplication of Rents. Following the occurrence and during the
continuance of an Event of Default, the failure to either apply Rents or other
income from the Property, collected after such Event of Default, to the
ordinary, customary, and necessary expenses of operating the Property to the
extent the Major Tenant is not obligated to pay the same or, upon demand, to
deliver such Rents or other income to Lender;

(vii) Insurance/Taxes and Other Charges. The failure to maintain insurance in
accordance with, and as required by, the terms of the Loan Documents or to pay
taxes and assessments, or to pay charges for labor or materials or other charges
or judgments which result in Liens on any portion of the Property which Liens
are not bonded over or discharged in accordance with the terms of the Loan
Documents (unless Lender is escrowing funds therefor and fails to make such
payments or has taken possession of the Property following an Event of Default,
and thereafter fails to make such payments);

(viii) Compliance with Laws. The intentional or knowing breach of the
representation by Borrower that on the Closing Date, the Property and all
Improvements at the Property were in material compliance with applicable laws;

(ix) Security Deposits. Any security deposits, advance deposits or any other
deposits collected with respect to the Property which are not delivered to
Lender upon a foreclosure of the Property or action in lieu thereof, except to
the extent any such security deposits were applied in accordance with the terms
and conditions of any of the Leases prior to such foreclosure or action in lieu
thereof;

(x) OFAC; Environmental. Any failure by Borrower to comply with any of the
representations, warranties or covenants set forth in Sections 4.1.34
[Investment Company Act], 4.1.35 [Embargoed Person], 4.1.37 [Environmental Reps]
or 5.1.19 [Environmental Covenants] hereof;

(xi) Insurance Premiums. The failure to pay Insurance Premiums on or prior to
the date when due;

(xii) Intentionally Omitted.

(xiii) SPE. If Borrower fails to maintain its status as a Special Purpose
Entity, breaches any representation or fails to comply with any warranty or
covenant set forth in Section 4.1.30 hereof;

 

109



--------------------------------------------------------------------------------

(xiv) Voluntary Debt/Liens. If Borrower or any Principal fails to obtain
Lender’s prior written consent (to extent such consent is required) to any
Indebtedness not permitted hereunder or any voluntary Lien securing borrowed
money;

(xv) Inspections/Financials. If Borrower fails to permit on-site inspections of
the Property (subject to the rights of tenants), or fails to provide financial
information subject to any applicable cure period (except for financial
information required to be delivered by a tenant pursuant to the applicable
Lease that has not been delivered to Borrower, provided Borrower has requested
such financial information from such tenant and Borrower has a right to request
the same);

(xvi) The failure of Borrower to comply with the terms of Section 5.1.21(c) or
Section 5.1.21(d) hereof; and

(xvii) REA/TIF Agreement/CRA Agreement. The breach of any material obligation
applicable to Borrower under the REA, TIF Agreement and/or CRA Agreement, in
each case continuing beyond any applicable notice and/or grace period provide
therein, or

(xviii) REA/TIF Agreement/CRA Agreement. Any material amendment, modification or
termination by Borrower of any of the REA, TIF Agreement and/or CRA Agreement,
without Lender’s prior written consent, such consent not to be unreasonably
withheld.

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Security Instrument or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower (i) in the event
of:

(i) Bankruptcy Events.

(A) Borrower or any Principal filing a voluntary petition under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law;

(B) the filing of an involuntary petition against Borrower or any Principal
(other than by Lender or an Affiliate of Lender) under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law in which Borrower or any
Principal or Guarantor colludes with, or otherwise assists such Person, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower or any Principal from any Person;

(C) Borrower or any Principal filing an answer consenting to or joining in any
involuntary petition filed against it by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, other than at
the request of Lender;

 

110



--------------------------------------------------------------------------------

(D) Borrower or any Principal consenting to or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
Principal or any portion of the Property (or any portion thereof), other than at
the request of Lender;

(E) Borrower or any Principal making an assignment for the benefit of creditors,
or admitting in writing in any insolvency or bankruptcy proceeding, its
insolvency or inability to pay its debts as they become due, other than at the
request of Lender (unless failure to make such admission would be a violation of
law, or in the context of required financial reporting or settlement discussions
with Lender);

(ii) First Payment. If the first full monthly payment under the Note not being
paid within five (5) days of notice that such payment is late (provided,
however, that such grace period relates only to the recourse trigger described
in this paragraph);

(iii) [intentionally omitted];

(iv) SPE. If Borrower fails to maintain its status as a Special Purpose Entity,
breaches any representation or fails to comply with any warranty or covenant set
forth in Section 4.1.30 hereof, and such failure and/or breach was cited as a
material factor in the substantive consolidation of the assets of Borrower in a
bankruptcy of Guarantor or any other Person;

(v) Voluntary Liens. If Borrower or any Principal fails to obtain Lender’s prior
written consent (to extent such consent is required) to the granting of any
(X) (a) voluntary mortgage, deed of trust, or security interest, on, or
(b) assignment or pledge of, Borrower’s interest in all or any portion of the
Property, or (Y) pledge of any direct and/or indirect controlling ownership or
beneficial interest in Borrower, Guarantor or the Property, except in each case,
to the extent expressly permitted by the Loan Documents;

(vi) Voluntary Transfers. If Borrower fails to obtain Lender’s prior written
consent (to extent such consent is required) to Borrower’s voluntary conveyance
of its fee title to all or any portion of the real property comprising part of
the Property, or any conveyance by Sponsor, Guarantor or any Affiliate of its
direct or indirect interest in Borrower, in each case, in violation of the terms
this Agreement.

(d) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the other Loan Documents, Borrower shall have no liability under clauses
(b)(iii), (iv), (vii), (viii), (xiii) or (xiv)(other than with respect to
Indebtedness for money borrowed in violation of this Agreement) [damages only
provisions] or clauses (c) (iv), (v) or (vi) [full springing recourse
provisions] of this Section 9.3, where the circumstance, event or condition that
could otherwise give rise to liability thereunder, is directly and to the extent
attributable to one or more of the following:

(i) insufficient Rents from the Property;

 

111



--------------------------------------------------------------------------------

(ii) Borrower’s lack of access to revenue from the Property as a result of
Lender’s exercise of its remedies with respect to Property cash flow, or
otherwise with respect to collateral securing the Loan.

(iii) the insolvency of Borrower or negative cash flow from the Property and/or
the actual or constructive admission of the same by any means in any context;

(iv) the payment of Borrower’s debts and obligations as they become due and
payable from equity contributions;

(v) failure to pay the Loan or other obligations of Borrower to Lender, as a
result of (i) or (ii) or (iii) above of this Section 9.3(d);

(vi) an Event of Default resulting from Transfer undertaken by Borrower or any
other Person which, but for the provision of any required notice or
documentation to Lender, the Rating Agencies or other Person as required hereby,
would be permitted hereunder, provided such notice or documentation is
subsequently provided to Lender within five (5) Business Days after notice by
Lender to Borrower (provided further that Borrower shall be required to
reimburse Lender an actual, out-of-pocket expenses incurred in connection with
such Transfer).

(e) Notwithstanding anything to the contrary contained in this Agreement, in any
of the other Loan Documents, or in any other instruments, certificates,
documents or agreements executed in connection with the Loan (collectively, the
“Relevant Documents”), no recourse under or upon any obligation, representation,
warranty, promise or other matter whatsoever shall be had against any of the
direct or indirect constituent members, partners, shareholders, trustees, other
beneficial interest holders, or affiliates of Borrower, Principal, Guarantor, or
any other direct or indirect partners, shareholders, members, trustees, other
beneficial interest holders, officers, directors, employees, agents and
representatives of such Persons (collectively, the “Non-Recourse Parties”), and
Lender expressly waives and releases, on behalf of itself and its successors and
assigns, all right to assert any liability whatsoever under or with respect to
the Relevant Documents against, or to satisfy any claim or obligation arising
thereunder against, any of such Non-Recourse Parties or out of any of their
assets, provided, however, the foregoing shall not apply to the obligations
Guarantor (or any successor guarantor) under the Loan Documents to which it is a
party.

(f) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

Section 9.4 Matters Concerning Manager. If (a) an Event of Default hereunder has
occurred and remains uncured, (b) Borrower, Guarantor, Sponsor or Manager shall
become subject to a Bankruptcy Action, (c) a default occurs under the Management
Agreement (beyond any applicable cure period), (d) at any time Manager has
engaged in gross negligence, fraud, willful misconduct or misappropriation of
funds, (e) fifty percent (50%) or more of the direct or indirect ownership
interest in Manager has changed or Control of Manager has changed, in each

 

112



--------------------------------------------------------------------------------

event from what it was on the Closing Date or (f) the ARD Trigger Event has
occurred, Borrower shall, at the request of Lender, terminate the Management
Agreement and replace the Manager with a Qualified Manager pursuant to a
replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates. In addition and without limiting the rights of Lender hereunder or
under any of the other Loan Documents, in the event that (i) the Management
Agreement is terminated, (ii) the Manager no longer manages the Property, or
(iii) a receiver, liquidator or trustee shall be appointed for Manager or if
Manager shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
joined by, Manager, or if any proceeding for the dissolution or liquidation of
Manager shall be instituted, then Borrower (at Borrower’s sole cost and expense)
shall immediately, in its name, establish new deposit accounts separate from any
other Person with a depository satisfactory to Lender into which all Rents and
other income from the Property shall be deposited and shall grant Lender a first
priority security interest in such account pursuant to documentation
satisfactory in form and substance to Lender.

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any set up fees or any other initial
costs relating to or arising under the Servicing Agreement, but Borrower shall
not be responsible for payment of the regular monthly master servicing fee or
trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, (iii) the costs of all
property inspections and/or appraisals of the Property (or any updates to any
existing inspection or appraisal) that Servicer may be required to obtain (other
than the cost of regular annual inspections required to be borne by Servicer
under the Servicing Agreement), (iv) the costs of all appraisals of the Property
(or any updates to any existing appraisal) that Servicer may be required to
obtain in connection with a Borrower request, or following an Event of Default;
and (v) other reasonable out of pocket expenses actually incurred, including,
without limitation, reasonable attorney’s fees and expenses.

 

113



--------------------------------------------------------------------------------

ARTICLE X - MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as all
or any of the Debt is outstanding and unpaid unless a longer period is expressly
set forth herein or in the other Loan Documents. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK (“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT TO THE SECURITY INSTRUMENT SHALL BE GOVERNED
BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

114



--------------------------------------------------------------------------------

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise,

 

115



--------------------------------------------------------------------------------

or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by any other means permitted under this Section, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to Lender:    Cantor Commercial Real Estate Lending, L.P.    110 East 59th
Street, 6th Floor    New York, New York 10022    Attention: Legal Department   
Facsimile No.: (212) 610-3623    E-Mail: legal@ccre.com with a copy to:   
Seyfarth Shaw LLP    Seaport East    Two Seaport Lane, Suite 300    Boston,
Massachusetts 02210    Attention: Sean M. O’Brien, Esq.    Facsimile No.: (617)
946-4801    E-Mail: sobrien@seyfarth.com If to Borrower:    3075 Loyalty Circle
Owner, LLC    c/o Rodin Global Property Trust    110 East 59th Street    New
York, New York 10022    Attention: General Counsel With a copy to:    Winston &
Strawn LLP    200 Park Avenue    New York, NY 10166    Attention: William X.
Lang, Esq.    Facsimile No.: (212) 294-4700    Email: wlang@winston.com

 

116



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

Section 10.7 Trial by Jury. EACH OF BORROWER AND LENDER HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF BORROWER AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF BORROWER AND LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTY.

Section 10.8 Headings. The Article or Section headings and the Table of Contents
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

117



--------------------------------------------------------------------------------

Section 10.12 Remedies of Borrower. If a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date (except for those costs and expenses expressly assumed herein or in
the other Loan Documents by Lender); (iv) except as otherwise provided in this
Agreement, the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters reasonably
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property (including, without limitation, any
reasonable and customary fees incurred by Servicer that is a master servicer or
Servicer in connection with the transfer of the Loan to a Servicer that is a
special servicer prior to or following a Default or an Event of Default) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Clearing Account or Cash Management Account, as applicable.

 

118



--------------------------------------------------------------------------------

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not an Indemnified Party
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against any Indemnified Party in any manner relating to or arising out
of (i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Party. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.

 

119



--------------------------------------------------------------------------------

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender or any of Lender’s Affiliates shall be subject to the prior written
approval of Lender and any such named Affiliate of Lender in their sole
discretion. Notwithstanding the foregoing, in connection with the sale of
beneficial interests in Borrower and/or marketing of the Property for sale,
Borrower may disclose the identity of the Lender and the terms of the Loan and
Loan Documents. All news releases, publicity or advertising by Lender through
any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Borrower or any
of its Affiliates shall be subject to the prior approval of Borrower, which
shall not unreasonably be withheld, conditioned or delayed, provided, the
foregoing shall not apply to a Securitization of all or any portion of the Loan.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners, members and
others with interests in Borrower, and of the Property, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory or mandatory counterclaim, in any action
or proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or

 

120



--------------------------------------------------------------------------------

recommendations of Lender or any parent, subsidiary or Affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and, to the extent permitted by applicable law,
Borrower hereby irrevocably waives the right to raise any defense or take any
action on the basis of the foregoing with respect to Lender’s exercise of any
such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement, and Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the origination of the Loan contemplated
herein. The provisions of this Section 10.21 shall survive the expiration and
termination of this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Liability. If Borrower consists of more than one (1) Person the
obligations and liabilities of each Person shall be joint and several. Under no
circumstances whatsoever shall Lender have any liability for punitive, special,
consequential or incidental damages in connection with, arising out of, or in
any way related to or under this Agreement or any other Loan Document or in any
way related to the transactions contemplated or any relationship established by
this Agreement or any other Loan Document or any act, omission or event
occurring in connection herewith or therewith, and, to the extent not expressly
prohibited by applicable laws, Borrower for itself and its Guarantor and
indemnitors waives all claims for punitive, special, consequential or incidental
damages. Lender shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Security Instrument and the other Loan
Documents. Neither Lender nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by them as such hereunder
or in connection herewith, unless caused by their gross negligence or willful
misconduct. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

 

121



--------------------------------------------------------------------------------

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year-end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding indebtedness;
and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 (OFAC). Borrower hereby represents, warrants and covenants that
none of Borrower or any Guarantor is (or will be) a person with whom Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury of the United States of
America (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby covenants to provide Lender with any additional information that Lender
deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

Section 10.26 Successor Parties. If any provision in this Agreement refers to a
specific Person, said reference shall be deemed to have been modified and
replaced, without further action of the parties, with the name of any Person
who, by means of either (A) a Permitted Transfer or (B) a Transfer or other
action permitted or not prohibited hereby, succeeds to the interests of such
specifically named Person.

Section 10.27 Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterpart shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

[NO FURTHER TEXT ON THIS PAGE]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

By:  

/s/ Kenneth Carpenter

Name:  

Kenneth Carpenter

Title:  

President

LENDER: By:  

/s/ Gary Stellato

Name:  

Gary Stellato

Title:  

Secretary